Exhibit 10.1

Execution Version

 

 

LOAN AND SECURITY AGREEMENT

Dated as of December 21, 2017

 

 

PAR PETROLEUM, LLC,

PAR HAWAII, INC.,

MID PAC PETROLEUM, LLC,

HIE RETAIL, LLC,

HERMES CONSOLIDATED, LLC, and

WYOMING PIPELINE COMPANY LLC

as Borrowers

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

and

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

KEYBANK NATIONAL ASSOCIATION

as Syndication Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

DEFINITIONS; RULES OF CONSTRUCTION

     1  

1.1.

  

Definitions

     1  

1.2.

  

Accounting Terms

     45  

1.3.

  

Uniform Commercial Code

     45  

1.4.

  

Certain Matters of Construction

     45  

Section 2.

  

CREDIT FACILITIES

     46  

2.1.

  

Commitment

     46  

2.2.

  

Letter of Credit Facility

     48  

Section 3.

  

INTEREST, FEES AND CHARGES

     52  

3.1.

  

Interest

     52  

3.2.

  

Fees

     54  

3.3.

  

Computation of Interest, Fees, Yield Protection

     54  

3.4.

  

Reimbursement Obligations

     55  

3.5.

  

Illegality

     55  

3.6.

  

Inability to Determine Rates

     55  

3.7.

  

Increased Costs; Capital Adequacy

     56  

3.8.

  

Mitigation

     57  

3.9.

  

Funding Losses

     57  

3.10.

  

Maximum Interest

     57  

Section 4.

  

LOAN ADMINISTRATION

     57  

4.1.

  

Manner of Borrowing and Funding Loans

     57  

4.2.

  

Defaulting Lender

     59  

4.3.

  

Number and Amount of LIBOR Loans; Determination of Rate

     60  

4.4.

  

Borrower Agent

     60  

4.5.

  

One Obligation

     60  

4.6.

  

Effect of Termination

     60  

Section 5.

  

PAYMENTS

     60  

5.1.

  

General Payment Provisions

     60  

5.2.

  

Repayment of Loans

     61  

5.3.

  

Payment of Other Obligations

     61  

5.4.

  

Marshaling; Payments Set Aside

     61  

5.5.

  

Application and Allocation of Payments

     61  

5.6.

  

Dominion Account

     62  

5.7.

  

Account Stated

     62  

5.8.

  

Taxes

     62  

5.9.

  

Lender Tax Information

     64  

5.10.

  

Nature and Extent of Each Borrower’s Liability

     65  

Section 6.

  

CONDITIONS PRECEDENT

     68  

6.1.

  

Conditions Precedent to Closing

     68  

6.2.

  

Conditions Precedent to All Credit Extensions

     70  

Section 7.

  

COLLATERAL

     70  

7.1.

  

Grant of Security Interest

     70  

7.2.

  

Lien on Deposit Accounts; Securities Accounts; Cash Collateral

     71  

7.3.

  

Other Collateral

     71  

7.4.

  

Limitations

     71  

7.5.

  

Further Assurances

     72  

7.6.

  

Certain Limited Exclusions

     72  

7.7.

  

Collateral Rights Agreement

     73  



--------------------------------------------------------------------------------

Section 8.

  

COLLATERAL ADMINISTRATION

     73  

8.1.

  

Borrowing Base Reports

     73  

8.2.

  

Accounts

     74  

8.3.

  

Proceeds of Notes Collateral

     75  

8.4.

  

Equipment

     75  

8.5.

  

Deposit Accounts; Securities Accounts

     75  

8.6.

  

General Provisions

     76  

8.7.

  

Power of Attorney

     77  

Section 9.

  

REPRESENTATIONS AND WARRANTIES

     77  

9.1.

  

General Representations and Warranties

     77  

9.2.

  

Complete Disclosure

     85  

Section 10.

  

COVENANTS AND CONTINUING AGREEMENTS

     85  

10.1.

  

Affirmative Covenants

     85  

10.2.

  

Negative Covenants

     92  

10.3.

  

Financial Covenants

     101  

Section 11.

  

GUARANTY

     102  

11.1.

  

Guaranty

     102  

11.2.

  

No Setoff or Deductions; Taxes; Payments

     102  

11.3.

  

Rights of Secured Parties

     102  

11.4.

  

Certain Waivers

     103  

11.5.

  

Obligations Independent

     103  

11.6.

  

Subrogation

     103  

11.7.

  

Termination; Reinstatement

     104  

11.8.

  

Subordination

     104  

11.9.

  

Stay of Acceleration

     104  

11.10.

  

Expenses

     104  

11.11.

  

Miscellaneous

     104  

11.12.

  

Condition of Obligors

     104  

11.13.

  

Additional Guarantors

     105  

Section 12.

  

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     105  

12.1.

  

Events of Default

     105  

12.2.

  

Remedies upon Default

     106  

12.3.

  

License

     107  

12.4.

  

Setoff

     107  

12.5.

  

Remedies Cumulative; No Waiver

     107  

Section 13.

  

ADMINISTRATIVE AGENT

     108  

13.1.

  

Appointment, Authority and Duties of Administrative Agent

     108  

13.2.

  

Agreements Regarding Collateral and Borrower Materials

     109  

13.3.

  

Reliance By Administrative Agent

     110  

13.4.

  

Action Upon Default

     110  

13.5.

  

Ratable Sharing

     110  

13.6.

  

Indemnification

     111  

13.7.

  

Limitation on Responsibilities of Administrative Agent

     111  

13.8.

  

Successor Administrative Agent and Co-Agents

     111  

13.9.

  

Due Diligence and Non-Reliance

     112  

13.10.

  

Remittance of Payments and Collections

     112  

13.11.

  

Individual Capacities

     113  

13.12.

  

Titles

     113  

13.13.

  

Bank Product Providers

     113  

13.14.

  

Collateral Agent

     113  

13.15.

  

No Third Party Beneficiaries

     114  

Section 14.

  

BENEFIT OF AGREEMENT; ASSIGNMENTS

     114  

 

(ii)



--------------------------------------------------------------------------------

14.1.

  

Successors and Assigns

     114  

14.2.

  

Participations

     114  

14.3.

  

Assignments

     115  

14.4.

  

Replacement of Certain Lenders

     116  

Section 15.

  

MISCELLANEOUS

     116  

15.1.

  

Consents, Amendments and Waivers

     116  

15.2.

  

Indemnity

     117  

15.3.

  

Notices and Communications

     117  

15.4.

  

Performance of Borrowers’ Obligations

     118  

15.5.

  

Credit Inquiries

     119  

15.6.

  

Severability

     119  

15.7.

  

Cumulative Effect; Conflict of Terms

     119  

15.8.

  

Counterparts; Execution

     119  

15.9.

  

Entire Agreement

     119  

15.10.

  

Relationship with Lenders

     119  

15.11.

  

No Advisory or Fiduciary Responsibility

     119  

15.12.

  

Confidentiality

     120  

15.13.

  

GOVERNING LAW

     120  

15.14.

  

Consent to Forum; Bail-In of EEA Financial Institutions

     120  

15.15.

  

Waivers by Obligors

     121  

15.16.

  

Patriot Act Notice

     122  

15.17.

  

NO ORAL AGREEMENT

     122  

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   Form of Assignment

Exhibit B

   Form of Notice of Borrowing

Schedule 1.1

   Commitments of Lenders

Schedule 1.2

   Eligible Unbilled Account Obligors

Schedule 1.3

   Eligible Account Obligors Owing Investment Grade Receivables

Schedule 2.2

   Existing Letters of Credit

Schedule 8.5

   Deposit Accounts and Securities Accounts

Schedule 9.1.4

   Material Debt and Other Liabilities

Schedule 9.1.16

   Restrictive Agreements

Schedule 9.1.18

   Names and Capital Structure

Schedule 9.1.19

   Locations of Offices

Schedule 9.1.21

   Intellectual Property

Schedule 9.1.24

   Hedging Agreements

Schedule 9.1.25(a)

  

Filing Offices

Schedule 10.1.17

  

Post-Closing Undertakings

Schedule 10.2.1(i)

  

Closing Date Borrowed Money

Schedule 10.2.4

   Investments

 

 

(iii)



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of December 21, 2017 (this
“Agreement”), among PAR PETROLEUM, LLC, a Delaware limited liability company
(the “Company”), PAR HAWAII, INC., a Hawaii corporation (“PHI”), MID PAC
PETROLEUM, LLC, a Delaware limited liability company (“Mid Pac”), HIE RETAIL,
LLC, a Hawaii limited liability company (“HIE”), HERMES CONSOLIDATED, LLC (d/b/a
Wyoming Refining Company), a Delaware limited liability company (“Hermes”), and
WYOMING PIPELINE COMPANY LLC, a Wyoming limited liability company (“WPC” and
collectively, with the Company, PHI, Mid Pac, HIE, and Hermes, “Borrowers”),
certain subsidiaries of the Borrowers named as guarantors herein, the financial
institutions party to this Agreement from time to time as Lenders, BANK OF
AMERICA, N.A., a national banking association, as administrative agent and
collateral agent for the Lenders (in such capacities, “Administrative Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division, line of business or all or
substantially all assets of a Person; (b) record or beneficial ownership of more
than 50% of the Equity Interests of a Person; or (c) merger, consolidation or
combination of a Borrower or a Restricted Subsidiary with another Person.

Additional Issuing Bank: any financial institution that is a Lender selected by
the Borrower Agent and approved by Administrative Agent (which approval shall
not be unreasonably withheld or delayed) to issue one or more Letters of Credit
hereunder, provided that such financial institution consents to becoming an
Additional Issuing Bank and provided further that such financial institution
shall become a party to this Agreement in the capacity as an Issuing Bank by
executing a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and signed by the Borrowers, the Additional Issuing
Bank and Administrative Agent.

Administrative Agent: as defined in the introductory paragraph hereto.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.



--------------------------------------------------------------------------------

Affiliate Transaction: as defined in Section 10.2.9.

Agent Indemnitees: the Administrative Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by the Administrative
Agent.

Allocable Amount: as defined in Section 5.10.3(b).

Anti-Corruption Laws: all laws, rules and regulations of any jurisdiction
applicable to any of the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the U.S. Foreign Corrupt Practices Act (FCPA) and the U.K. Bribery Act.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: any and all laws, rules, regulations and governmental guidelines
applicable to any Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations,
ordinances, judgments, orders and decrees of Governmental Authorities, including
for purposes of Section 5.8, FATCA.

Applicable Margin: for LIBOR Loans and Base Rate Loans, the following
percentages per annum based upon the arithmetic mean of the daily Availability
(expressed as a percentage of the Borrowing Base) computed for a quarterly
period, determined as of the last day of the immediately preceding Fiscal
Quarter, as set forth in the pricing grid below:

 

Level

  

The arithmetic mean of daily
Availability (expressed as a
percentage of the Borrowing
Base)

  

LIBOR Loans
and Base Rate
Loans (with
interest
determined
pursuant to
clause (a) of the
definition of
“Base Rate”)

  

Base Rate
Loans (with
interest
determined
pursuant to
clause (b) of
the definition
of “Base
Rate”)

I

   >50%    1.75%    0.75%

II

   >30% but £50%    2.00%    1.00%

III

   £30%    2.25%    1.25%

From the Closing Date until the first day after the end of the first full Fiscal
Quarter after the Closing Date, the Applicable Margin shall be determined as if
Level II were applicable. Thereafter, the Applicable Margin shall be subject to
increase or decrease by Administrative Agent upon its receipt of the
corresponding Borrowing Base Report for the last Fiscal Quarter, which change
shall be effective on the first day of the calendar month following each Fiscal
Quarter end. If Administrative Agent is unable to calculate the arithmetic mean
of the daily Availability for a Fiscal Quarter due to Borrowers’ failure to
deliver any Borrowing Base Report when required hereunder, then, at the option
of Administrative Agent or the Required Lenders, the Applicable Margin shall be
determined as if Level III were applicable until the first day of the calendar
month following receipt of such Borrowing Base Report.

 

-2-



--------------------------------------------------------------------------------

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and that is administered or managed by a Lender, an entity
that administers or manages a Lender or an Affiliate of either.

Arranger: Bank of America or any of its Affiliates, in its capacity as Sole Lead
Arranger and Sole Bookrunner.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of any Obligor or any Restricted Subsidiary, including
any disposition in connection with a sale-leaseback transaction or Synthetic
Lease.

Assignment: an assignment and acceptance agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise reasonably satisfactory to
Administrative Agent.

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Tax Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities (other than First
Purchase Crude Payables) secured by Liens upon Collateral that are senior to the
Administrative Agent’s Liens on the Collateral (but imposition of any such
reserve shall not waive an Event of Default, if any, arising therefrom); (f) the
First Purchaser Reserve; (g) the Dilution Reserve, (h) with respect to Inventory
consisting of tank heels or tank bottoms, reserves for estimated evacuation,
extraction and/or other removal costs and (i) such additional reserves, in such
amounts and with respect to such matters, as Administrative Agent in its
Permitted Discretion may elect to impose from time to time.

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America (including in its capacity as
Arranger) and its Affiliates and any of each of their officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Obligor by any Person that (a) at the time it enters into a Bank Product is
a Lender or any of its Affiliates or (b) at the time it (or its Affiliate)
becomes a Lender, is a party to a Bank Product with any Obligor, in each case in
its capacity as a party to such Bank Product (even if such Person ceases to be a
Lender or such Person’s Affiliate ceases to be a Lender): (i) Cash Management
Services; (ii) products under Hedging Agreements; (iii) commercial credit card,
purchase cards and merchant card services; and (iv) other banking products or
services, other than Letters of Credit.

Bank Product Reserve: the aggregate amount of reserves established by the
Administrative Agent from time to time in its Permitted Discretion in respect of
Secured Bank Product Obligations.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, (a) the LIBOR Daily Floating Rate; or (b) if the LIBOR
Daily Floating Rate is unavailable for any reason, the Prime Rate for such day.

 

-3-



--------------------------------------------------------------------------------

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Person, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Person or
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments; (b) Capital Leases; (c) reimbursement obligations with
respect to drawn letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

Borrowers: collectively, the Company, Mid Pac, Hermes, WPC, HIE, and Par Hawaii
and each individually, a “Borrower”.

Borrower Agent: as defined in Section 4.4.

Borrower Group: the Company and its Consolidated Subsidiaries, excluding PHR and
any Future Intermediation Subsidiary.

Borrower Group Consolidated Cash Interest Expense: Consolidated Cash Interest
Expense of the Borrower Group less 60% of Consolidated Cash Interest Expense
attributable to the Secured Notes.

Borrower Group Distributions: Distributions less PHR/FIS Distributions received
by the Company, in each case during the applicable period.

Borrower Group Fixed Charges: with respect to the Borrower Group, the sum of
Borrower Group Consolidated Cash Interest Expense, scheduled principal payments
made on Borrowed Money, and Borrower Group Distributions paid in cash (other
than Upstream Payments, the Hawaii Sale Leaseback Distribution and Permitted
Parent Payments (Tax)); provided, that for the purpose of determining the
Borrower Group Fixed Charge Coverage Ratio in the definition of “Payment
Conditions” as applied to Section 10.2.15(c) only, “Borrower Group Fixed
Charges” shall also include all optional or voluntary redemptions of the Secured
Notes.

Borrower Group Fixed Charge Coverage Ratio: the ratio, determined on a
consolidated basis for the Borrower Group for the most recently completed
four-Fiscal Quarter or, during a Financial Reporting Trigger Period or a
Covenant Trigger Period, for the most recently completed 12-month period, of
(a) EBITDA minus Unfinanced Capital Expenditures, minus cash taxes paid (net of
cash tax refunds received during such period), to (b) Borrower Group Fixed
Charges.

Borrower Group G&A Cap: as defined in the definition of “EBITDA”.

Borrower Materials: Borrowing Base Reports, Compliance Certificates, Payment
Conditions Certificates and other information, reports, financial statements and
other materials delivered by Borrowers hereunder, as well as other Reports and
information provided by the Administrative Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate Commitments; and (b) the sum of the following:

(i) 85% of Eligible Accounts Receivable (other than Eligible Investment Grade
Receivables, Eligible Credit Card Receivables, Eligible L/C-Backed Receivables
and Eligible Unbilled Accounts); plus

 

-4-



--------------------------------------------------------------------------------

(ii) 90% of Eligible Investment Grade Receivables; plus

(iii) 90% of Eligible Credit Card Receivables; plus

(iv) 90% Eligible L/C-Backed Receivables; plus

(v) 80% of Eligible Refinery Hydrocarbon Inventory (other than Eligible Refinery
Hydrocarbon Inventory at the Borrowers’ and Restricted Subsidiaries’ service
stations and cardlocks and provided that tank heels or tank bottoms (excluding
sludge, water and asphalt) will be eligible up to 50% (before application of the
advance rate)); plus

(vi) the lesser of (A) 80% of Eligible Refinery Hydrocarbon Inventory at the
Borrowers’ and the Restricted Subsidiaries’ service stations and cardlocks
(provided that tank heels or tank bottoms (excluding sludge, water and asphalt)
will be eligible up to 50% (before application of the advance rate)) and (B) the
greater of (x) $5,000,000 and (y) an amount equal to 10% of the Borrowing Base;
plus

(vii) the least of (A) 65% of Eligible Lubricants Inventory (other than
Inventory consisting of tank heels or tank bottoms), (B) 85% of the NOLV
Percentage of such Eligible Lubricants Inventory and (C) $5,000,000; plus

(viii) 80% of Eligible In-Transit Crude Oil and Eligible In-Transit Products;
plus

(ix) the lesser of (A) 80% of the excess of: (1) the amount available to be
drawn under Letters of Credit issued in connection with purchases of crude oil
that constitutes Petroleum Inventory by the Borrowers over (2) the aggregate
outstanding amounts payable by the Borrowers to the suppliers of such Petroleum
Inventory that could be drawn under such Letters of Credit and (B) $40,000,000;
plus

(x) the lesser of (A) 85% of the Eligible Exchange Agreement Positive Balance
and (B) $10,000,000; plus

(xi) the least of (A) 50% of Eligible Merchandise Inventory, (B) 85% of the NOLV
Percentage of such Eligible Merchandise Inventory, and (C) $1,500,000; plus

(xii) the lesser of (A) 70% of Eligible Unbilled Accounts and (B) $3,000,000;
plus

(xiii) at the option of the Borrower, 100% of Eligible Cash; minus

(xiv) the Availability Reserve.

Borrowing Base Assets: Eligible Accounts Receivable, Eligible Credit Card
Receivables, Eligible Investment Grade Receivables, Eligible L/C-Backed
Receivables, Eligible Refinery Hydrocarbon Inventory, Eligible Lubricants
Inventory, Eligible Merchandise Inventory, Eligible In-Transit Crude Oil,
Eligible In-Transit Products, the Eligible Exchange Agreement Positive Balance
and Eligible Unbilled Accounts.

Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Administrative Agent.

Borrowing Base Reporting Trigger Period: the period (a) commencing on the day
that a Default occurs, or Availability for three consecutive Business Days is
less than the greater of (i) $6,000,000 and (ii) 12.5% of the Borrowing Base on
such day; and (b) continuing until the day (i) Availability has been greater
than the greater of (A) $6,000,000 and (B) 12.5% of the Borrowing Base on such
day and (ii) no Default or Event of Default has occurred and is continuing, in
the case of each of the clauses (b)(i) and (b)(ii), for a period of 30
consecutive calendar days.

 

-5-



--------------------------------------------------------------------------------

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted in the London
interbank market.

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Restricted Subsidiary for the acquisition of fixed assets, or any
improvements, repairs, replacements, expansions, substitutions or additions
thereto with a useful life of more than one year, but excluding any portion
attributable solely to the acquisition of property, plant and equipment in
Permitted Acquisitions.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Administrative Agent to Cash Collateralize any Obligations, and all
interest, dividends, earnings and other proceeds relating thereto.

Cash Collateral Account: a demand deposit, money market or other account
established by Administrative Agent at such financial institution as
Administrative Agent may select in its Permitted Discretion, which account shall
be subject to a Lien in favor of Administrative Agent for the benefit of Secured
Parties.

Cash Collateralize: the delivery of cash to Administrative Agent, as security
for the payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), in an amount equal to Administrative Agent’s good faith estimate
of the amount due or to become due, including fees, expenses and indemnification
hereunder. “Cash Collateralization” has a correlative meaning.

Cash Dominion Cure Event: (a) with respect to any Cash Dominion Event arising
from an Event of Default, the date on which such Event of Default no longer
exists and (b) with respect to any other Cash Dominion Event, Availability is
equal to or greater than the greater of (i) 12.5% of the Borrowing Base or (ii)
$6,000,000 for a period of forty-five (45) consecutive calendar days.
Notwithstanding the foregoing, if a Cash Dominion Event occurs more than two
times during any twelve (12) month period, no Cash Dominion Cure Event shall
occur until twelve (12) months have elapsed from the date the first such Cash
Dominion Event commenced.

Cash Dominion Event: any time either (a) an Event of Default has occurred and is
continuing or (b) Availability is less than the greater of (i) 12.5% of the
Borrowing Base or (ii) $6,000,000 for five consecutive Business Days.

Cash Dominion Period: the period (a) commencing on the day that a Cash Dominion
Event occurs, and (b) continuing until a Cash Dominion Cure Event has occurred
with respect to each then outstanding Cash Dominion Event.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses
(a) and (b) entered into with any bank described

 

-6-



--------------------------------------------------------------------------------

in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CC Receivables: each Payment Intangible, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to an
Obligor resulting from charges by a customer of an Obligor on credit or debit
cards issued by such Credit Card Issuer in connection with the sale of Inventory
by an Obligor, or services performed by an Obligor, in each case in the ordinary
course of its business.

CERCLA: the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

Change of Control: the occurrence of one or more of the following events:

(a) any sale, lease, transfer, conveyance or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the properties or assets of the Company and its Restricted Subsidiaries taken as
a whole to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”) together with any Affiliates thereof (whether or
not otherwise in compliance with the provisions of this Agreement) unless
immediately following such sale, lease, transfer, conveyance or other
disposition in compliance with this Agreement such properties or assets are
owned, directly or indirectly, by (i) the Company or a Restricted Subsidiary of
the Company or (ii) a Person controlled by the Company or a Restricted
Subsidiary of the Company;

(b) the approval by the holders of Equity Interests of Parent or the Company of
any plan for the liquidation or dissolution of Parent or the Company, as
applicable;

(c) the acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the Equity
Interests of Parent by any Person or Group that, as a result of such
acquisition, either (i) beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, 35% or more of Parent’s then
outstanding Equity Interests or Voting Stock or (ii) otherwise has the ability
to elect, directly or indirectly, a majority of the members of the board of
directors of Parent, including, without limitation, by the acquisition of
revocable proxies for the election of directors;

(d) a “change in control”, “change of control offer” or any comparable term
under, and as defined in, the Secured Notes Indenture or the Senior Notes
Indenture; or

 

-7-



--------------------------------------------------------------------------------

(e) (i) Parent ceases to own and control, beneficially and of record, directly
or indirectly, all Equity Interests in the Company, (ii) the Company ceases to
own and control, beneficially and of record, directly or indirectly, all Equity
Interests in any other Borrower or (iii) the sale or transfer of all or
substantially all assets of any Borrower, except to another Borrower or any
other Obligor.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
the Administrative Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Obligor or other Person, in any way relating to
(a) any Loans, Letters of Credit, Loan Documents, Borrower Materials, or the use
thereof or transactions relating thereto, (b) any action taken or omitted to be
taken in connection with any Loan Documents, (c) the existence or perfection of
any Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1 (and not Excluded Property),
all Property described in any Security Documents as security for any
Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

Collateral Rights Agreement: the Collateral Rights Agreement, dated as of the
date hereof, between the Administrative Agent and the Secured Notes Collateral
Trustee, as acknowledged by the Obligors, as may be amended, amended and
restated, supplemented or otherwise modified from time to time as permitted by
the Loan Documents.

Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, as
hereafter modified pursuant to Section 2.1.7 or an Assignment to which it is a
party. “Commitments” means the aggregate amount of such commitments of all
Lenders.

Commitment Termination Date: the earliest to occur of (a) the Termination Date;
(b) the date on which Borrowers terminate the Commitments pursuant to
Section 2.1.4; or (c) the date on which the Commitments are terminated pursuant
to Section 12.2.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Company: as defined in the introductory paragraph hereto.

Compliance Certificate: a certificate, in form and substance satisfactory to
Administrative Agent, by which a Senior Officer of the Borrower Agent
(a) certifies compliance with Section 10.3 (if then applicable), and calculates
the Fixed Charge Coverage Ratio and the Borrower Group Fixed Charge Coverage
Ratio for the applicable date (regardless of whether compliance with the Fixed
Charge Coverage Ratio and the Borrower Group Fixed Charge Coverage Ratio for the
applicable date is required to be tested for such period), (b) to the extent
applicable, attaches related financial statements reflecting the adjustments
necessary to eliminate (1) the accounts of Unrestricted Subsidiaries (if any)
from such consolidated financial statements and (2) the financial and other
operational results of Unrestricted Subsidiaries (if any) and (c) lists any
office or place of business that was opened or was closed during the period
covered by the certificate.

 

-8-



--------------------------------------------------------------------------------

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Cash Interest Expense: Consolidated Interest Expense excluding any
amount described in clause (a) of the definition thereof and any amount not
payable in cash (including any interest payable-in-kind).

Consolidated G&A Cap: as defined in the definition of “EBITDA”.

Consolidated Interest Expense: for any period, the sum (determined without
duplication) of the aggregate gross interest expense for such period, whether
paid or accrued, including to the extent included in interest expense under
GAAP: (a) amortization of deferred financing fees, debt issuance costs and
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to any Hedging Agreements;
(b) any interest expense on Debt of another Person that is guaranteed by the
Company or any Consolidated Subsidiary or secured by a Lien on assets of the
Company or any Consolidated Subsidiary (whether or not such guarantee or Lien is
called upon); (c) capitalized interest and (d) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP.

Consolidated Net Income: for any period of determination, the aggregate of the
net income (or loss) of the Company and the Consolidated Subsidiaries, or of the
Borrower Group, as applicable, after allowances for taxes for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Company or
any Consolidated Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of the
Company and the Consolidated Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to the Company or to a Consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) during such
period of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Applicable Law applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) any non-cash gains or losses during such
period, including any under ASC 718 or ASC 815 and (d) any non-cash gains or
losses attributable to writeups or writedowns of assets.

Consolidated Subsidiaries: PHR, any Future Intermediation Subsidiary and each
Restricted Subsidiary of the Company (whether now existing or hereafter created
or acquired).

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary

 

-9-



--------------------------------------------------------------------------------

obligor, (iv) to purchase Property or services for the purpose of assuring the
ability of the primary obligor to perform a primary obligation, or (v) otherwise
to assure or hold harmless the holder of any primary obligation against loss in
respect thereof. The amount of any Contingent Obligation shall be deemed to be
the stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

Covenant Trigger Period: the period (a) commencing on the day that Availability
is less than the greater of (i) $6,000,000 and (ii) 12.5% of the Borrowing Base
on such day; and (b) continuing until the day (i) Availability has been greater
than the greater of (A) $6,000,000 and (B) 12.5% of the Borrowing Base on such
day and (ii) no Default or Event of Default has occurred and is continuing, in
the case of each of the clauses (b)(i) and (b)(ii), for a period of thirty
(30) consecutive calendar days.

Credit Card Issuer: any person who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., and Novus Services, Inc. and other issuers
approved by the Administrative Agent.

Credit Card Processor: any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Obligor’s sales transactions involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.

Credit Card Receivables: any Receivable due to any Borrower arising out of the
sale of Inventory in the Ordinary Course of Business on the following credit
cards: Visa, MasterCard, American Express, Diners Club, Discover and such other
credit cards as the Administrative Agent shall approve from time to time, in
each case which have been earned by performance by such Borrower but not yet
paid to such Borrower by the credit card issuer or the credit card processor, as
applicable; provided that, in any event, “Credit Card Receivables” shall exclude
Receivables due in connection with proprietary credit cards.

Debt: for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for Borrowed Money, reimbursement obligations of such
Person in respect of issued and outstanding letters of credit and Hedging
Agreements entered into by such Person; (b) all accounts payable and all accrued
expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services; (c) all obligations of such Person under
Synthetic Leases; (d) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(e) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (f) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (g) obligations to pay
for goods or services even if such goods or services are not actually received
or utilized by such Person; (h) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by Applicable Law but only
to the extent of such liability; (i) Disqualified Capital Stock issued by such
Person, (j) all obligations of such Person with respect to any Intermediation
Facility and (k) all Contingent Obligations of such Person.

Debtor Relief Laws: as defined in Section 11.1.

 

-10-



--------------------------------------------------------------------------------

Default: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto, and with respect to the fee payable pursuant to Section 3.2.2 herein as
provided in the last sentence thereof.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days of
the date such obligations were required to be funded hereunder, unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied; (b) has notified Administrative Agent or any Borrower that such
Lender does not intend to comply with its funding obligations hereunder or under
any other credit facility, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied); (c) has failed, within three Business
Days following request by Administrative Agent or any Borrower, to confirm in a
manner satisfactory to Administrative Agent and Borrowers that such Lender will
comply with its funding obligations hereunder; or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.

Deposit Account Control Agreement: control agreement satisfactory to
Administrative Agent executed by an institution maintaining a Deposit Account
for an Obligor, to perfect Administrative Agent’s Lien on such account.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts owing to the Borrowers, divided by (b) gross sales of the Borrowers.

Dilution Reserve: the aggregate amount of reserves, as established by
Administrative Agent from time to time in its Permitted Discretion, exercised in
good faith, in an amount equal to the value of the Eligible Accounts multiplied
by 1.0% for each percentage point (or portion thereof) that the Borrowers’
Dilution Percent exceeds 5.0%.

Disqualified Capital Stock: any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the later of
the Stated Termination Date.

 

-11-



--------------------------------------------------------------------------------

Distribution: any payment of a distribution, interest or dividend on any Equity
Interest (other than payment-in-kind); distribution, advance or repayment of
Debt to a holder of Equity Interests; or purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Administrative Agent, over which Administrative
Agent has control (and either has or may obtain exclusive control for withdrawal
purposes).

Drawing Document: any Letter of Credit or other document presented for purposes
of drawing under any Letter of Credit.

EBITDA: for any period of determination, the sum of (without duplication), the
following determined on a consolidated basis: (a) Consolidated Net Income during
such period;

plus (b) to the extent deducted from Consolidated Net Income in such period:

(i) income tax expense,

(ii) franchise tax expense,

(iii) Consolidated Interest Expense,

(iv) amortization and depreciation during such period,

(v) all non-cash charges and adjustments,

(vi) extraordinary, unusual or non-recurring losses or expenses,

(vii) non-recurring cash expenses related to the Transactions, Secured Notes,
Permitted Acquisitions, Asset Dispositions, the sale or disposition of any
Equity Interests, Sales and Leaseback Transactions, recapitalizations and the
incurrence of debt (and Refinancing Debt) permitted under this Agreement,

(viii) the amount of any minority interest expense consisting of income
attributable to minority Equity Interests of third parties in any non-wholly
owned Restricted Subsidiary deducted in such period,

(ix) restructuring charge or reserve or non-recurring integration costs
including one-time costs incurred in connection with Acquisitions after the
Closing Date or the closure or consolidation of facilities (including employee
termination costs and turnaround expenses), with respect to all of the foregoing
(other than turnaround expenses) in an aggregate amount, not to exceed
$1,000,000 in any period of determination,

(x) expenses, charges or losses with respect to liability or casualty events and
to the extent covered by insurance and actually reimbursed (other than proceeds
received from business interruption insurance) or so long as a determination has
been made in good faith by the Company that a reasonable basis exists that such
amount shall in fact be reimbursed by an insurer to the extent it is (i) not
denied by the applicable carrier (without any right of appeal thereof) within
180 days (with a deduction in applicable future period for any amount so added
back to the extent denied within such 180 days) and (ii) in fact reimbursed
within 365 days of such determination (with a deduction in the applicable future
period for any amount so added back to the extent not so reimbursed within such
365 days),

 

-12-



--------------------------------------------------------------------------------

(xi) inventory valuation adjustments which adjust for timing differences to
reflect the economics of inventory financing agreements as described in the SEC
filings of the Parent or Borrowers; provided, that with respect to the Borrower
Group, such inventory valuation adjustments shall be non-cash, and

(xii) Permitted Parent Payments (G&A) not to exceed (a) $20,000,000 for such
period of determination (or such greater amount as may be agreed by the
Administrative Agent) (the “Consolidated G&A Cap”) or (b) when used in respect
of any calculation of the Borrower Group Fixed Charge Coverage Ratio, the least
of (i) $8,000,000 for such period of determination, (ii) 40% of actual Permitted
Parent Payments (G&A) made during such period of determination and (iii) the
actual Permitted Parent Payments (G&A) made that are attributable to the
Borrower Group for such period of determination (as calculated by the Borrower
Agent in good faith and provided to the Administrative Agent) (or, in respect of
this sub-clause (b), such greater amount as may be agreed by the Administrative
Agent) (this sub-clause (b), collectively, the “Borrower Group G&A Cap”);

provided, that if the Company or its Consolidated Subsidiaries, or the Borrower
Group, as applicable, shall acquire or dispose of any Property in an aggregate
amount of at least $15,000,000 during such period (other than (A) pursuant to
clauses (a), (b), (d) and (e) of Section 10.2.8 and (B) acquisitions and
dispositions of Equipment in the Ordinary Course of Business), then EBITDA shall
be calculated, with calculation in form and substance reasonably satisfactory to
Administrative Agent, after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition had occurred on the first day
of such period (provided that Administrative Agent is reasonably satisfied with
the form and substance of the related projections).

EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway or any other country that is a member of the European
Economic Area.

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account Obligor: on any date, any Person obligated to pay a Receivable
(a) that is not a Borrower, a Subsidiary or an Affiliate of a Borrower; (b) that
has not filed for, and is not currently the object of, a proceeding relating to
its bankruptcy, insolvency, reorganization, winding-up or composition or
reorganization of debts; (c) that is in good standing with the Borrowers and
their Restricted Subsidiaries and satisfies all applicable credit standards of
the Borrowers and their Restricted Subsidiaries; and (d) for which not more than
50% of the aggregate value of the Receivables of such Person have not been paid
by the date 30 days after the respective due dates therefor.

 

-13-



--------------------------------------------------------------------------------

Eligible Accounts Receivable: on any date, all Receivables (other than Credit
Card Receivables, Investment Grade Receivables and L/C Backed Receivables)
denominated in Dollars payable by Eligible Account Obligors to a Borrower that
are deemed by the Administrative Agent in its Permitted Discretion to be
Eligible Accounts Receivable, net of any returns, rebates, discounts (calculated
on the shortest terms), credits, other allowances and deductions, and Taxes
(including sales, state excise or other taxes) that have been or could be
claimed by the Eligible Account Obligor (or are payable in the case of Taxes).
Without limiting the foregoing, the following shall not constitute Eligible
Accounts Receivable:

(a) billed Receivables that have not been paid by the date 30 days after the
respective due dates therefor;

(b) any Receivable subject to, or as to which there has been asserted, any
defense, dispute, claim, offset, counterclaim, deduction, recoupment, reserve,
chargeback, credit or allowance, unless (i) the applicable Eligible Account
Obligor has entered into an agreement acceptable to the Administrative Agent to
waive the foregoing rights, or (ii) with respect to any such Receivable, (A) the
Borrower’s obligation to pay for crude oil constitutes the applicable setoff,
and (B) the Borrower’s payment obligation is fully secured by a Letter of
Credit; provided that, if any such defense, dispute, claim, offset or
counterclaim is asserted with respect to such Receivable in an amount equal to a
sum certain, then such Receivable shall be an Eligible Account Receivable to the
extent the face amount thereof exceeds such sum certain;

(c) all Receivables from an Eligible Account Obligor from whom a check,
promissory note, draft, trade acceptance or other instrument for the payment (in
whole or in part) of money has been received, presented for payment and returned
uncollected for any reason;

(d) all Receivables from a sale to an Affiliate, or from a sale-or-return,
sale-on-approval, or otherwise subject to any repurchase or return arrangement;

(e) Receivables owed to a Borrower by an Eligible Account Obligor, the aggregate
unpaid balance of which exceeds twenty percent (20%) of the aggregate unpaid
balance of all Receivables owed to the Borrowers at such time by all of the
Borrowers’ Eligible Account Obligors (or such higher percentage as the
Administrative Agent may establish for the Eligible Account Obligor from time to
time), but only to the extent of such excess;

(f) all Receivables that are payable by their terms more than 30 days from the
respective invoice dates therefor;

(g) any Receivable (i) in which the Lenders do not have a valid and perfected
first priority security interest or (ii) that is subject to any other Lien other
than Liens permitted by Section 10.2.2(a) or or sub-clauses (a) and (g) of the
definition of “Excepted Liens”;

(h) any Receivable owing by an Eligible Account Obligor (i) which has suspended
or ceased doing business, is liquidating, dissolving or winding up its affairs,
is not Solvent or is subject to any Sanctions or on any specially designated
nationals list maintained by OFAC, or (ii) with respect to which the Borrowers
are not able to bring suit or enforce remedies against such Eligible Account
Obligor through judicial process;

(i) Receivables owing by an Eligible Account Obligor that is organized or has
its principal offices outside the United States and Canada, or with respect to
which the portion of its assets in the United States and Canada is not material
in relation to the size of the Receivables owed by such Eligible Account
Obligor;

(j) Receivables with respect to which goods have been placed on consignment,
guaranteed sale, bill-and-hold, or other terms by reason of which the payment by
the Eligible Account Obligor may be conditional;

 

-14-



--------------------------------------------------------------------------------

(k) Receivables with respect to which an invoice has not been sent prior to the
date of any Borrowing Base Report in which such Receivables are included for
purposes of calculation of the Borrowing Base;

(l) Receivables which arise out of any contract or order which, by its
enforceable terms, forbids or makes void or unenforceable any assignment by the
applicable Borrower to the Administrative Agent, for the benefit of the Secured
Parties, of the Receivable arising with respect thereto;

(m) Receivables evidenced by any instrument, unless such instrument has been
delivered to the Administrative Agent for the benefit of the Secured Parties;

(n) Receivables with respect to which the Administrative Agent believes, in its
Permitted Discretion, that the collection thereof is impaired, that such
Receivables may not be paid by reason of the Eligible Account Obligor’s
inability to pay or that are otherwise identified as unsatisfactory to the
Administrative Agent;

(o) (i) Receivables owed by the government of the United States of America or
any department, agency, public corporation, or other instrumentality thereof
that do not constitute Eligible U.S. Government Accounts Receivable and
(ii) Receivables owed by any Governmental Authority other than the government of
the United States of America or any department, agency, public corporation, or
other instrumentality thereof, unless the Borrower has satisfied the
requirements of Applicable Law, including delivering documentation satisfactory
to the Administrative Agent, to effectuate the assignment of such Receivables
and establish the right of the Administrative Agent to enforce payment directly
against the Eligible Account Obligor;

(p) Receivables (i) to which (A) the goods giving rise to it have not been
delivered to and accepted by the Eligible Account Obligor, or (B) the services
giving rise to it have not been accepted by the Eligible Account Obligor, or
(ii) that otherwise do not represent a final sale;

(q) Receivables whose payment has been extended, or to which the Eligible
Account Obligor has made a partial payment, or which arise from a sale on a
cash-on-delivery basis;

(r) Receivables which represent a progress billing or retainage, or relate to
services for which a performance, surety or completion bond or similar assurance
has been issued; or

(s) Receivables that include a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof.

Eligible Assignee: a Person that is (a) a Lender (except for any Defaulting
Lender and its Affiliates), Affiliate of a Lender or Approved Fund; (b) any
other assignee approved by Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Agent (which approval by
the Borrower Agent shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within two Business Days after notice of
the proposed assignment is given to the Borrower Agent); and (c) during the
continuance of an Event of Default, any Person acceptable to Administrative
Agent in its discretion.

Eligible Cash: cash of a Borrower held in a segregated restricted Deposit
Account maintained with and pledged to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Obligations, and in which the
Administrative Agent, for the benefit of the Secured Parties, has a first
priority perfected security interest, and subject to a Deposit Account Control
Agreement.

 

-15-



--------------------------------------------------------------------------------

Eligible Credit Card Receivables: on any date, all Credit Card Receivables
denominated in Dollars, that have been earned and represent the bona fide
amounts due to a Borrower from a credit card processor and/or credit card
issuer, and that are deemed by the Administrative Agent in its Permitted
Discretion to be Eligible Credit Card Receivables. Without limiting the
foregoing, the following shall not constitute Eligible Credit Card Receivables:

(a) any Credit Card Receivable that has been outstanding more than five Business
Days;

(b) any Credit Card Receivable owing by a credit card issuer or a credit card
processor which has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent;

(c) any Credit Card Receivable that is not the valid, legally enforceable
obligation of the applicable credit card processor or credit card issuer with
respect thereto;

(d) any Credit Card Receivable (i) in which the Lenders do not have a valid and
perfected first priority security interest or (ii) that is subject to any other
Lien other than Liens permitted by Section 10.2.2(a) or sub-clauses (a) and (g)
of the definition of “Excepted Liens”;

(e) any Credit Card Receivable that does not conform in all material respects to
all representations, warranties or other provisions in the Loan Documents or in
the credit card agreements relating to such Credit Card Receivable;

(f) any Credit Card Receivable that is subject to risk of offset, non-collection
or not being processed due to unpaid and/or accrued credit card processor fee
balances, but only to the extent of such unpaid and/or accrued credit card
processor fee balances;

(g) any Credit Card Receivable evidenced by any instrument, unless such
instrument has been delivered to the Administrative Agent for the benefit of the
Secured Parties; or

(h) any Credit Card Receivable with respect to which the Administrative Agent
believes, in its Permitted Discretion, that the collection thereof is impaired,
that such Credit Card Receivable may not be paid by reason of the credit card
issuer’s or credit card processor’s inability to pay or that are otherwise
identified as unsatisfactory to the Administrative Agent.

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received by a Borrower in
respect thereof but not yet applied by the applicable Borrower to reduce the
amount of such Eligible Credit Card Receivable.

Eligible Exchange Agreement Positive Balance: at any date of determination, the
amount of Exchange Agreement Positive Balance that is deemed by the
Administrative Agent in its Permitted Discretion to be the Eligible Exchange
Agreement Positive Balance. Without limiting the foregoing, the Eligible
Exchange Agreement Positive Balance shall be determined after (a) adjusting the
Exchange Agreement Positive Balance upward or downward, as applicable, to
account for discounts, allowances, rebates, credits and other adjustments in
respect of such Exchange Agreement Positive Balances and (b) deducting from the
Exchange Agreement Positive Balance the amount billed for or representing
retainage, if any, by counterparties to Exchange Agreements. The Eligible
Exchange Agreement Positive Balance shall not include any Exchange Agreement
Positive Balance (a) to the extent that the Administrative Agent does not have a
valid, first priority perfected security interest in the Exchange Agreement
Positive Balance and in the Petroleum Inventory to which such Exchange Agreement
Positive Balance relates, or (b) with respect to which (i) the contract
counterparty has disputed liability, or made any claim to any Obligor with
respect to such Exchange Agreement Positive Balance or with respect to any other
Exchange Agreement Positive Balance due from such contract counterparty, other
than for a minimal

 

-16-



--------------------------------------------------------------------------------

adjustment in the Ordinary Course of Business and in accordance with regular
commercial practice, or (ii) any event of a type described in Section 12.1(h) or
12.1(i) has occurred with respect to the contract counterparty, or the contract
counterparty has suspended normal business operations; provided that the value
of the Eligible Exchange Agreement Positive Balance shall be subject to reserves
as determined by the Administrative Agent in its Permitted Discretion.

Eligible In-Transit Crude Oil: at any date of determination, In-Transit Crude
Oil owned by a Borrower that satisfies the criteria set forth in the definition
of Eligible Refinery Hydrocarbon Inventory (other than the requirements as to
location of such inventory as set forth in clauses (b), (d) and (k) of such
definition) and that is deemed by the Administrative Agent, in its Permitted
Discretion, to be Eligible In-Transit Crude Oil. Without limiting the foregoing,
unless otherwise agreed by the Administrative Agent, In-Transit Crude Oil shall
not be Eligible In-Transit Crude Oil unless the purchase price of such
In-Transit Crude Oil has been paid or is supported by a Letter of Credit.
Eligible In-Transit Crude Oil shall be valued at market value determined in
accordance with the Valuation Method, and determined after, if required by the
Administrative Agent, taking into account transportation and handling charges
that affect the value thereof as determined by the Administrative Agent.

Eligible In-Transit Products: at any date of determination, In-Transit Products
owned by a Borrower that satisfies the criteria set forth in the definition of
Eligible Refinery Hydrocarbon Inventory (other than the requirements as to
location of such inventory as set forth in clauses (b), (d) and (k) of such
definition) and that is deemed by the Administrative Agent, in its Permitted
Discretion, to be Eligible In-Transit Products. Without limiting the foregoing,
unless otherwise agreed by the Administrative Agent, In-Transit Products shall
not be Eligible In-Transit Products unless the Administrative Agent shall have
taken Rent and Charges Reserve in its Permitted Discretion or the Administrative
Agent has received a third party agreement from the operator of the barge or
rail in which such In-Transit Products is transmitted in form satisfactory to
the Administrative Agent. Eligible In-Transit Products shall be valued at market
value determined in accordance with the Valuation Method, and determined after,
if required by the Administrative Agent, taking into account transportation and
handling charges that affect the value thereof as determined by the
Administrative Agent.

Eligible Investment Grade Receivables: on any date, all Investment Grade
Receivables denominated in Dollars and payable to a Borrower that satisfy the
criteria set forth in the definition of Eligible Accounts Receivable (other than
by reason of being an Investment Grade Receivable) and that are deemed by the
Administrative Agent in its Permitted Discretion to be Eligible Investment Grade
Receivables, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, other allowances and deductions, and Taxes (including sales,
state excise or other taxes) that have been or could be claimed by the Eligible
Account Obligor (or are payable in the case of Taxes).

Eligible Lubricants Inventory: at any date, the aggregate value (which shall be
the lower of cost (determined in accordance with GAAP on a first-in, first-out
basis) or market value) of all Lubricants owned by a Borrower that is deemed by
the Administrative Agent, in its Permitted Discretion, to be an Eligible
Lubricants Inventory. Without limiting the foregoing, the following shall not
constitute Eligible Lubricants Inventory:

(a) Lubricants (i) in which the Lenders do not have a valid and perfected first
priority security interest or (ii) that is subject to any other Lien other than
Liens permitted by Section 10.2.2(a) or sub-clauses (a), (c) and (g) of the
definition of “Excepted Liens”;

(b) Lubricants (i) located on premises that are not owned by a Borrower or a
Restricted Subsidiary, or held by a bailee or otherwise subject to any third
party interest, with respect to which any landlord’s waiver or other third party
agreement in form and substance satisfactory to, the Administrative Agent shall
not have been furnished (except where an appropriate Rent and Charges Reserve
has been established), or (ii) commingled with any product other than Lubricants
that are owned by another Borrower and in which the Lenders have a valid and
perfected first priority security interest;

 

-17-



--------------------------------------------------------------------------------

(c) Lubricants of any Borrower with respect to which any event described in
Section 12.1(h) or 12.1(i) shall have occurred and be continuing;

(d) Lubricants held on consignment, or subject to any deposit or downpayment;

(e)Lubricants located outside the United States;

(f) Lubricants consigned to any Person;

(g) Lubricants that are subject to a warehouse receipt or negotiable document;

(h) Lubricants that are subject to a license or other arrangement that restricts
the Obligors’ or the Administrative Agent’s right to dispose of such Lubricants,
unless the Administrative Agent has received an appropriate lien waiver in form
and substance satisfactory to the Administrative Agent;

(i) Lubricants that are not located at terminals, storage tanks and lines
related thereto (including line fills but excluding basic sediment and water and
slop oil), bulk plants, service stations and cardlocks, in each case owned or
leased and operated by the Borrowers or any Restricted Subsidiary (and, in the
case of leased locations, with respect to which a landlord’s waiver or agreement
has not been provided if requested by the Administrative Agent as set forth in
clause (b) of this definition (except where an appropriate Rent and Charges
Reserve has been established)) or at such other locations as may be approved
from time to time by the Administrative Agent; or

(j) Lubricants that are obsolete, unsalable, damaged or otherwise unfit for sale
or further processing in the Ordinary Course of Business or otherwise
unsatisfactory to the Administrative Agent in its Permitted Discretion.

Eligible L/C-Backed Receivables: on any date, all L/C Backed Receivables
denominated in Dollars and payable to a Borrower that satisfy the criteria set
forth in the definition of Eligible Accounts Receivable (other than the
requirements set forth in clauses (c), (e), (h) (i) and (n) of such definition
and by reason of being an L/C Backed Receivable) and that are deemed by the
Administrative Agent in its Permitted Discretion to be Eligible L/C-Backed
Receivables, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, other allowances and deductions, and Taxes (including sales,
state excise or other taxes) that have been or could be claimed by the Eligible
Account Obligor (or are payable in the case of Taxes).

Eligible Merchandise Inventory: at any date, the aggregate value (which shall be
the lower of cost (determined in accordance with GAAP on a first-in, first-out
basis) or market value) of all Merchandise Inventory owned by a Borrower that is
deemed by the Administrative Agent, in its Permitted Discretion, to be Eligible
Merchandise Inventory. Without limiting the foregoing, there shall be excluded
from Eligible Merchandise Inventory any and all Merchandise Inventory:

(a) (i) in which the Lenders do not have a valid and perfected first priority
security interest or (ii) that is subject to any other Lien other than Liens
permitted by Section 10.2.2(a) and sub-clauses (a), (c) and (g) of the
definition of “Excepted Liens”;

(b) (i) located on premises that are not owned by a Borrower or any Restricted
Subsidiary (other than at service stations leased by and operated by a Borrower
or any Restricted Subsidiary) or held by a bailee or otherwise subject to any
third party interest with respect to which a landlord’s waiver or other third
party agreement in form and substance satisfactory to, the Administrative Agent,
shall not have been furnished (except where an appropriate Rent and Charges
Reserve has been established), or (ii) commingled with any product other than
Merchandise Inventory that is owned by an Obligor and in which the Lenders have
a valid and perfected first priority security interest;

 

-18-



--------------------------------------------------------------------------------

(c) attributable to any Borrower with respect to which any event described in
Section 12.1(h) or 12.1(i) shall have occurred and be continuing;

(d) in transit from vendors or suppliers;

(e) held on consignment, or subject to any deposit or downpayment;

(f) located outside the United States;

(g) consigned to any Person;

(h) subject to a license or other arrangement that restricts the Obligors’ or
the Administrative Agent’s right to dispose of such Merchandise Inventory,
unless the Administrative Agent has received an appropriate lien waiver in form
and substance satisfactory to the Administrative Agent; or

(i) that was acquired from a Person subject to any Sanctions or on any specially
designated nationals list maintained by OFAC, is obsolete, unsalable, damaged or
otherwise unfit for sale in the Ordinary Course of Business or otherwise
unsatisfactory to the Administrative Agent in its Permitted Discretion.

Eligible Refinery Hydrocarbon Inventory: at any date, the aggregate market
value, as determined in accordance with the Valuation Method, of all Petroleum
Inventory owned by a Borrower that is deemed by the Administrative Agent, in its
Permitted Discretion, to be Eligible Refinery Hydrocarbon Inventory. Without
limiting the foregoing, there shall be excluded from Eligible Refinery
Hydrocarbon Inventory any and all Petroleum Inventory:

(a) (i) in which the Lenders do not have a valid and perfected first priority
security interest (except as such priority may be subject to statutory Liens
securing First Purchase Crude Payables that purport to have priority over other
secured creditors) or (ii) that is subject to any other Lien other than
(x) Liens permitted by Section 10.2.2(a) or sub-clauses (a), (c) and (g) of the
definition of “Excepted Liens”, or (y) statutory Liens securing First Purchase
Crude Payables;

(b) (i) located on premises that are not owned by a Borrower or any Restricted
Subsidiary (other than (A) Petroleum Inventory at service stations leased by and
operated by a Borrower or any Restricted Subsidiary and (B) Petroleum Inventory
at cardlocks operated by a Borrower or one of the any Restricted Subsidiaries)
or held by a bailee or otherwise subject to any third party interest with
respect to which a landlord’s waiver or other third party agreement in form and
substance satisfactory to, the Administrative Agent shall not have been
furnished (except where an appropriate Rent and Charges Reserve has been
established), or (ii) commingled with any product other than Petroleum Inventory
that is owned by another Borrower and in which the Lenders have a valid and
perfected first priority security interest;

(c) attributable to any Borrower with respect to which any event described in
Section 12.1(h) or 12.1(i) shall have occurred and be continuing;

(d) in transit from vendors or suppliers;

(e) held on consignment or subject to any deposit or downpayment;

(f) located outside the United States;

 

-19-



--------------------------------------------------------------------------------

(g) consigned to any Person;

(h) subject to a warehouse receipt or negotiable document;

(i) subject to a license or other arrangement that restricts the Obligors’ or
the Administrative Agent’s right to dispose of such Petroleum Inventory, unless
the Administrative Agent has received an appropriate lien waiver in form and
substance satisfactory to the Administrative Agent;

(j) consisting of, or commingled with, Hydrocarbons subject to a Structured
Hydrocarbon Supply Arrangement;

(k) not located at the Refineries or at terminals, field production tanks,
storage tanks and lines related thereto (including line fills but excluding
basic sediment and water and slop oil), bulk plants, service stations and
cardlocks, in each case owned and operated by a Borrower or any Restricted
Subsidiary or at such other locations as may be approved from time to time by
the Administrative Agent; or

(l) that is obsolete, unsalable, damaged or otherwise unfit for sale or further
processing in the Ordinary Course of Business or otherwise unsatisfactory to the
Administrative Agent in its Permitted Discretion.

Eligible U.S. Government Accounts Receivable: Eligible Accounts Receivable owed
by the government of the United States of America, or any department, agency,
public corporation, or other instrumentality thereof; provided that, unless
otherwise permitted by the Administrative Agent, the requirement of
acknowledgement by the government set forth in the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any steps necessary to
perfect the Administrative Agent’s Liens therein and to give the Administrative
Agent the right to collect such accounts, have been complied with to the
Administrative Agent’s satisfaction with respect to such accounts.

Eligible Unbilled Accounts: on any date, all Receivables that (i) would be
Eligible Accounts Receivable but for the fact that they remain unbilled and are
not the subject of an invoice, are payable by any Persons listed on Schedule 1.2
to a Borrower and are deemed by the Administrative Agent in its Permitted
Discretion to be Eligible Unbilled Accounts and (ii) are a right to payment for
the sale of Inventory and not then included in the determination of any other
component of the Borrowing Base; provided that, Eligible Unbilled Accounts shall
not include any such Receivables that are unbilled more than 15 days after the
month in which such Receivables accrued.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Engagement Letter: that certain engagement letter, dated as of December 4, 2017,
between Parent and Bank of America.

Environmental and Necessary Capex: capital expenditures to the extent deemed
reasonably necessary, as determined by the Borrowers, in good faith and pursuant
to prudent judgment, that are required by Applicable Law (including to comply
with Environmental Laws or permits) or are undertaken for environmental, health
and safety reasons.

Environmental Laws: any and all Applicable Laws (including programs, permits and
guidance promulgated by Governmental Authorities thereunder) relating to
(i) environmental matters or the pollution or protection of the environment
(including surface water, groundwater, soils, subsurface strata, and indoor and
outdoor air) or (ii) occupational health and safety.

 

-20-



--------------------------------------------------------------------------------

Environmental Notice: a written notice from any Governmental Authority of any
possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Release, environmental pollution or Hazardous
Materials, including any complaint, summons, citation, order, claim, demand or
request for correction, remediation or otherwise.

Environmental Permit: any permit, registration, license, notice, approval,
consent, exemption, variance, waiver, spill or response plan, or other
authorization required under or issued pursuant to applicable Environmental
Laws.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an
Obligor or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or to make a
required contribution to a Multiemployer Plan.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default: as defined in Section 12.1.

Excepted Liens: (a) Liens for Taxes, assessments or other governmental charges
or levies which are not delinquent or which are being Properly Contested;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being Properly Contested; (c) landlord’s liens,
maritime liens, liens granted under storage contracts, liens on pipelines,
Hydrocarbon storage facilities, refiners or other facilities or equipment,
operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens, in each
case arising in the Ordinary Course of Business, by operation of law, or
incident to the operation and maintenance of Properties each of which is in
respect of obligations that are not delinquent or which are being Properly
Contested; (d) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only Deposit Accounts or other funds maintained

 

-21-



--------------------------------------------------------------------------------

with a creditor depository institution, provided that no such Deposit Account is
a dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board of Governors and no such Deposit Account is intended by any Borrower or
any Restricted Subsidiaries to provide collateral to the depository institution;
(e) easements, zoning restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of any Borrower or any Restricted
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines or distribution lines, or for the joint or common use of
real estate, rights of way, facilities and equipment, that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such Property for the purposes of which such Property is held by any Borrower
or any Restricted Subsidiary or materially impair the value of such Property
subject thereto; (f) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature, in each case
incurred in the Ordinary Course of Business; and (g) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that (i) Liens described in clauses
(a) through (d), (f) and (g) shall remain “Excepted Liens” only for so long as
no action to enforce such Lien has been commenced and (ii) no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of any Excepted Liens.

Exchange Act: Securities Exchange Act of 1934 and any successor statute thereto,
in each case as amended from time to time.

Exchange Agreement: an agreement under which a Borrower undertakes to deliver
goods on behalf of an unaffiliated Person to a customer of such Person in
exchange for such Person’s delivery of similar goods to a customer of such
Borrower.

Exchange Agreement Positive Balance: at any date of determination, with respect
to a Borrower that is a party to an Exchange Agreement, the amount of the
positive balance, valued on a mark-to-market basis in accordance with the
Valuation Method, of Petroleum Inventory that such Borrower has the right to
receive in the Ordinary Course of Business from a counterparty to such Exchange
Agreement (other than an Affiliate of such Borrower or another party determined
by the Administrative Agent in its Permitted Discretion to be unacceptable) or
money owing to such Borrower in connection with an exchange of Petroleum
Inventory under such Exchange Agreement, net of any offsets or counterclaims.

Excluded Accounts: as defined in Section 8.5.

Excluded Property: as defined in Section 7.6(a).

Excluded Subsidiary: (a) each captive insurance Subsidiary, (b) each Foreign
Subsidiary and (c) each Unrestricted Subsidiary.

Excluded Swap Obligation: with respect to an Obligor, (a) any Swap Obligation as
to which, and only to the extent that, all or a portion of the guaranty by such
Obligor of or grant of a Lien by such Obligor as security for such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Obligor as
specified in any agreement between the relevant Obligors and hedge counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.

 

-22-



--------------------------------------------------------------------------------

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower Agent under
Section 14.4) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 5.8, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately prior to such
assignment or to such Lender immediately prior to its change in Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 5.9
and (d) any U.S. federal withholding Taxes imposed under FATCA.

Executive Order: Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001.

Existing Credit Agreements: collectively, (a) that certain Credit Agreement,
dated as of December 17, 2015, among HIE, Mid Pac, the guarantors party thereto
from time to time, the lenders party thereto from time to time and KeyBank
National Association, as administrative agent, (b) that certain Third Amended
and Restated Loan Agreement, dated as of April 30, 2015, among Hermes and WPC,
the guarantors party thereto from time to time and Bank of America as lender,
and (c) that certain Credit Agreement, dated as of July 14, 2016, among Par
Wyoming Holdings, LLC, the lenders party thereto from time to time and Chambers
Energy Management, LP, as agent, in each case, as amended, restated,
supplemented and otherwise modified from time to time prior to the Closing Date.

Existing Letters of Credit: the letters of credit previously issued under the
Existing Credit Agreement described in clause (b) of the definition thereof that
are outstanding as of the Closing Date and listed on Schedule 2.2 hereto.

Extraordinary Expenses: all costs, expenses or advances that Administrative
Agent may incur during an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Administrative Agent, any Lender,
any Obligor, any representative of creditors of an Obligor or any other Person)
in any way relating to any Collateral (including the validity, perfection,
priority or avoidability of Administrative Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise of any rights or remedies of
Administrative Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; and (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations. Such costs, expenses and advances include
transfer fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and reasonable and documented standby fees, legal fees and expenses,
appraisal fees, brokers’ and auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

-23-



--------------------------------------------------------------------------------

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent;
provided, that in no event shall such rate be less than zero.

Feedstocks: all crude oil, natural gas liquids, and other Hydrocarbons and
ethanol, in so far as such Feedstocks are used or useful as fuel or in the
manufacture, processing, refining, or blending of Intermediate Products and
Refined Products at one or more Refineries.

Financeco: Par Petroleum Finance Corp., a Delaware corporation.

Financial Reporting Trigger Period: the period (a) commencing on the day that
Availability for a period of three (3) consecutive Business Days is less than
the greater of (i) $7,500,000 and (ii) 15% of the Borrowing Base on such day;
and (b) continuing until the day (i) Availability has been greater than the
greater of (A) $7,500,000 and (B) 15% of the Borrowing Base on such day and
(ii) no Default or Event of Default has occurred and is continuing, in the case
of each of the clauses (b)(i) and (b)(ii), for a period of thirty
(30) consecutive calendar days.

First Purchase Crude Payables: at any time, the unpaid amount of any obligation
of a Borrower as a “first purchaser” of crude oil, which is secured by a
statutory “first purchaser” Lien created under the Laws of any state to the
extent such obligation is not at the time of determination covered by a Letter
of Credit issued hereunder.

First Purchaser Reserve: the aggregate amount of reserves established by the
Administrative Agent from time to time in its Permitted Discretion in respect of
First Purchase Crude Payables owed by the Borrowers.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Restricted Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
the Company and its Consolidated Subsidiaries for the most recently completed
four-Fiscal Quarter or, during a Financial Reporting Trigger Period or Covenant
Trigger Period, for the most recently completed 12-month period, of (a) EBITDA
minus Unfinanced Capital Expenditures, minus cash taxes paid (net of cash tax
refunds received during such period), to (b) Fixed Charges.

Fixed Charges: with respect to the Company and its Consolidated Subsidiaries,
the sum of Consolidated Cash Interest Expense, scheduled principal payments made
on Borrowed Money, and Distributions paid in cash (other than Upstream Payments,
the Hawaii Sale Leaseback Distribution and Permitted Parent Payments (Tax)).

FLSA: the Fair Labor Standards Act of 1938.

 

-24-



--------------------------------------------------------------------------------

Flood Laws: (a) the National Flood Insurance Act of 1994 (which comprehensively
revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973) as now or hereafter in effect or any successor statute
thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto, (c) the Biggert-Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto, and (d) all other Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders relating to
flood matters, in each case, as now or hereafter in effect or any successor
statute thereto.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is not a Domestic Subsidiary.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations or Guaranteed Obligations, as
applicable, (a) the full cash payment thereof (other than inchoate or contingent
obligations for which no claim has been asserted), including any interest, fees
and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations or Guaranteed
Obligations are LC Obligations or inchoate or contingent in nature (other than
inchoate or contingent obligations for which no claim has been asserted), Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Administrative Agent in its Permitted Discretion, in the amount of required
Cash Collateral). No Loans shall be deemed to have been paid in full unless all
Commitments related to such Loans have expired or been terminated.

Future Intermediation Subsidiary: any Subsidiary of the Company other than the
Guarantors as of the Closing Date that (a) is acquired after the Closing Date
and such acquisition is otherwise permitted by the Loan Documents or (b) is
formed after the Closing Date and, in each case of (a) and (b), is designated by
the board of directors of the Company as a Future Intermediation Subsidiary
pursuant to a resolution of the board of directors of the Company as certified
in a certificate delivered to the Administrative Agent by a Senior Officer of
the Company.

The board of directors of the Company may designate any such Subsidiary of the
Company to become a Future Intermediation Subsidiary if:

(A) such Subsidiary:

(1) has entered into, is entering into, or will promptly enter into, an
Intermediation Facility;

(2) does not own any Equity Interest of the Company or any Restricted Subsidiary
of the Company; and

(3) would constitute an Investment which the Company could make in compliance
with Section 10.2.4; and

(B) the Payment Conditions are satisfied.

Notwithstanding the preceding, if, at any time, a Future Intermediation
Subsidiary would fail to meet the preceding requirements in clause (A)(1) and
(2) as a Future Intermediation Subsidiary, it shall thereafter cease to be a
Future Intermediation Subsidiary for purposes of this Agreement.

 

-25-



--------------------------------------------------------------------------------

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses,
waivers and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.

Governmental Authority: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies, such as the European Union or the European Central Bank).

Guaranteed Obligations: as defined in Section 11.1.

Guarantor Payment: as defined in Section 5.10.3(b).

Guarantors: (a) each Borrower that is not the primary obligor for the payment or
performance of any Obligations, (b) each Guarantor that is or becomes a party to
this Agreement, and (c) PHR and any Future Intermediation Subsidiary; provided
that, for purposes of clarity, no Excluded Subsidiary shall be a Guarantor.

Guaranty: the guaranty of each Guarantor set forth in Section 11 (including any
joinders thereto).

Hawaii Retail Property: real property owned in fee or leased by the Company or
any Restricted Subsidiary that is used in, or held for use in, the Company’s or
such Restricted Subsidiary’s retail operations in the State of Hawaii including,
without limitation, all owned or leased Real Estate associated with (i) retail
fueling stations branded as “Hele”, “Tesoro” and “76”, (ii) convenience stores,
and (iii) cardlock stations; provided that the fair market value of the Hawaii
Retail Property does not exceed $100,000,000.

Hawaii Retail Property Sale and Leaseback Transaction: any Sale and Leaseback
Transaction made from time to time with respect to Hawaii Retail Property;
provided that the gross cash proceeds from any such Hawaii Retail Property Sale
and Leaseback Transaction do not exceed the fair market value of the Hawaii
Retail Property that is the subject of such Sale and Leaseback Transaction.

Hawaii Sale Leaseback Distribution: a Distribution made pursuant to
Section 10.2.3(f), so long as such Distribution is made within six (6) months
after the consummation of the applicable Hawaii Retail Property Sale and
Leaseback Transaction and is not made from the proceeds of any Loans.

Hazardous Material: any substance regulated or as to which liability might arise
under any applicable Environmental Law including: (a) any chemical, compound,
material, product, byproduct, substance or waste defined as or included in the
definition or meaning of “hazardous substance,” “hazardous material,” “hazardous
waste,” “solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any applicable Environmental Law; (b) hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes, to the extent any of the
foregoing are present in quantities or concentrations prohibited under
applicable Environmental Laws.

Hedging Agreement: a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

-26-



--------------------------------------------------------------------------------

Hedging Termination Value: in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined by the
counterparties to such Hedging Agreements.

Hermes: as defined in the introductory paragraph hereto.

HIE: as defined in the introductory paragraph hereto.

Hydrocarbons: oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, ethanol, biofuels, other renewable fuels, and all other minerals.

In-Transit Crude Oil: crude oil purchased by a Borrower, for delivery to such
Borrower via pipeline from a vendor or supplier.

In-Transit Products: refined fuel, jet fuel, diesel, unleaded gas, blendstocks,
other additives, ethanol, biofuels and other renewable fuels purchased by a
Borrower, for delivery to such Borrower via pipeline, barge or rail from a
vendor or supplier.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of an Obligation; and (b) to the
extent not otherwise described in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Restricted Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

Intercompany Note: as defined in Section 10.2.1(e).

Interest Period: as defined in Section 3.1.3.

Intermediate Products: all Feedstocks that have been partially processed or
refined as isomerate, cat feed, gasoline components or naphtha.

 

-27-



--------------------------------------------------------------------------------

Intermediation Access Agreement: (a) the Acknowledgment Agreement, dated as of
the date hereof, between the Administrative Agent, the Secured Notes Collateral
Trustee and J. Aron (the “Acknowledgment Agreement”), as may be amended, amended
and restated, supplemented or otherwise modified from time to time as permitted
by the Loan Documents and (b) any acknowledgment agreement with the
Intermediation Counterparty to any other Intermediation Facility otherwise
permitted under the Loan Documents, which shall in all material respects be in
the same form, and have the same substance, as the Acknowledgment Agreement.

Intermediation Collateral: (a) with respect to PHR, the J. Aron Intermediation
Collateral and (b) with respect to any Future Intermediation Subsidiary that is
party to an Intermediation Agreement, all of the following property or assets of
such party: (a) all inventory; (b) all receivables other than receivables
constituting identifiable proceeds of Notes Collateral; (c) all Renewable
Identification Numbers; (d) all investment property, chattel paper, general
intangibles (excluding trademarks, trade names and other intellectual property),
documents and instruments, in each case, to the extent relating to items in
clauses (a), (b) and (c) (but for the avoidance of doubt, excluding Equity
Interests of each Subsidiary); (e) all deposit accounts and other bank and
securities accounts (excluding any Notes Proceeds Collateral Account) and cash
and cash equivalents; (f) books and records relating to clauses (a) through (e);
and (g) all proceeds of, and supporting obligations, including letter of credit
rights, with respect to, any of the foregoing (except to the extent that such
proceeds and supporting obligations constitute Collateral for the notes);
provided that “Intermediation Collateral” shall not include any of the foregoing
assets to the extent such assets are excluded pursuant to the express agreement
of the applicable Intermediation Counterparty. For the avoidance of doubt, the
Intermediation Collateral does not include any Intermediation Property.

Intermediation Counterparty: J. Aron and any other counterparty to any
Intermediation Facility, and any permitted successor or assign of the foregoing.

Intermediation Facility: (a) the J. Aron Intermediation Agreement and (b) any
crude oil or other feedstock supply agreements, natural gas supply agreements,
hydrogen supply agreements, or off-take agreements relating to intermediate or
refined products, in each case entered into by any Future Intermediation
Subsidiary and a counterparty for purposes of facilitating a customary
intermediation arrangement, together with all related storage agreements,
marketing and sales agreements, agency agreements, security agreements, account
control agreements, other collateral documents and other ancillary agreements
among such parties, in each case as any of the same may be extended, renewed,
amended, supplemented, restated, amended and restated or otherwise modified from
time to time, or refinanced and/or replaced with another Intermediation
Agreement from time to time and in whole or in part; provided that (i) the terms
of any Intermediation Facility described in this clause (b) shall be not
materially more disadvantageous to the Lenders, taken as a whole, as compared to
the terms of the J. Aron Intermediation Agreement in effect on the Closing Date,
taken as a whole, as determined in good faith by an Officer of the Company,
(ii) no Intermediation Agreement shall provide for any lien on any assets other
than Intermediation Collateral, and (iii) none of the Company and its
Consolidated Subsidiaries, other than PHR or a Future Intermediation Subsidiary,
shall enter into an Intermediation Facility.

Intermediation Property: all Hydrocarbons from time to time owned by an
Intermediation Counterparty under the terms of an Intermediation Facility.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Reserve: reserves established by the Administrative Agent in its
Permitted Discretion to reflect declines in market value or to reflect factors
that may negatively impact the value of Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

 

-28-



--------------------------------------------------------------------------------

Investment: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the Ordinary Course of Business), purchases or other acquisitions for
consideration of Debt, Equity Interests or other securities (including
Acquisitions), together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If any Borrower
or any Restricted Subsidiary of any Borrower sells or otherwise disposes of less
than all of the Equity Interests of any direct or indirect Restricted Subsidiary
of any Borrower such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of any Borrower, the applicable
Borrowers will be deemed to have made an Investment on the date of any such sale
or disposition equal to the fair market value of the Borrowers’ Investments in
such Subsidiary that were not disposed of or sold.

Investment Grade Receivables: any Receivable due to any Borrower and owing by an
Eligible Account Obligor (a) with a long-term issuer rating of BBB- or higher by
S&P and Baa3 or higher by Moody’s (or the equivalent of such rating
organization) and (b) listed on Schedule 1.3 (as such schedule, with the consent
of the Administrative Agent, (i) is updated and attached to a Borrowing Base
Report or (ii) is updated and supplemented from time to time).

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Administrative Agent,
as security for the Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank: as the context may require, (a) Bank of America (including any
Lending Office of Bank of America), (b) KeyBank National Association, (c) any
Additional Issuing Bank, (d) any replacement issuer appointed pursuant to
Section 2.2.4, or (e) collectively, all of the foregoing. For the avoidance of
doubt, references to “Issuing Bank” in Section 14.1 and Section 15.1 shall have
the meaning specified in clause (d) of the foregoing sentence. Except as
provided in the immediately preceding sentence, any reference to “Issuing Bank”
herein shall be to the applicable Issuing Bank, as appropriate.

Issuing Bank Indemnitees: any Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

J. Aron: J. Aron & Company LLC.

J. Aron Intermediation Agreement: that certain Amended and Restated Supply and
Offtake Agreement dated as of December 21, 2017, by and between J. Aron and PHR,
together with all related storage agreements, marketing and sales agreements,
agency agreements, security agreements, account control agreements, other
collateral documents and other ancillary agreements among such parties, in each
case as any of the same may be extended, renewed, amended, supplemented,
restated, amended and restated or otherwise modified from time to time, or
refinanced and/or replaced with another Intermediation Agreement from time to
time and in whole or in part; provided that (i) no J. Aron Intermediation
Agreement shall provide for any lien on any assets other than J. Aron
Intermediation Collateral and (ii) none of the Company or its Consolidated
Subsidiaries, other than PHR, shall enter into the J. Aron Intermediation
Agreement.

J. Aron Intermediation Collateral: with respect to PHR, all of the following
property and assets of PHR: (a) all inventory; (b) all receivables other than
receivables constituting identifiable proceeds of collateral securing the
Secured Notes; (c) all Renewable Identification Numbers; (d) all investment
property, chattel paper, general intangibles (excluding trademarks, trade names
and other intellectual

 

-29-



--------------------------------------------------------------------------------

property), documents and instruments, in each case, to the extent relating to
items in clauses (a), (b) and (c) (but for the avoidance of doubt, excluding
Equity Interests of each Subsidiary); (e) all deposit accounts and other bank
and securities accounts (excluding any Notes Proceeds Collateral Account) and
cash and cash equivalents; (f) books and records relating to clauses (a) through
(e); and (g) all proceeds of, and supporting obligations, including letter of
credit rights, with respect to, any of the foregoing (except to the extent that
such proceeds and supporting obligations constitute Collateral for the notes);
provided that “J. Aron Intermediation Collateral” shall not include any of the
foregoing assets to the extent such assets are excluded pursuant to the express
agreement of J. Aron. For the avoidance of doubt, the J. Aron Intermediation
Collateral does not include any Intermediation Property.

L/C Backed Receivables: any Receivable due to any Borrower and owing by an
Eligible Account Obligor to the extent such Receivable is backed by a letter of
credit (a) in form and substance, and from an Issuing Bank that is, reasonably
acceptable to the Administrative Agent, and (b) which is in the possession of,
and directly drawable by, a Borrower (provided, that during a Cash Dominion
Period, such letter credit shall be in the possession of, and directly drawable
by, the Administrative Agent).

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Administrative Agent. In the event of any conflict between the terms of any LC
Application and this Agreement, the terms of this Agreement shall govern.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Administrative Agent and the
applicable Issuing Bank; and (d) the purpose and form of the proposed Letter of
Credit are satisfactory to Administrative Agent and Issuing Bank in their
discretion.    Additionally, no Issuing Bank shall have any obligation to issue
a Letter of Credit if (i) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit or request that such Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular or (ii) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by any Borrowers or any other Person to an
Issuing Bank or Administrative Agent in connection with any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for drawings under Letters of Credit; and (b) the Stated Amount of all
outstanding Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Administrative Agent and
Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: lenders party to this Agreement (including Bank of America in its
capacity as provider of Swingline Loans) and any Person who hereafter becomes a
“Lender” pursuant to an Assignment, other than any Person that shall have ceased
to be a party hereto pursuant to an Assignment.

 

-30-



--------------------------------------------------------------------------------

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to
Administrative Agent and Borrower Agent.

Letter of Credit: each Existing Letter of Credit and any standby or documentary
letter of credit, foreign guaranty, documentary bankers’ acceptance or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of a Borrower.

Letter of Credit Subline: $65,000,000; provided, that the Letter of Credit
Subline shall be shared ratably among the Lenders based on the lesser of
(a) each Lender’s Commitment and (b) such Lender’s Pro Rata share of the Letter
of Credit Subline.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1% and
in no event less than zero) determined by Administrative Agent at or about 11:00
a.m. (London time) two Business Days prior to an Interest Period, for a term
equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Administrative Agent, as published on
the applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that (a) any
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice and
(b) if LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

LIBOR Daily Floating Rate: a fluctuating rate of interest per annum equal to
LIBOR with a term equivalent to thirty days at approximately 11:00 a.m. (London
time) two Business Days prior to the date in question, as adjusted from time to
time in Lender’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs; provided, that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

LIBOR Loan: a Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, mortgage,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.

Lien Waiver: an agreement, in form and substance satisfactory to Administrative
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Administrative Agent to enter upon the premises and remove the
Collateral or to use the premises to store or dispose of the Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Administrative Agent, and agrees to deliver the
Collateral to Administrative Agent upon request; (c) for any Collateral held by
a repairman, mechanic or bailee, such Person acknowledges Administrative Agent’s
Lien, waives or subordinates any Lien it may have on the Collateral, and agrees
to deliver the Collateral to Administrative Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Administrative Agent the right, vis-à-vis such Licensor, to enforce
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.

 

-31-



--------------------------------------------------------------------------------

Loan: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.

Loan Documents: this Agreement, Other Agreements and any other Security
Documents.

Loan Year: each 12 month period commencing on the Closing Date or on an
anniversary of the Closing Date.

Lubricants: Inventory consisting of motor oil, hydraulic oil, gear oil, cutting
oil, grease, and various chemicals and solvents of a similar nature. For
avoidance of doubt, Lubricants are not Feedstocks, Intermediate Products or
Refined Products.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: a material adverse change in, or a material adverse
effect on (a) the business, assets, Properties, condition (financial or
otherwise) or results of operations of the Borrowers and their Subsidiaries,
taken as a whole; (b) the value of any material portion of the Collateral;
(c) the rights and remedies of Administrative Agent or any Lender under the Loan
Documents, (d) the ability of Parent, PHR, any Future Intermediation Subsidiary
or any Obligor to perform its obligations under any Loan Document to which it is
a party; or (e) the validity or enforceability against Parent, PHR, any Future
Intermediation Subsidiary or any Obligor of any Loan Document to which it is a
party.

Material Contract: any agreement or arrangement to which a Borrower, Restricted
Subsidiary, any Future Intermediation Subsidiary or PHR is party (other than the
Loan Documents) (a) that is deemed to be a material contract under any
securities law applicable to such Person, including the Securities Act of 1933;
(b) for which breach, termination, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect; (c) that relates to
Material Debt; or (d) that relates to any Intermediation Facility.

Material Debt: Debt (other than the Loans and Letters of Credit), or obligations
in respect of one or more Hedging Agreements, of any one or more of the
Borrowers, their Restricted Subsidiaries, PHR and any Future Intermediation
Subsidiary in an aggregate principal amount exceeding $10,000,000. For purposes
of determining Material Debt, the “principal amount” of the obligations of the
Borrowers or any Restricted Subsidiary in respect of any Hedging Agreement at
any time shall be the Hedging Termination Value.

Merchandise Inventory: Inventory (other than (a) Lubricants not for sale at a
retail location and (b) Petroleum Inventory) held by any Borrower for retail
sale in the Ordinary Course of Business.

Mid Pac: as defined in the introductory paragraph hereto.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Restricted Subsidiary in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Administrative Agent’s Liens on
Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.

 

-32-



--------------------------------------------------------------------------------

NOLV Percentage: the net orderly liquidation value of Merchandise Inventory or
Lubricants, as applicable, expressed as a percentage of cost, expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
the Borrowers’ Merchandise Inventory or Lubricants, as applicable, performed by
an appraiser and on terms satisfactory to the Administrative Agent.

Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of each Lender or each affected Lender,
in each case, in accordance with the terms of Section 15.1 and (ii) has been
approved by the Required Lenders (or, in the case of any consent, waiver or
amendment that requires the approval of each Lender or each affected Lender, by
all Lenders or all affected Lenders).

Non-Recourse Debt: Debt (a) as to which neither the Company nor any of its
Restricted Subsidiaries, (i) provides any guarantee or credit support of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise); (b) the incurrence of which will not result in any
recourse against any of the assets of the Company or its Restricted
Subsidiaries; and (c) no default with respect to which would permit (upon
notice, lapse of time or both) any holder of any other Debt (“Other Debt”) of
the Company or any of its Restricted Subsidiaries to declare pursuant to the
express terms governing such Debt a default on such Other Debt or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

Notes Collateral: the Collateral, as defined in the Secured Notes Indenture as
of the date hereof.

Notes Proceeds Collateral Account: the Collateral Account, as defined in the
Secured Notes Indenture.

Notice of Borrowing: a request by Borrower Agent of a Borrowing of Loans, in the
form of Exhibit B or otherwise reasonably satisfactory to Administrative Agent.

Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, in form satisfactory to
Administrative Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of
Administrative Agent to secure any Obligations (other than Parent, PHR or any
Future Intermediation Subsidiary).

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Restricted Subsidiary, undertaken in good faith and consistent with Applicable
Law and past practices.

 

-33-



--------------------------------------------------------------------------------

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: the Engagement Letter, any Intermediation Access Agreement, the
Collateral Rights Agreement and all LC Documents, fee letters, Borrower
Materials, and promissory notes now or hereafter delivered by an Obligor or
other Person to Administrative Agent or any Lender in connection with any
transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient as a result of a present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than connections arising from the Recipient having executed, delivered,
become a party to, performed obligations or received payments under, received or
perfected a Lien or engaged in any other transaction pursuant to, enforced, or
sold or assigned an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 14.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Loan (with interest determined pursuant to clause
(b) of the definition of “Base Rate”) made when an Overadvance exists or is
caused by the funding thereof.

Parent: Par Pacific Holdings, Inc., a Delaware corporation.

Parent Guaranty: that certain Guaranty, dated as of the date hereof, by the
Parent in favor of the Administrative Agent on behalf of the Secured Parties, as
may be amended, amended and restated, supplemented or otherwise modified from
time to time as permitted by the Loan Documents.

Participant: as defined in Section 14.2.1.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Condition Events: Permitted Acquisitions, Distributions pursuant to
Section 10.2.3(e)(ii) and Section 10.2.3(h), deemed Investments made by virtue
of the designation of an Unrestricted Subsidiary, deemed Investments made by
virtue of the designation of a Future Intermediation Subsidiary, Investments
pursuant to Section 10.2.4(d)(iv), redemptions of the Secured Notes pursuant to
Section 10.2.15(d) and any other event in the Loan Documents that is subject to
satisfaction of the Payment Conditions.

Payment Conditions: with respect to any applicable payment or transaction, each
of the following conditions:

(a) as of the date of any such payment or transaction, and after giving effect
thereto, no Default shall exist or has occurred and is continuing,

(b) such payment or transaction shall not create negative book net worth of the
Borrower Group;

 

 

-34-



--------------------------------------------------------------------------------

(c) either (x) (A) average Availability during the immediately preceding 60
consecutive day period and Availability at any time during the immediately
preceding 10 consecutive Business Day period, in each case on a pro forma basis
shall have been greater than the greater of (I) $17,500,000 and (II) 30% of the
Borrowing Base then in effect and (B) after giving effect to the payment or
transaction, on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to any such payment or transaction,
Availability shall be greater than the greater of (I) $17,500,000 and (II) 30%
of the Borrowing Base then in effect or (y) (A) average Availability during the
immediately preceding 60 consecutive day period and Availability at any time
during the immediately preceding 10 consecutive Business Day period, in each
case on a pro forma basis shall have been greater than the greater of (I)
$10,000,000 and (II) 15% of the Borrowing Base then in effect, (B) after giving
effect to the payment or transaction, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment or
transaction, Availability shall be greater than the greater of (I) $10,000,000
and (II) 15% of the Borrowing Base then in effect, and (C) as of the date of any
such payment or transaction, and after giving effect thereto, on a pro forma
basis (including with respect to periods prior to the Closing Date), the
Borrower Group Fixed Charge Coverage Ratio (1) for the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter or (2) during a
Financial Reporting Trigger Period, for the 12-month period ending on the last
day of the most recent month, prior to the date of such payment or transaction
for which Administrative Agent has received financial statements in accordance
with Section 10.1.2(a), 10.1.2(b) or 10.1.2(c) shall be at least 1.00 to 1.00
and

(d) receipt by Administrative Agent of a certificate of a Senior Officer of the
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby (each, a
“Payment Conditions Certificate”).

Payment Item: each check, draft or other item of payment payable to any Obligor,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430 and 436 of the Code and Sections
302 and 303 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: an Acquisition by any Borrower or any of its Restricted
Subsidiaries, provided that (a) the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be engaged in substantially the
same lines of business as one or more of the businesses of the Borrowers and
their Restricted Subsidiaries or in a business or businesses reasonably related
thereto; (b) immediately before giving effect to such Acquisition, no Event of
Default shall have occurred and be continuing; (c) at the time of such
Acquisition and immediately thereafter, (i) no Default shall have occurred and
be continuing, and (ii) the Payment Conditions have been satisfied; (d) if such
acquired Person has outstanding Debt at the time of such Acquisition, such Debt
is permitted pursuant to Section 10.2.1; (e) (i) any such newly-created or
acquired Subsidiary shall comply with the requirements of Section 10.1.13 or
(ii) if such Subsidiary is a Future Intermediation Subsidiary, no proceeds of
Loans shall be used to make such Acquisition and (f) with respect to any
Acquisition for which the consideration with respect to such Acquisition exceeds
$5,000,000, the Borrowers shall have delivered to

 

-35-



--------------------------------------------------------------------------------

Administrative Agent and each Lender, at least five Business Days prior to the
date on which such Acquisition is to be consummated, a certificate of a Senior
Officer, in form and substance reasonably satisfactory to Administrative Agent,
certifying that all of the requirements set forth in this definition have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment and other assets permitted hereunder; (f) arising
under the Loan Documents; (g) arising by operation of law; or (h) in an
aggregate amount of $10,000,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable credit judgment (from the perspective of a secured, asset-based
lender).

Permitted Investment: any Investment permitted under Section 10.2.4.

Permitted Lien: as defined in Section 10.2.2.

Permitted Parent Payments: the declaration and payment of dividends or
distributions by the Company to, or the making of loans to the Parent in amounts
sufficient for the Parent to pay, in each case without duplication:

 

  (1) franchise taxes, excise taxes and other fees, taxes and expenses, in each
case, to the extent required to maintain the Parent’s existence or to conduct
business in a jurisdiction;

 

  (2) so long as the Company is (x) treated as a pass-through or disregarded
entity for tax purposes, and of which the Parent is an owner, member or partner
(directly or through one or more entities that are treated as pass-through
entities for tax purposes) or (y) a member of an affiliated, consolidated,
combined, unitary or similar group that includes the Parent, amounts equal to
the amounts of federal, state and local income taxes that would be owed (or
estimated would be owed), to the extent such income taxes are attributable to
the income of the Company or one or more of its Restricted Subsidiaries and, to
the extent of the amount actually received from its Unrestricted Subsidiaries,
PHR or a Future Intermediation Subsidiary, in amounts equal to the amounts that
would be required to pay such taxes to the extent attributable to the income of
such Unrestricted Subsidiaries, PHR or a Future Intermediation Subsidiary, as
applicable; provided, that in each case the amount of such payments or loans in
any fiscal year does not exceed the amount that the Company and its Restricted
Subsidiaries would be hypothetically required to pay in respect of federal,
state and local taxes for such fiscal year as if the Company and its Restricted
Subsidiaries (and Unrestricted Subsidiaries, PHR and Future Intermediation
Subsidiaries to the extent described above) computed and filed their tax returns
on a stand-alone basis and did not take into account net operating losses or
carryforwards or other tax attributes of the Parent or the Parent’s Affiliates;

 

  (3) so long as the Company is a member of an affiliated or consolidated group
for U.S. federal income tax purposes, payments made under Section 4 of the Tax
Sharing Agreement effective April 1, 2014, or any successor or extended
agreement, whether to Parent or any Affiliate of Parent and whether renewed as a
payment in lieu of taxes, compensation or indemnity, in each case without
duplication with payments made under (2) above;

 

-36-



--------------------------------------------------------------------------------

  (4) general corporate administrative, operating and overhead costs and
expenses of the Parent to the extent attributable to the Company and its
Consolidated Subsidiaries including but not limited to software and other
intellectual property license, fees and expenses of independent auditors,
reserve engineers and legal counsel to the Parent;

 

  (5) (x) salary, bonus and other benefits payable to employees, consultants,
directors, officers and managers of the Parent in the ordinary course of
business to the extent attributable to the Company and its Consolidated
Subsidiaries and (y) indemnification claims made by employees, consultants,
directors, officers and managers of the Parent in the ordinary course of
business to the extent attributable to the Company and its Consolidated
Subsidiaries; and

 

  (6) payments of principal, interest on, and mandatory repurchases or
redemption with respect to, the Senior Notes.

Permitted Parent Payments (G&A): Permitted Parent Payments described in clauses
(4) and (5) of the definition of Permitted Parent Payments.

Permitted Parent Payments (Tax): Permitted Parent Payments described in clauses
(1) through (3) of the definition of Permitted Parent Payments (to the extent a
payment of taxes).

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Restricted
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed the greater of (a) $35,000,000 and (b)
5.0% of the Company’s Consolidated Net Tangible Assets (as defined in the
Secured Notes Indenture) at any time.

Permitted Unsecured Debt: unsecured Debt incurred by Obligors in the form of one
or more series of senior unsecured notes or loans; provided that such Debt
(a) meets the Permitted Unsecured Debt Conditions, (b) has no financial
maintenance covenants and (c) does not contain any provisions that cross-default
to any Default hereunder.

Permitted Unsecured Debt Conditions: of an applicable Debt are that such Debt
(a) is not scheduled to mature prior to the date that is 91 days after the
latest maturity of the Loans, (b) does not mature or have scheduled amortization
payments of principal or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions that provide for the prior repayment
in full of the Loans and all other Obligations), in each case prior to 91 days
after the latest maturity of the Loans at the time such Debt is incurred, (c) is
not at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors and (d) has covenants, defaults and remedy provisions and other terms
and conditions (other than interest, fees, premiums and funding discounts) that
are, taken as a whole, substantially identical to, or less favorable to the
investors providing such Debt than, those set forth in this Agreement.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Petroleum Inventory: Inventory consisting of refined petroleum products, crude
oil, condensate, natural gas liquids, liquefied petroleum gases, asphalt,
ethanol, biofuels, other renewable fuels, or any blend thereof.

PHR: Par Hawaii Refining, LLC, a Delaware limited liability company.

PHR/FIS Distribution: Distributions made by PHR or a Future Intermediation
Subsidiary.

PHR Refinery: the refinery of PHR located in Kapolei, Hawaii.

 

-37-



--------------------------------------------------------------------------------

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.

Platform: as defined in Section 15.3.3.

Prime Rate: for any date, a per annum rate equal to the greatest of (a) the rate
of interest announced by Bank of America from time to time as its prime rate for
such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c) LIBOR for
a 30 day interest period as of such day, plus 1.0%. The rate announced by Bank
of America as its prime rate is based on various factors, including its costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such rate. Any change in such rate publicly announced by Bank of America
shall take effect at the opening of business on the day specified in the
announcement.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Commitment by the
aggregate outstanding Commitments; or (b) following termination of the
Commitments, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price and costs of installation of
fixed assets; (b) Debt (other than the Obligations), including Capital Leases,
incurred within 20 days before or one year after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

-38-



--------------------------------------------------------------------------------

Receivables: as to a Borrower, all accounts receivable, whether billed or
unbilled, and all rights to payment from any credit card issuer or credit card
processor, in each case, arising out of the sale of Inventory in the Ordinary
Course of Business.

Recipient: Administrative Agent, any Issuing Bank, any Lender or any other
recipient of a payment to be made by an Obligor under a Loan Document or on
account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (other than an increase in an
aggregate principal amount resulting solely from any capitalized or payment in
kind interest or, solely with respect to the Secured Notes, an increase in the
principal amount to the extent permitted by the Loan Documents; (b) it has a
final maturity no sooner than, a weighted average life no less than, and an
interest rate no greater than, the Debt being extended, renewed or refinanced;
provided, that in the case of Refinancing Debt with respect to debt permitted
under Section 10.2.1(f), the final maturity of such Refinancing Debt shall be no
sooner than April 16, 2023; (c) if the Debt being extended, renewed or
refinanced is subordinated, it is subordinated to the Obligations at least to
the same extent as the Debt being extended, renewed or refinanced or otherwise
on terms and conditions acceptable to Administrative Agent; (d) unless approved
by the Administrative Agent in its sole discretion, the representations,
covenants and defaults applicable to it are no less favorable (taken as a whole
in any material respect) to Borrowers, than those applicable to the Debt being
extended, renewed or refinanced; (e) no additional Lien is granted to secure it;
(f) no additional Person is obligated on such Debt; and (g) upon giving effect
to it, no Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(f), (h), (i) or (k).

Refined Products: all gasoline, diesel, aviation fuel, fuel oil, propane,
ethanol, transmix, and other products processed, refined or blended from
Feedstocks and Intermediate Products.

Refineries: collectively, the PHR Refinery and the Wyoming Refinery. The term
“Refineries” shall also include any refinery acquired by a Borrower or a
Restricted Subsidiary of any Borrower after the Closing Date.

Reimbursement Date: as defined in Section 2.2.2.

Release: any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping,
leaching, dumping, or disposing. “Released” has a correlative meaning.

Renewable Fuel Standards: the regulatory requirements set forth in 40 C.F.R.
Part 80, Subpart M, §§ 80.1400 et seq.

Renewable Identification Numbers: any “renewable identification number” as
defined in 40 C.F.R. § 80.1401 and regulated as part of Renewable Fuel
Standards.

Rent and Charges Reserve: reserves which may be taken by the Administrative
Agent in its Permitted Discretion with respect to Eligible Refinery Hydrocarbon
Inventory, Eligible Merchandise Inventory, Eligible Lubricants Inventory,
Eligible In-Transit Crude Oil and Eligible In-Transit Products in an amount up
to the aggregate of, without duplication, (a) all past due rent, storage,
transportation, terminaling and other amounts owing by a Borrower to any
landlord, warehouseman, terminal owner or operator, pipeline, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Eligible Refinery Hydrocarbon Inventory, Eligible Merchandise
Inventory, Eligible Lubricants Inventory, Eligible In-Transit Crude Oil or
Eligible In-Transit Products or could assert a Lien

 

-39-



--------------------------------------------------------------------------------

on any such Inventory, and (b) if the owner or operator of a facility, pipeline
or other location where any Eligible Refinery Hydrocarbon Inventory, Eligible
Merchandise Inventory, Eligible Lubricants Inventory, Eligible In-Transit Crude
Oil or Eligible In-Transit Products is located has not subordinated all Liens
that are or may be held by it on such Inventory and granted access to such
Inventory pursuant to an agreement satisfactory to the Administrative Agent, an
amount equal to one month of rent, storage, terminaling, transportation and
other amounts payable to the applicable owner or operator of such facility,
pipeline or other location; provided that any Rent and Charges Reserve taken
with respect to any location at which any Eligible Refinery Hydrocarbon
Inventory, Eligible Merchandise Inventory, Eligible Lubricants Inventory,
Eligible In-Transit Crude Oil or Eligible In-Transit Products is located shall
not exceed the value of such Inventory stored at such location.

Report: as defined in Section 13.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Required Lenders: two or more unaffiliated Secured Parties holding more than 50%
of (a) the aggregate outstanding Commitments; or (b) following termination of
the Commitments, the aggregate outstanding Loans and LC Obligations or, if all
Loans and LC Obligations have been paid in full, the aggregate remaining
Obligations; provided, however, that Commitments, Loans and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Loan or LC Obligation by the Secured Party that funded the applicable Loan or
issued the applicable Letter of Credit.

Restricted Investment: any Investment other than a Permitted Investment.

Restricted Subsidiary: any Subsidiary that is not (a) an Unrestricted Subsidiary
or a direct or indirect Subsidiary of an Unrestricted Subsidiary and (b) PHR or
a Future Intermediation Subsidiary.

Restrictive Agreement: an agreement (other than a Loan Document, the Secured
Notes Indenture or any agreement providing for an Intermediation Facility) that
conditions or restricts the right of any Borrower, Restricted Subsidiary or
other Obligor to incur or repay Borrowed Money, to grant, convey, create or
impose Liens on any assets, to declare or make Distributions, to modify, extend
or renew any agreement evidencing Borrowed Money, or to repay any intercompany
Debt or that requires the consent of other Persons in connection with any of the
foregoing.

Revolver Usage: (a) the aggregate amount of outstanding Loans; plus (b) the
aggregate Stated Amount of outstanding Letters of Credit, except to the extent
Cash Collateralized by Borrowers.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

Sale and Leaseback Transaction: with respect to the Company or any of its
Restricted Subsidiaries, any arrangement relating to equipment and real property
now owned or hereafter acquired whereby the Company or a Restricted Subsidiary
transfers such equipment and real property to a Person, and the Company or a
Restricted Subsidiary leases it from such Person; provided that any such
arrangements with respect to catalyst or precious metals that are entered into
in the ordinary course of business shall not be deemed to be Sale and Leaseback
Transactions.

Sanctioned Person: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any EU member state or other
sanctions authority, (b) any Person operating, organized or resident in a
Designated Jurisdiction or (c) any Person owned or controlled by any such
Person.

 

-40-



--------------------------------------------------------------------------------

Sanctions: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other sanctions authority.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor to a Secured Bank Product Provider
(to the extent not entered into in connection with an Intermediation Facility);
provided, that Secured Bank Product Obligations of an Obligor shall not include
its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any Person that (i) at the time it enters into a Bank Product is a Lender or
any of its Affiliates or (ii) at the time it (or its Affiliate) becomes a
Lender, is a party to a Bank Product with an Obligor, in each case in its
capacity as a party to such Bank Product (even if such Person ceases to be a
Lender or such Person’s Affiliate ceases to be a Lender), provided that such
Bank Product is not secured by the Notes Collateral and such provider delivers
written notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, (ii) agreeing to be bound by Section 13.13 and
(iii) designating any Hedging Agreements as Secured Bank Product Obligations to
be pari passu with the Loans to the extent applicable.

Secured Notes: the Company and Financeco’s 7.750% senior secured notes due 2025
issued pursuant to the Secured Notes Indenture.

Secured Notes Collateral Trustee: Wilmington Trust, National Association, in its
capacity as the collateral trustee under the Secured Notes Indenture.

Secured Notes Indenture: the indenture dated as of December 21, 2017 (as amended
and supplemented from time to time), among the Company, Financeco, the
guarantors party thereto and Wilmington Trust, National Association, as trustee
and collateral trustee.

Secured Parties: Administrative Agent, Issuing Banks, Lenders and Secured Bank
Product Providers.

Securities Account Control Agreement: control agreement satisfactory to
Administrative Agent executed by an institution maintaining a Securities Account
for an Obligor, to perfect Administrative Agent’s Lien on such account.

Security Documents: this Agreement, the Guaranties, the Parent Guaranty, IP
Assignments, Deposit Account Control Agreements, Securities Account Control
Agreements and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.

Senior Notes: Parent’s existing 5.00% convertible senior notes due June 15, 2021
issued pursuant to the Senior Notes Indenture.

Senior Notes Indenture: the indenture dated as of June 21, 2016 (as amended and
supplemented from time to time), between Parent and Wilmington Trust, National
Association, as trustee.

 

-41-



--------------------------------------------------------------------------------

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer, controller, treasurer or any senior vice president of a
Borrower or, if the context requires, any other Person.

Settlement Report: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Standard Letter of Credit Practice: for Issuing Bank, any domestic or foreign
law or letter of credit practices applicable in the city in which Issuing Bank
issued the applicable Letter of Credit or, for its branch or correspondent, such
laws and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under (i) the International Standby Practices 1998
(International Chamber of Commerce Publication No. 590) or (ii) the Uniform
Customs and Practice for Documentary Credits 2007 Revision (International
Chamber of Commerce Publication No. 600); each of (i) and (ii) above, as adopted
by the International Chamber of Commerce and including any subsequent revisions
thereof as of the date such Letter of Credit is issued, as chosen in the
applicable Letter of Credit.

Stated Amount: with respect to any outstanding Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents, the amount of such Letter of Credit
that is or may become available to be drawn.

Stated Termination Date: as defined in the definition of “Termination Date”.

Structured Hydrocarbon Supply Arrangement: a transaction or series of
transactions entered into by a Borrower pursuant to which one or more third
parties supplies, or agrees to supply, to such Borrower Hydrocarbons of a type
that, at the time of such supply, are used or produced in the Ordinary Course of
Business of the Borrowers and their Restricted Subsidiaries, including, without
limitation, such transactions that include sales by such Borrower of similar
Hydrocarbons to such third parties and later purchases (or options to purchase)
by such Borrower of similar Hydrocarbons from such third parties and/or their
affiliates and such transactions that include the provision by such Borrower to
such third parties of related storage and other related services or the leasing
by such Borrower of related storage facilities.

 

-42-



--------------------------------------------------------------------------------

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
more than 50% of the voting securities or Equity Interests).

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Sweep Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability for a period of five (5) consecutive Business
Days is less than the greater of (i) $6,000,000 and (ii) 12.5% of the Borrowing
Base on such day; and (b) continuing until the day (i) Availability has been
greater than the greater of (A) $6,000,000 and (B) 12.5% of the Borrowing Base
and (ii) no Event of Default has occurred and is continuing, in the case of each
of the clauses (b)(i) and (b)(ii), for a period of forty-five (45) consecutive
calendar days.

Swingline Loan: any Borrowing of Base Rate Loans (with interest determined
pursuant to clause (b) of the definition of “Base Rate”) funded with Bank of
America’s funds, until such Borrowing is settled among Lenders or repaid by
Borrowers.

Synthetic Lease: (a) any so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

Tax Reserve: the aggregate amount of reserves established by the Administrative
Agent from time to time in its Permitted Discretion in respect of federal and
state excise taxes and sales taxes that will be payable by the Borrowers in
connection with sales of Inventory included in the calculation of the Borrowing
Base.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Termination Date: December 21, 2022 (the “Stated Termination Date”).

Transactions: with respect to the Obligors, the execution, delivery and
performance by the Obligors of this Agreement and each other Loan Document and
the borrowing of Loans by the Borrowers, the use of the proceeds thereof, the
issuance or deemed issuance of Letters of Credit hereunder, the guarantee of the
Obligations and the grant of Liens by the Obligors on Collateral pursuant to the
Loan Documents and with respect to Parent, PHR and any Future Intermediation
Subsidiary, the execution, delivery and performance by Parent, PHR and any
Future Intermediation Subsidiary of each Loan Document to which such Person is a
party and the guarantee of the Obligations pursuant to the Loan Documents.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

-43-



--------------------------------------------------------------------------------

Unfinanced Capital Expenditures: for any period, Capital Expenditures made by
such Person during such period (including those funded by the proceeds of
Collateral) and not financed or funded from the proceeds of Debt (other than the
Loans), issuances of Equity Interests, Asset Dispositions or casualty events or
condemnation awards in respect of Equipment or Real Estate.

Unrestricted Subsidiary: (a) any Subsidiary of the Company (including any newly
acquired or newly formed Subsidiary of the Company) that is designated by the
board of directors of the Company as an Unrestricted Subsidiary pursuant to a
resolution of the board of directors of the Company as certified in a
certificate delivered to the Administrative Agent by a Senior Officer of the
Company; (b) each Subsidiary of an Unrestricted Subsidiary, whenever it shall
become such a Subsidiary; and (c) each Foreign Subsidiary that is as of the
Closing Date listed on Schedule 9.1.18 shall be deemed to be and shall
constitute an Unrestricted Subsidiary notwithstanding anything to the contrary.

The board of directors of the Company may designate any Subsidiary of the
Company to become an Unrestricted Subsidiary if:

(A) such Subsidiary:

(1) has no Debt other than Non-Recourse Debt;

(2) is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary of the Company unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained, in
light of all the circumstances, at the time from Persons who are not Affiliates
of the Company;

(3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect contractual obligation (x) to
subscribe for additional Equity Interests or (y) to maintain or preserve such
Person’s financial condition or to cause such Persons to achieve any specified
levels of operating results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Company or any of its Restricted Subsidiaries;

(5) does not own any Equity Interest of, or own or hold any Lien on any property
of, the Company or any Restricted Subsidiary of the Company; and

(6) would constitute an Investment which the Company could make in compliance
with Section 10.2.4; and

(B) the Payment Conditions are satisfied.

Notwithstanding the preceding, (a) if, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements in clause (A) as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Debt of such Subsidiary shall be deemed to be
incurred as of such date and (b) no Subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless such Subsidiary is or substantially
contemporaneously with such designation becomes designated as an “Unrestricted
Subsidiary” under and within the meaning of the Secured Notes Indenture.

Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if Revolver Usage
was less than 50% of the Commitments during the preceding calendar quarter, or
(b) 0.250%, if Revolver Usage was 50% or more of the Commitments during such
quarter.

 

-44-



--------------------------------------------------------------------------------

Upstream Payment: Distribution by a Restricted Subsidiary made ratably with
respect to its Equity Interests and Distributions by a Borrower to another
Borrower or made with respect to Debt held by a holder of Equity Interests
(other than holders of Equity Interests in the Company); it being understood and
agreed that nothing in this definition shall permit or deemed to permit any
Distribution by an Obligor with respect to Debt held by a holder of Equity
Interest that is not an Obligor.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).

Valuation Method: the benchmark market pricing, methods and criteria used in
connection with the initial field examination and inventory appraisal performed
prior to the Closing Date (including, for the avoidance of doubt, OPIS and
Platts as of the initial field examination and inventory appraisal) and such
benchmarks, methods and criteria, and revisions thereof, as may be mutually
agreed by the Administrative Agent and the Borrower Agent from time to time to
address the results of any field examination or inventory appraisal performed
after the Closing Date and other due diligence or other information with respect
to the Borrowers’ business or assets of which the Administrative Agent becomes
aware after the Closing Date.

Vehicles: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

Voting Stock: of any Person as of any date, the Equity Interests of such Person
that is at the time entitled to vote in the election of the board of directors
of such Person.

WPC: as defined in the introductory paragraph hereto.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

Wyoming Refinery: the refinery of Hermes located in Newcastle, Wyoming.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent and its Subsidiaries delivered to Administrative
Agent before the Closing Date and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by GAAP if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Administrative Agent, and all relevant provisions of the
Loan Documents are amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Commodity Account”, “Deposit
Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right,” “Payment Intangible”,
“Securities Account” and “Supporting Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including”

 

-45-



--------------------------------------------------------------------------------

and “include” shall mean “including, without limitation” and, for purposes of
each Loan Document, the parties agree that the rule of ejusdem generis shall not
be applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, restatements, supplements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include such Person’s
successors and assigns; (f) time of day mean time of day at Administrative
Agent’s notice address under Section 15.3.1; or (g) except as expressly
provided, discretion of Administrative Agent, any Issuing Bank or any Lender
mean the sole and absolute discretion of such Person. All calculations of Value,
Borrowing Base components, Loans, Letters of Credit, Obligations and other
amounts herein shall be denominated in Dollars, unless expressly provided
otherwise, and all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to the Administrative Agent (and not
necessarily calculated in accordance with GAAP). Borrowers shall have the burden
of establishing any alleged negligence, misconduct or lack of good faith by
Administrative Agent, any Issuing Bank or any Lender under any Loan Documents.
No provision of any Loan Documents shall be construed against any party by
reason of such party having, or being deemed to have, drafted the provision.
Reference to a Borrower’s “knowledge” or similar concept means actual knowledge
of a Senior Officer, or knowledge that a Senior Officer would have obtained if
he or she had engaged in good faith and diligent performance of his or her
duties, including reasonably specific inquiries of employees or agents and a
good faith attempt to ascertain the matter.

SECTION 2. CREDIT FACILITIES

2.1. Commitment.

2.1.1. Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time after the Closing Date (but not on the Closing Date) through the
Commitment Termination Date. The Loans may be repaid and reborrowed as provided
herein. In no event shall Lenders have any obligation to honor a request for a
Loan if Revolver Usage at such time plus the requested Loan would exceed the
Borrowing Base.

2.1.2. Notes. Loans and interest accruing thereon shall be evidenced by the
records of Administrative Agent and the applicable Lender. At the request of a
Lender, Borrowers shall deliver promissory note(s) to such Lender, evidencing
its Loan(s).

2.1.3. Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely
(a) to refinance certain existing Debt under the Existing Credit Agreements of
Borrowers and their Restricted Subsidiaries; (b) to pay fees and transaction
expenses incurred with respect to this credit facility and fees, expenses,
premiums and prepayment penalties incurred in respect of the refinancing
described in sub-clause (a) above; (c) to pay Obligations in accordance with
this Agreement; and (d) for ongoing working capital and for other lawful,
general corporate, limited liability company or partnership purposes of
Borrowers and their Subsidiaries, including without limitation to finance
permitted restricted payments, share repurchases, acquisitions, permitted
Capital Expenditures and other Investments of Borrowers and their Subsidiaries.
Borrowers shall not, directly or indirectly, use any Letter of Credit or Loan
proceeds, nor use, lend, contribute or otherwise make available any Letter of
Credit or Loan proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of issuance of the Letter of Credit
or

 

-46-



--------------------------------------------------------------------------------

funding of the Loan, is the subject of any Sanction; (ii) in any manner that
would result in a violation of a Sanction by any Person (including any Secured
Party or other individual or entity participating in a transaction); or
(iii) for any purpose that would violate the U.S. Foreign Corrupt Practices Act
of 1977, UK Bribery Act 2010 or similar law in any jurisdiction.

2.1.4. Voluntary Reduction or Termination of Commitments.

(a) The Commitments shall terminate on the Termination Date, unless sooner
terminated in accordance with this Agreement. Upon at least thirty (30) days’
prior written notice to Administrative Agent, Borrowers may, at their option,
terminate the Commitments and this credit facility. Any notice of termination
given by Borrowers shall be irrevocable; provided that such notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrowers (by notice to
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. On the Termination Date, Borrowers shall make Full
Payment of all Obligations.

(b) Borrowers may permanently reduce the Commitments, on a ratable basis for all
Lenders, upon at least thirty (30) days’ prior written notice to Administrative
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$10,000,000, or an increment of $5,000,000 in excess thereof.

2.1.5. Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Administrative Agent, but all such Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Administrative Agent may require Lenders to fund Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, as long as the
total Overadvance is not known by Administrative Agent to exceed 10% of the
Borrowing Base and does not continue for more than 30 consecutive days without
the consent of Required Lenders. In no event shall Overadvance Loans be required
that would cause Revolver Usage to exceed the aggregate Commitments. Any funding
of an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Administrative Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Obligor be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

2.1.6. Protective Advances. Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Loans (the rate of which is based on clause (b) of the definition
of Base Rate) (“Protective Advances”) (a) up to an aggregate amount equal to
10.0% of the aggregate amount of Commitment outstanding at any time, if
Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Loans do not cause Revolver Usage to exceed the
aggregate Commitments; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including interest, costs, fees and expenses. Lenders
shall participate on a Pro Rata basis in Protective Advances outstanding from
time to time. Required Lenders may at any time revoke Administrative Agent’s
authority to make further Protective Advances under clause (a) by written notice
to Administrative Agent. Absent such revocation, Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.

2.1.7. Increase in Commitments. Borrowers may request an increase in Commitments
from time to time upon notice to Administrative Agent by adding to this
Agreement one or more Eligible Assignees that are not already Lenders hereunder
to issue additional Commitments and become Lenders hereunder that are reasonably
satisfactory to Administrative Agent (not to be unreasonably withheld, delayed
or conditioned) or by allowing one or more existing Lenders to increase their
respective Commitments, as long as (a) the requested increase is in a minimum
amount of

 

-47-



--------------------------------------------------------------------------------

$10,000,000 and is offered on the same terms as existing Commitments, except for
a closing fee specified by Borrowers, (b) increases under this Section do not
exceed $75,000,000 in the aggregate and no more than three (3) increases are
made, (c) no reduction in Commitments pursuant to Section 2.1.4 has occurred
prior to the requested increase, and (d) the requested increase does not cause
the Commitments to exceed 90% of any applicable cap under the Secured Notes
Indenture. Administrative Agent shall promptly notify Lenders of the requested
increase and, within 10 Business Days thereafter, each Lender shall notify
Administrative Agent if and to what extent such Lender commits to increase its
Commitment. Any Lender not responding within such period shall be deemed to have
declined an increase. If Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional Commitments and become Lenders
hereunder. Administrative Agent may allocate, in its discretion, the increased
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Provided the conditions set forth in Section 6.2 are satisfied, total
Commitments

shall be increased by the requested amount (or such lesser amount committed by
Lenders and Eligible Assignees) on a date agreed upon by Administrative Agent
and Borrower Agent, but no later than 45 days following Borrowers’ increase
request. Administrative Agent, Borrowers, and new and existing Lenders shall
execute and deliver such documents and agreements as Administrative Agent deems
appropriate to evidence the increase in and allocations of Commitments. On the
effective date of an increase, the Revolver Usage and other exposures under the
Commitments shall be reallocated among Lenders, and settled by Administrative
Agent if necessary, in accordance with Lenders’ adjusted shares of such
Commitments.

2.2. Letter of Credit Facility.

2.2.1. Issuance of Letters of Credit. From and after the Closing Date, each
Existing Letter of Credit shall be deemed, for all purposes of this Agreement,
to be a Letter of Credit used for the account of the Borrowers on the Closing
Date. The Issuing Banks shall also issue Letters of Credit from time to time
until 15 days prior to the Termination Date (or until the Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of an LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount.    Each LC Request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be irrevocable and shall be made in writing by a Senior
Officer and delivered to Issuing Bank via facsimile or other electronic method
of transmission reasonably acceptable to Issuing Bank. Issuing Bank shall have
no obligation to issue any Letter of Credit unless (i) Issuing Bank receives an
LC Request and LC Application at least three Business Days prior to the
requested date of issuance; (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Administrative Agent and Issuing Bank to eliminate
any Fronting Exposure associated with such Lender. If, in sufficient time to
act, Issuing Bank receives written notice from Administrative Agent or Required
Lenders that an LC Condition has not been satisfied, Issuing Bank shall not
issue the requested Letter of Credit until such notice is withdrawn in writing.
Prior to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b) Letters of Credit may be requested by a Borrower for its own account or the
account of any other Obligor (other than PHR or a Future Intermediation
Subsidiary, except with respect to insurance policies carried by all Obligors)
to support obligations incurred in the Ordinary Course of Business, or as
otherwise approved by Administrative Agent and the applicable Issuing Bank.
Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Issuing Bank may require a new
LC Application in its discretion.

 

-48-



--------------------------------------------------------------------------------

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with any Letter of Credit, none of
Administrative Agent, any Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or LC Document; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of any Issuing Bank, Administrative Agent or any
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of any Issuing Bank under the Loan Documents shall be cumulative.
Each Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Borrowers are discharged with proceeds of any
Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Administrative Agent and Issuing Bank at least 15
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.

2.2.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Loans from the Reimbursement Date until
payment by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid under any and all
circumstances whatsoever, including: (i) any lack of validity, enforceability,
or legal effect of any Letter of Credit or this Agreement or any term or
provision therein or herein; (ii) payment against presentation of any draft,
demand or claim for payment under any Drawing Document which proves to be
fraudulent, forged, or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Letter

 

-49-



--------------------------------------------------------------------------------

of Credit; (iii) Issuing Bank or any of its branches or affiliates being the
beneficiary of any Letter of Credit; (iv) Issuing Bank or any correspondent
honoring a drawing against a Drawing Document up to the amount available under
any Letter of Credit even if such Drawing Document claims an amount in excess of
the amount available under the Letter of Credit; (v) the existence of any claim,
set-off, defense or other right that any Borrower or any of its Subsidiaries may
have at any time against any beneficiary, any assignee of proceeds, Issuing Bank
or any other Person; (vi) any other event, circumstance or conduct whatsoever,
whether or not similar to any of the foregoing that might, but for this
Section 2.2.2(a), constitute a legal or equitable defense to or discharge of, or
provide a right of set-off against, any Borrower’s or any of its Subsidiaries’
reimbursement and other payment obligations and liabilities, arising under, or
in connection with, any Letter of Credit, whether against Issuing Bank, the
beneficiary or any other Person; or (vii) the fact that any Default or Event of
Default shall have occurred and be continuing. Whether or not Borrower Agent
submits a Notice of Borrowing, Borrowers shall be deemed to have requested a
Borrowing of Base Rate Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Lender shall fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Administrative Agent shall promptly notify
Lenders and each Lender shall within one Business Day after such notice pay to
Administrative Agent, for the benefit of Issuing Bank, such Lender’s Pro Rata
share of such payment. Upon request by a Lender, Issuing Bank shall provide
copies of Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Administrative Agent for
the account of Issuing Bank in connection with Issuing Bank’s payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. No Issuing
Bank assumes any responsibility for any failure or delay in performance or any
breach by any Borrower or other Person of any obligations under any LC
Documents. No Issuing Bank makes to Lenders any express or implied warranty,
representation or guaranty with respect to any Letter of Credit, Collateral, LC
Document or Obligor. No Issuing Bank shall be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Each Issuing Bank may (but is not obligated to) refrain from taking any action
with respect to a Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the Lenders.

 

-50-



--------------------------------------------------------------------------------

2.2.3. Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Termination Date is scheduled to occur within 5 Business Days, then Borrowers
shall, at Issuing Bank’s or Administrative Agent’s request, Cash Collateralize
the stated amount of each outstanding Letters of Credit and all other LC
Obligations. Borrowers shall, at Issuing Bank’s or Administrative Agent’s
request at any time, Cash Collateralize the

Fronting Exposure of any Defaulting Lender. If Borrowers fail to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Administrative Agent) advance, as Loans, the amount of Cash Collateral required
(whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied).

2.2.4. Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Administrative Agent and Borrowers. From the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Administrative Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to Borrowers.

2.2.5. Indemnification.In addition to (and not in any way in limitation of) any
other terms or provisions of this Agreement or any other Loan Document or LC
Document providing for the indemnification of any Issuing Bank or otherwise,
each Borrower agrees to indemnify, defend and hold harmless each Issuing Bank
Indemnitee (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Issuing Bank
Indemnitee (other than Taxes, which shall be governed by Section 5.8)
(collectively, the “Letter of Credit Indemnified Costs”), and which arise out of
or in connection with, or as a result of this Agreement, any Letter of Credit,
any LC Document, or any Drawing Document referred to in or related to any Letter
of Credit, or any action or proceeding arising out of any of the foregoing
(whether administrative, judicial or in connection with arbitration); in each
case, including that resulting from such Issuing Bank Indemnitee’s own
negligence, whether brought by a third party or by a Borrower or any other
Obligor; provided, however, that such indemnity shall not be available to any
Issuing Bank Indemnitee claiming indemnification to the extent that such Letter
of Credit Indemnified Costs may be finally determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted directly from the
gross negligence or willful misconduct of the Issuing Bank Indemnitee claiming
indemnity. This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.

2.2.6. Limitation of Liability.

The liability of Issuing Bank (or any other Indemnitee) under, in connection
with or arising out of any Letter of Credit (or pre-advice), regardless of the
form or legal grounds of the action or proceeding, shall be limited to direct
damages suffered by Borrowers that are caused directly by Issuing Bank’s gross
negligence or willful misconduct in (i) honoring a presentation under a Letter
of Credit that on its face does not at least substantially comply with the terms
and conditions of such Letter of Credit, (ii) failing to honor a presentation
under a Letter of Credit that strictly complies with the terms and conditions of
such Letter of Credit or (iii) retaining Drawing Documents presented under a
Letter of Credit. Issuing Bank shall be deemed to have acted with due diligence
and reasonable care if Issuing Bank’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

 

-51-



--------------------------------------------------------------------------------

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation not paid when due (including, to the extent
permitted by law, interest not paid when due), at the Base Rate (the rate of
which is based on clause (b) of the definition thereof) in effect from time to
time, plus the Applicable Margin for Base Rate Loans based on clause (b) of the
definition of “Base Rate”.

(b) During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Each Borrower acknowledges that the cost and expense to
Administrative Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is not
paid when due, until paid in full by Borrowers, and shall in no event be less
than zero at any time. Interest accrued on the Loans shall be due and payable in
arrears, (i) on the first day of each quarter with respect to a Base Rate Loan,
and on the last day of the applicable Interest Period with respect to a LIBOR
Loan (except in the case of a LIBOR Loan with an Interest Period of more than 90
days’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of 90 days’ duration after the first day of such Interest
Period); (ii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid; and (iii) on the Commitment Termination Date. Interest
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Administrative Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least two Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Administrative Agent shall notify each Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified). If, upon the expiration
of any Interest Period for any LIBOR Loan, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loan into a Base Rate Loan. Administrative Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.

 

-52-



--------------------------------------------------------------------------------

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days (or, with the consent of all Lenders, such longer period not to exceed 360
days); provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Termination Date.

3.1.4. LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
Agent or Required Lenders notify the Administrative Agent (with, in the case of
the Required Lenders, a copy to Borrower Agent) that the Borrower Agent or
Required Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this definition, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Obligors may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Obligors unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

-53-



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable Reuters screen page
the Administrative Agent uses to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Administrative Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Commitments exceed the average daily Revolver Usage during
any quarter. Such fee shall be payable quarterly in arrears, on the first day of
each quarter and on the Commitment Termination Date.

3.2.2. LC Facility Fees. Borrowers shall pay (a) to Administrative Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Applicable Margin for LIBOR
Loans times the average daily Stated Amount of Letters of Credit, which fee
shall be payable quarterly in arrears, on the first day of each quarter; (b) to
the applicable Issuing Bank, for its own account, a fronting fee equal to 0.125%
per annum on the Stated Amount of each Letter of Credit, which fee shall be
payable quarterly in arrears, on the first day of each quarter; and (c) to the
applicable Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum to the extent the Default Rate is applied pursuant to
Section 3.1.1(b) hereof.

3.2.3. Engagement and Fee Letters. Borrowers shall pay all fees set forth in the
Engagement Letter and any fee letters executed in connection with this
Agreement.

3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Administrative Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent
by Administrative Agent or the affected Lender shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

 

-54-



--------------------------------------------------------------------------------

3.4. Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Administrative Agent for
all reasonable and documented out-of-pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Administrative Agent’s Liens on
any Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Administrative Agent’s personnel or a third party; provided that reasonable
and documented legal fees shall be limited to one firm of counsel to the
Administrative Agent and the Lenders taken as a whole and an additional local
law firm in each applicable jurisdiction and, in the case of an actual or
perceived conflict of interest as determined by the affected party, one
additional firm of counsel to such affected party and one additional firm of
local counsel to such affected party in each applicable jurisdiction. All
reasonable and documented legal, accounting and consulting fees shall be charged
to Borrowers by Administrative Agent’s professionals at their full hourly rates,
regardless of any alternative fee arrangements that Administrative Agent, any
Lender or any of their Affiliates may have with such professionals that
otherwise might apply to this or any other transaction. Borrowers acknowledge
that counsel may provide Administrative Agent with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel’s overall
relationship with Administrative Agent, including fees paid hereunder. If, for
any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Administrative Agent, for the ratable benefit
of Lenders, an amount equal to the difference between the amount of interest and
fees that would have accrued using the proper margin and the amount actually
paid. All amounts payable by Borrowers under this Section shall be due on
demand.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Administrative Agent, any obligation of such Lender to
make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall
be suspended until such Lender notifies Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, Borrowers shall prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans (the rate of which is based on clause
(b) of the definition of “Base Rate”), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans. Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. Administrative Agent will promptly notify
Borrower Agent and Lenders if, in connection with any Loan or request for a
Loan, (a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
Loan amount or Interest Period, or (ii) adequate and reasonable means do not
exist for determining LIBOR for the Interest Period; or (b) Administrative Agent
or Required Lenders determine for any reason that LIBOR for the Interest Period
does not adequately and fairly reflect the cost to Lenders of funding the Loan.
Thereafter, Lenders’ obligations to make or maintain affected LIBOR Loans and
utilization of the LIBOR component (if affected) in determining Base Rate shall
be suspended until Administrative Agent (upon instruction by Required Lenders)
withdraws the notice. Upon receipt of such notice, Borrower Agent may revoke any
pending request for a LIBOR Loan or, failing that, will be deemed to have
requested a Base Rate Loan (the rate of which is based on clause (b) of the
definition of “Base Rate”).

 

-55-



--------------------------------------------------------------------------------

3.7. Increased Costs; Capital Adequacy.

3.7.1. Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
any Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c) impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Loan, Letter of
Credit, participation in LC Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or an Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or an Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2. Capital Requirements. If a Lender or an Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered.

3.7.3. LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Administrative Agent) of the additional interest less
than 10 days prior to the interest payment date, then such interest shall be
payable 10 days after Borrowers’ receipt of the notice.

3.7.4. Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or an Issuing Bank for any increased costs
incurred or reductions suffered more than nine months (plus any period of
retroactivity of the Change in Law giving rise to the demand) prior to the date
that such Lender or Issuing Bank notifies Borrower Agent of the applicable
Change in Law and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor.

 

-56-



--------------------------------------------------------------------------------

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9. Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required hereunder, or (d) a Lender (other than a Defaulting Lender)
is required to assign a LIBOR Loan prior to the end of its Interest Period
pursuant to Section 14.4, then Borrowers shall pay to Administrative Agent its
customary administrative charge and to each Lender all losses, expenses and fees
arising from redeployment of funds or termination of match funding. For purposes
of calculating amounts payable under this Section, a Lender shall be deemed to
have funded a LIBOR Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and period, whether or not the Loan was
in fact so funded.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers. In determining whether the interest
contracted for, charged or received by Administrative Agent or a Lender exceeds
the maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrowers desire funding of Loans, Borrower Agent shall give
Administrative Agent a Notice of Borrowing. Such notice must be received by
Administrative Agent by 11:00 a.m. (i) on the requested funding date, in the
case of Base Rate Loans, and (ii) at least two Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after such
time shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing, (B) the
requested funding date (which must be a Business Day), (C) whether the Borrowing
is to be made as a Base Rate Loan or LIBOR Loan, and (D) in the case of a LIBOR
Loan, the applicable Interest Period (which shall be deemed to be 30 days if not
specified).

 

-57-



--------------------------------------------------------------------------------

(b) Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Loan (the rate of
which is based on clause (b) of the definition of “Base Rate”) on the due date
in the amount due and the Loan proceeds shall be disbursed as direct payment of
such Obligation. In addition, Administrative Agent may, at its option, charge
such amount against any operating, investment or other account of a Borrower
maintained with Administrative Agent or any of its Affiliates.

(c) If a Borrower maintains a disbursement account with Administrative Agent or
any of its Affiliates, then presentation for payment in the account of a Payment
Item when there are insufficient funds to cover it shall be deemed to be a
request for a Base Rate Loan (the rate of which is based on clause (b) of the
definition of “Base Rate”) on the presentation date, in the amount of the
Payment Item. Proceeds of the Loan may be disbursed directly to the account.

4.1.2. Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Administrative Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. on the proposed
funding date for a Base Rate Loan or by 3:00 p.m. at least two Business Days
before a proposed funding of a LIBOR Loan. Each Lender shall fund its Pro Rata
share of a Borrowing in immediately available funds not later than 3:00 p.m. on
the requested funding date, unless Administrative Agent’s notice is received
after the times provided above, in which case Lender shall fund by 11:00 a.m. on
the next Business Day. Subject to its receipt of such amounts from Lenders,
Administrative Agent shall disburse the Borrowing proceeds as directed by
Borrower Agent to the extent permitted by this Agreement. Unless Administrative
Agent shall have received (in sufficient time to act) written notice from a
Lender that it does not intend to fund its share of a Borrowing, Administrative
Agent may assume that such Lender has deposited or promptly will deposit its
share with Administrative Agent, and Administrative Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of a Borrowing or of a
settlement under Section 4.1.3(b) is not received by Administrative Agent, then
Borrowers agree to repay to Administrative Agent on demand the amount of such
share, together with interest thereon from the date disbursed until repaid, at
the rate applicable to the Borrowing. A Lender or an Issuing Bank may fulfill
its obligations under Loan Documents through one or more Lending Offices, and
this shall not affect any obligation of Obligors under the Loan Documents or
with respect to any Obligations.

4.1.3. Swingline Loans; Settlement.

(a) To fulfill any request for a Base Rate Loan hereunder, Bank of America may
in its discretion advance Swingline Loans to Borrowers, up to an aggregate
outstanding amount of $15,000,000. Swingline Loans shall constitute Loans for
all purposes, except that payments thereon shall be made to Bank of America for
its own account until Lenders have funded their participations therein as
provided below.

(b) Settlement of Loans, including Swingline Loans, among Lenders, Bank of
America and Administrative Agent shall take place on a date determined from time
to time by Administrative Agent (but at least weekly, unless the settlement
amount is de minimis), on a Pro Rata basis in accordance with the Settlement
Report delivered by Administrative Agent to Lenders. Between settlement dates,
Administrative Agent may in its discretion apply payments on Loans to Swingline
Loans, regardless of any designation by Borrowers or any provision herein to the
contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to an Obligor’s Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in the Loan to Administrative Agent,
in immediately available funds, within one Business Day after Administrative
Agent’s request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

 

-58-



--------------------------------------------------------------------------------

4.1.4. Notices. Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Administrative Agent. Borrowers shall confirm each such request by prompt
delivery to Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Administrative Agent or Lenders, the records of Administrative
Agent and Lenders shall govern. Neither Administrative Agent nor any Lender
shall have any liability for any loss suffered by a Borrower as a result of
Administrative Agent or any Lender acting upon its understanding of telephonic
or e-mailed instructions from a person believed in good faith by Administrative
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf.

4.2. Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Administrative Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Commitments and Loans from the calculation of shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 15.1.1(c).

4.2.2. Payments; Fees. To the extent the Borrowers or any other Obligors are
required to pay any amounts to a Defaulting Lender hereunder or under any other
Loan Documents, Administrative Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Administrative Agent such
amounts until all Obligations owing to Administrative Agent, non-Defaulting
Lenders and other Secured Parties have been paid in full. Administrative Agent
may use such amounts to cover the Defaulting Lender’s defaulted obligations, to
Cash Collateralize such Lender’s Fronting Exposure, to readvance the amounts to
Borrowers or to repay Obligations. A Lender shall not be entitled to receive any
fees accruing hereunder while it is a Defaulting Lender and its unfunded
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1, and the Borrowers shall not be required to pay such unused
line fee to such Defaulting Lender (or Administrative Agent for the benefit of
such Defaulting Lender). If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Administrative Agent shall be paid
all fees attributable to LC Obligations that are not reallocated.

4.2.3. Status; Cure. Administrative Agent may determine in its reasonable
discretion that a Lender constitutes a Defaulting Lender and the effective date
of such status shall be conclusive and binding on all parties, absent manifest
error. Borrowers, Administrative Agent and Issuing Bank may agree in writing
that a Lender has ceased to be a Defaulting Lender, whereupon Pro Rata shares
shall be reallocated without exclusion of the reinstated Lender’s Commitments
and Loans, and the Revolver Usage and other exposures under the Commitments
shall be reallocated among Lenders and settled by Administrative Agent (with
appropriate payments by the reinstated Lender, including payment of any breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Administrative Agent and Issuing
Bank, or as expressly provided herein with respect to Bail-In Actions and
related matters, no reallocation or Commitments and Loans to non-Defaulting
Lenders or reinstatement of a Defaulting Lender shall constitute a waiver or
release of claims against such Lender. The failure of any Lender to fund a Loan,
to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall not relieve any other Lender of its obligations
under any Loan Document. No Lender shall be responsible for default by another
Lender.

 

-59-



--------------------------------------------------------------------------------

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $500,000 in excess thereof. No more than three (3) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Administrative Agent shall promptly
notify Borrowers thereof by telephone or electronically and, if requested by
Borrowers, shall confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Administrative Agent, any Issuing Bank or any
Lender. Borrower Agent hereby accepts such appointment. Administrative Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders
may give any notice or communication with a Borrower hereunder to Borrower Agent
on behalf of such Borrower. Each of Administrative Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for all purposes under the Loan Documents. Each Borrower agrees
that any notice, election, communication, delivery, representation, agreement,
action, omission or undertaking on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

4.5. One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Administrative Agent’s
Lien on all Collateral; provided, however, that Administrative Agent, each
Issuing Bank and each Lender shall be deemed to be a creditor of, and the holder
of a separate claim against, each Borrower to the extent of any Obligations
jointly or severally owed by such Borrower.

4.6. Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products to the extent
permitted by the agreements covering such Bank Products. Until Full Payment of
the Obligations, all undertakings of Borrowers contained in the Loan Documents
shall continue, and Administrative Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents.
Administrative Agent shall not be required to terminate its Liens unless it
receives Cash Collateral or a written agreement, in each case satisfactory to
it, protecting Administrative Agent and Lenders from dishonor or return of any
Payment Item previously applied to the Obligations. Sections 2.2, 3.4, 3.6, 3.7,
3.9, 5.4, 5.8, 5.9, 5.10, 13, 15.2, this Section, and each indemnity or waiver
given by an Obligor or Lender in any Loan Document, shall survive Full Payment
of the Obligations.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon on the due date. Any payment after such time shall be
deemed made on the next Business Day. Any payment of a LIBOR Loan prior to the
end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Borrowers agree that after an Event of Default has occurred and is
continuing, Administrative Agent shall have the continuing, exclusive right to
apply and reapply payments and proceeds of Collateral against the Obligations,
in such manner as Administrative Agent deems advisable, but whenever possible,
any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans.

 

-60-



--------------------------------------------------------------------------------

5.2. Repayment of Loans. Loans shall be due and payable in full on the
Termination Date, unless payment is sooner

required hereunder. Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Administrative Agent’s demand or the first
Business Day after any Borrower has knowledge thereof, repay Loans in an amount
sufficient to reduce Revolver Usage to the Borrowing Base. If any Asset
Disposition includes the disposition of Accounts, Inventory, In-Transit Crude
Oil, In-Transit Products or Exchange Agreements (to the extent not constituting
Intermediation Collateral or Asset Dispositions of Inventory, In-Transit Crude
Oil, In-Transit Products or Exchange Agreements in the Ordinary Course of
Business), Borrowers shall apply Net Proceeds to repay Loans equal to the
greater of (a) the net book value of such Accounts, Inventory, In-Transit Crude
Oil, In-Transit Products or Exchange Agreements or (b) the reduction in
Borrowing Base resulting from the disposition.

5.3. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.4. Marshaling; Payments Set Aside. None of Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations. If any payment by or on behalf of Borrowers is made to
Administrative Agent, any Issuing Bank or any Lender, or if Administrative
Agent, any Issuing Bank or any Lender exercises a right of setoff, and any of
such payment or setoff is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, an Issuing Bank or a Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.5. Application and Allocation of Payments.

5.5.1. Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Administrative Agent in its discretion.

5.5.2. Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Administrative Agent;

(b) second, to all amounts owing to Bank of America and Administrative Agent on
Swingline Loans, Protective Advances, and Loans and participations that a
Defaulting Lender has failed to settle or fund;

(c) third, to all amounts owing to Issuing Bank, ratably among each Issuing Bank
in proportion to the respective amounts described in this clause payable to it;

(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e) fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f) sixth, to Cash Collateralize all LC Obligations;

 

-61-



--------------------------------------------------------------------------------

(g) seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) that are pari
passu with the Loans and up to the amount of the Bank Product Reserve existing
therefor;

(h) eighth, to all other Secured Bank Product Obligations; and

(i) last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category.
Administrative Agent shall have no obligation to calculate the amount of any
Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the provider fails
to deliver the calculation within five days following request, Administrative
Agent may assume the amount is zero. The allocations set forth in this Section
are solely to determine the rights and priorities among Secured Parties, and may
be changed by agreement of the affected Secured Parties, without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Obligor, and each Borrower and other Obligor irrevocably waives the right to
direct the application of any payments or Collateral proceeds subject to this
Section.

5.5.3. Erroneous Application. Administrative Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Secured Party or other Person to which such amount should have been made shall
be to recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).

5.6. Dominion Account. The ledger balance in the main Dominion Account as of the
end of a Business Day shall be applied to the Obligations at the beginning of
the next Business Day, during any Sweep Trigger Period and during any Cash
Dominion Period. If a credit balance results from such application, it shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Event of Default exists.

5.7. Account Stated. Administrative Agent shall maintain, in accordance with its
customary practices, loan account(s) evidencing the Debt of Borrowers hereunder.
Any failure of Administrative Agent to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Entries made in a loan account
shall constitute presumptive evidence of the information contained therein. If
any information contained in a loan account is provided to or inspected by any
Person, the information shall be conclusive and binding on such Person for all
purposes absent manifest error, except to the extent such Person notifies
Administrative Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.

5.8. Taxes.

5.8.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Administrative Agent in its good faith discretion)
requires the deduction or withholding of any Tax from any such payment by
Administrative Agent or an Obligor, then Administrative Agent or such Obligor
shall be entitled to make such deduction or withholding, taking into account
information and documentation provided pursuant to Section 5.9.

 

-62-



--------------------------------------------------------------------------------

(b) If Administrative Agent or any Obligor is required by any Applicable Law to
withhold or deduct Taxes from any payment, then (i) Administrative Agent or such
Obligor, to the extent required by Applicable Law, shall apply such withholding
or deduction and timely pay the full amount to be withheld or deducted to the
relevant Governmental Authority, and (ii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

5.8.2. Payment of Other Taxes.Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Administrative Agent’s option, timely reimburse Administrative Agent
for payment of, any Other Taxes.

5.8.3. Tax Indemnification.

(a) Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Borrower shall make payment within 10 days after demand for any
amount or liability payable under this Section. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or an Issuing
Bank (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of any Recipient, shall be conclusive absent manifest
error.

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Administrative Agent against any Indemnified Taxes attributable to
such Lender or Issuing Bank (but only to the extent Borrowers have not already
paid or reimbursed Administrative Agent therefor and without limiting Borrowers’
obligation to do so), (ii) Administrative Agent and Obligors, as applicable,
against any Taxes attributable to such Lender’s failure to maintain a
Participant register as required hereunder, and (iii) Administrative Agent and
Obligors, as applicable, against any Excluded Taxes attributable to such Lender
or Issuing Bank, in each case, that are payable or paid by Administrative Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or any
Issuing Bank by Administrative Agent shall be conclusive absent manifest error.

5.8.4. Evidence of Payments. As soon as practicable after payment of Taxes by
any Obligor pursuant to this Section, Borrower Agent shall deliver to
Administrative Agent a copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment, or other evidence of payment reasonably satisfactory
to Administrative Agent.

5.8.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Bank, nor have any obligation to pay
to any Lender or any Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of a Lender or an Issuing Bank. If a Recipient
determines in its discretion, exercised in good faith, that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes

 

-63-



--------------------------------------------------------------------------------

giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrowers agree, upon request by the Recipient, to repay the amount paid
over to Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient if the Recipient is required
to repay such refund to the Governmental Authority. Notwithstanding anything
herein to the contrary, no Recipient shall be required to pay any amount to
Borrowers if such payment would place the Recipient in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. In no event shall Administrative Agent
or any Recipient be required to make its tax returns (or any other information
relating to its Taxes that it deems confidential) available to any Obligor or
other Person.

5.8.6. Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by or replacement of a Lender or an Issuing Bank, the termination of
the Commitments, and the repayment, satisfaction, discharge or Full Payment of
any Obligations.

5.9. Lender Tax Information.

5.9.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Administrative Agent properly completed and executed
documentation reasonably requested by Borrowers or Administrative Agent as will
permit such payments to be made without or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrowers or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowers or Administrative Agent to enable them to
determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, such documentation (other
than documentation described in Sections 5.9.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.

5.9.2. Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Administrative Agent), executed copies of IRS Form W-9, certifying
that such Lender is exempt from U.S. federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or Administrative Agent), whichever of the
following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

-64-



--------------------------------------------------------------------------------

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Administrative Agent to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate in form satisfactory to
Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Administrative Agent to determine the withholding or
deduction required to be made; and

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Administrative Agent at the time(s) prescribed by law and otherwise as
reasonably requested by Borrowers or Administrative Agent such documentation
prescribed by Applicable Law (including Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrowers or
Administrative Agent as may be necessary for them to comply with their
obligations under FATCA and to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date hereof.

5.9.3. Redelivery of Documentation. If any form or certification previously
delivered by a Lender or Administrative Agent pursuant to this Section expires
or becomes obsolete or inaccurate in any respect, such Lender or Administrative
Agent, as applicable shall promptly update the form or certification or notify
Borrowers and Administrative Agent in writing of its inability to do so.

5.10. Nature and Extent of Each Borrower’s Liability.

5.10.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations. Each Borrower agrees that its
guaranty obligations hereunder constitute a continuing guaranty of payment and
not of collection, that such obligations shall not be discharged until Full
Payment of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become

 

-65-



--------------------------------------------------------------------------------

a party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section) or any other Loan Document, or any waiver, consent or
indulgence of any kind by Administrative Agent or any Lender with respect
thereto; (c) the existence, value or condition of, or failure to perfect a Lien
or to preserve rights against, any security or guaranty for any Obligations or
any action, or the absence of any action, by Administrative Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Administrative Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Administrative Agent or any Lender against
any Obligor for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of the Obligations.

5.10.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Administrative Agent or Lenders to marshal assets or to proceed against any
Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is a Borrower. It is agreed among each Borrower, Administrative Agent and
Lenders that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Administrative Agent and Lenders would decline to make Loans and
issue Letters of Credit. Each Borrower acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(b) Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10. If, in taking any
action in connection with the exercise of any rights or remedies, Administrative
Agent or any Lender shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any Borrower or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of Administrative Agent or any Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Administrative Agent may bid Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Administrative Agent but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Administrative Agent or any other Person is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.10, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.

 

-66-



--------------------------------------------------------------------------------

5.10.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.10.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Administrative Agent and Lenders shall have
the right, at any time in their discretion, to condition Loans and Letters of
Credit upon a separate calculation of borrowing availability for each Borrower
and to restrict the disbursement and use of Loans and Letters of Credit to a
Borrower based on that calculation.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.10.4. Joint Enterprise. Each Borrower has requested that Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and the
successful operation of each Borrower is dependent upon the successful
performance of the integrated group. Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. Borrowers
acknowledge that Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.10.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of the
Obligations.

 

-67-



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Closing. This Agreement shall become effective on
the date (“Closing Date”) that each of the following conditions has been
satisfied (or waived in accordance with Section 15.1.1(d)(i) hereof):

(a) Each Loan Document shall have been duly executed and delivered to
Administrative Agent by each of the signatories thereto, and Parent, PHR and
each Obligor shall be in compliance with all terms of each Loan Document to
which it is a party.

(b) Administrative Agent shall have received (i) acknowledgments of all filings
or recordations necessary to perfect its Liens in the Collateral, or
arrangements reasonably satisfactory to the Administrative Agent for such
filings and recordations shall have been made (and all filing and recording fees
and taxes in connection therewith shall have been duly paid or arrangements
reasonably satisfactory to the Administrative Agent for the payment of such fees
and taxes shall have been made), and (ii) UCC and Lien searches and other
evidence reasonably satisfactory to Administrative Agent that such Liens are the
only Liens upon the Collateral, except Permitted Liens.

(c) Administrative Agent shall have received any landlord waivers, estoppels or
collateral access letters to the extent reasonably requested by Administrative
Agent.

(d) Administrative Agent shall have received duly executed Deposit Account
Control Agreements on each Deposit Account (i) that is a collections account and
(ii) as required by Section 8.5(b), Securities Account Control Agreements and
agreements establishing each Dominion Account and related lockbox, in form and
substance, and with financial institutions, reasonably satisfactory to
Administrative Agent.

(e) Administrative Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the Transactions, (i) the Borrowers and
the Obligors, taken as a whole, are Solvent; (ii) no Default exists; (iii) the
representations and warranties set forth in Section 9 and any other Loan
Document are true and correct in all material respects (without duplication of
any materiality qualifier contained therein); and (iv) such Borrower has
complied with all agreements and conditions to be satisfied by it under the Loan
Documents.

(f) Administrative Agent shall have received a certificate of a duly authorized
officer of Parent, PHR and each Obligor, certifying (i) that attached copies of
such Person’s Organic Documents, as applicable, are true and complete, and in
full force and effect, without amendment except as shown; (ii) that an attached
copy of resolutions authorizing execution and delivery of the Loan Documents is
true and complete, and that such resolutions are in full force and effect, were
duly adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents
on behalf of such Person, as applicable. Administrative Agent may conclusively
rely on this certificate until it is otherwise notified by such Person in
writing.

(g) Administrative Agent shall have received a written opinion of Porter Hedges
LLP, as well as any local counsel to Parent, PHR and the Obligors, in form and
substance satisfactory to Administrative Agent.

 

-68-



--------------------------------------------------------------------------------

(h) Administrative Agent shall have received copies of the charter documents of
Parent, PHR and each Obligor, certified by the Secretary of State or other
appropriate official of such Person’s jurisdiction of organization.
Administrative Agent shall have received good standing certificates for Parent,
PHR and each Obligor, issued by the Secretary of State or other appropriate
official of such Person’s jurisdiction of organization.

(i) Administrative Agent shall have received certificates of insurance for the
insurance policies carried by Obligors, as well as all necessary endorsements
naming Administrative Agent as an additional insured and lender loss payee with
respect to the Collateral, as the case may be, all in compliance with the Loan
Documents.

(j) No event shall have occurred or circumstance exist since December 31, 2016
that has or could reasonably be expected to have a Material Adverse Effect and
no material adverse change in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2016. Administrative Agent shall have
completed its business, financial and legal due diligence of Obligors, including
a field examination and inventory appraisal (other than with respect to refinery
hydrocarbon inventory), with results satisfactory to Administrative Agent. No
changes or developments shall have occurred, and no new or additional
information, shall have been received or discovered by Administrative Agent or
the Lenders regarding Parent, PHR and the Obligors after the date such due
diligence investigation has completed that (i) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(ii) purports to materially adversely affect the Transactions.

(k) Borrowers shall have paid all reasonable and documented fees and expenses to
be paid to Administrative Agent and Lenders on the Closing Date (provided that
invoices for expenses shall have been delivered to Borrower Agent one Business
Day prior to the Closing Date).

(l) Administrative Agent shall have received a certificate of a duly authorized
Senior Officer of each Borrower demonstrating that upon giving effect to the
issuance or deemed issuance of Letters of Credit and the funding of the Secured
Notes, and the payment by Borrowers of all fees and expenses incurred in
connection herewith as well as any payables stretched beyond their customary
payment practices, Availability (based on such Borrowing Base Report) shall be
at least $20,000,000.

(m) Administrative Agent shall have received evidence satisfactory to
Administrative Agent that Company shall have consummated the transactions
contemplated by the Secured Notes Indenture and that the gross proceeds of the
Secured Notes received by the Company shall be in an aggregate amount not less
than $300,000,000.

(n) Administrative Agent shall have received (i) pro forma consolidated
financial statements of the Parent and its Subsidiaries giving effect to the
Transactions and the funding of the Secured Notes on the Closing Date and a
one-year forecast prepared by management of the Company (each in form reasonably
satisfactory to Administrative Agent) including (A) a balance sheet, (B) an
income statement, and (C) such additional information as Administrative Agent
may reasonably request, regarding projections for the 2018 fiscal year,
(ii) consolidated financial statements of the Parent and its Subsidiaries for
the Fiscal Quarter ended September 30, 2017, and (iii) the annual (or other
audited) financial statements of Parent and its Subsidiaries for the Fiscal
Years ended 2014, 2015 and 2016 and all amendments thereto.

(o) The Administrative Agent and Lenders shall be satisfied with the capital
structure of the Company and its Subsidiaries.

(p) Administrative Agent shall have received evidence that the Existing Credit
Agreements have been, or on the Closing Date are being, terminated and all Liens
securing obligations under the Existing Credit Agreements have been, or on the
Closing Date are being, released.

 

-69-



--------------------------------------------------------------------------------

(q) Administrative Agent shall have received, at least five Business Days prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
reasonably requested by the Administrative Agent or the Lenders.

6.2. Conditions Precedent to All Credit Extensions. Administrative Agent,
Issuing Bank and Lenders shall not be required to fund any Loans or arrange for
issuance of any Letters of Credit to or for the benefit of Borrowers, unless the
Closing Date shall have occurred and the following conditions are satisfied (or
waived in accordance with Section 15.1.1(d) hereof):

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding or issuance;

(b) The representations and warranties of Parent, PHR, each Future
Intermediation Subsidiary and each Obligor in the Loan Documents to which they
are a party shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on the date of, and
upon giving effect to, such funding or issuance (except for representations and
warranties that expressly relate to an earlier date);

(c) With respect to issuance of a Letter of Credit, the Issuing Bank shall have
received an LC Request and LC Application at least three Business Days prior to
the requested date of issuance and the LC Conditions shall have been satisfied;

(d) Administrative Agent shall have received a Notice of Borrowing with respect
to the funding of any Loan; and

(e) solely with respect to the first funding of Loans, the Administrative Agent
shall have received a Borrowing Base Report as of November 30, 2017 within five
(5) Business Days after the Closing Date (or such later date as may be agreed by
the Administrative Agent in its sole discretion).

Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding or issuance.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
the Obligations, each Obligor hereby grants to Administrative Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of the following Property of such Obligor, whether now owned or hereafter
acquired, and wherever located:

(a) all Accounts and CC Receivables (excluding Accounts and CC Receivables
constituting identifiable proceeds of Notes Collateral);

(b) all Inventory;

(c) all Renewable Identification Numbers (including any Renewable Identification
Numbers that the Parent has registered for itself and its Subsidiaries and
allocated to such Obligor, which shall be deemed to be the property of such
Obligor and constitute part of the Collateral);

(d) all Investment Property, Chattel Paper, General Intangibles (excluding
Intellectual Property), Documents, Commercial Tort Claims and Instruments, to
the extent relating to the items in clauses (a), (b) and (c);

(e) all Deposit Accounts and Securities Accounts (excluding the Notes Proceeds
Collateral Account), cash and Cash Equivalents;

 

-70-



--------------------------------------------------------------------------------

(f) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing; and

(g) all proceeds of (including proceeds of business interruption and other
insurance), and Supporting Obligations (including Letter-of-Credit Rights) with
respect to, any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the security
interest or Lien attach to, or the term “Collateral” be deemed to include, any
Excluded Property. For the avoidance of doubt, the entirety of this Section 7
does not apply to PHR.

7.2. Lien on Deposit Accounts; Securities Accounts; Cash Collateral.

7.2.1. Deposit Accounts; Securities Accounts. To further secure the prompt
payment and performance of the Obligations, each Obligor hereby grants to
Administrative Agent a continuing security interest in and Lien upon all amounts
credited to any Deposit Account and Securities Account of such Obligor,
including sums in any blocked, lockbox, sweep or collection account, in each
case, except for the Notes Proceeds Collateral Account. Each Obligor hereby
authorizes and directs each bank or other depository or securities intermediary
to deliver to Administrative Agent, upon request of Administrative Agent, all
balances in any Deposit Account and Securities Account maintained for such
Obligor, without inquiry into the authority or right of Administrative Agent to
make such request. Administrative Agent hereby agrees that it will not issue any
such request unless an Event of Default has occurred and is continuing.

7.2.2. Cash Collateral. Cash Collateral may be invested, at Administrative
Agent’s discretion (and with the consent of Borrower Agent, as long as no Event
of Default exists), but Administrative Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss. As security for the
Obligations, each Obligor hereby grants to Administrative Agent a security
interest in and Lien upon all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. After
an Event of Default has occurred and is continuing, Administrative Agent may
apply Cash Collateral to the payment of such Obligations as they become due, in
such order as Administrative Agent may elect. Each Cash Collateral Account and
all Cash Collateral shall be under the sole dominion and control of
Administrative Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of the Obligations.

7.3. Other Collateral.

7.3.1. Certain After-Acquired Collateral. Obligors shall promptly notify
Administrative Agent in writing if, after the Closing Date, any Borrower obtains
any interest in any Collateral consisting of (a) Deposit Accounts (other than an
Excluded Account), (b) Securities Accounts (other than Excluded Accounts), (c)
Intellectual Property that is material to such Obligor’s business or (d) Chattel
Paper, Documents, Instruments or Investment Property, in each case with an
individual value of or face amount in excess of $1,000,000, and, upon
Administrative Agent’s request, shall promptly take such actions as
Administrative Agent deems appropriate to effect Administrative Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Administrative Agent’s request, Obligors
shall use commercially reasonable efforts to obtain an acknowledgment that such
third party holds the Collateral for the benefit of Administrative Agent.

7.4. Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Administrative Agent or any other Secured Party to,
or in any way modify, any obligation or liability of Obligors relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

 

-71-



--------------------------------------------------------------------------------

7.5. Further Assurances. All Liens granted to Administrative Agent under the
Loan Documents are for the benefit of Secured Parties. Promptly upon request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Administrative Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Obligor authorizes Administrative Agent to
file any financing statement that describes the Collateral of such Obligor and
ratifies any action taken by Administrative Agent before the Closing Date to
effect or perfect its Lien on any Collateral. In addition, the Obligors shall,
from time to time upon the reasonable request of the Administrative Agent,
(i) provide or cause the Parent to provide to the Administrative Agent such
further confirmation of the Renewable Identification Numbers allocated to and
deemed owned by any Obligor, (ii) execute such further documents and instruments
and take such further actions to confirm the status of such Renewable
Identification Numbers as part of the Collateral hereunder, and (iii) endeavor
to obtain from such other creditors of the Parent or its subsidiaries,
additional acknowledgements or other agreements recognizing that Renewable
Identification Numbers allocated to such Obligor in the foregoing manner
constitute property of such Obligor and accordingly are part of the Collateral
hereunder.

7.6. Certain Limited Exclusions. (a) Notwithstanding Section 7.1, the Collateral
shall not include, and no Obligor shall be deemed to have granted a security
interest in, any of such Obligor’s right, title or interest in the following
(collectively, the “Excluded Property”):

(i) any Real Estate;

(ii) any Equipment, Vehicles and rolling stock, and any accessories thereto;

(iii) any lease, license, permit or agreement (referred to solely for purpose of
this sub-clause (iii) as a “Contract”), in each case in existence on the date
hereof or upon acquisition of the relevant Obligor party thereto, to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license, permit or agreement or create a right of termination in favor of
any other party thereto or otherwise require consent thereunder (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law (including the Bankruptcy Code) or principles of equity and only so long as
such prohibition or consent requirement was not created in contemplation or
anticipation of the Collateral requirements under this Agreement); provided
that: (A) rights to payment under any such Contract otherwise constituting
Excluded Property shall be included in the Collateral to the extent permitted
under such Contract or by Section 9-406 or Section 9-408 of the Uniform
Commercial Code and (B) all proceeds paid or payable to the Company or any other
Obligor from any sale, transfer or assignment of such Contract and all rights to
receive such proceeds shall be included in the Collateral;

(iv) Equity Interests;

(v) other Property to the extent the Administrative Agent determines that the
cost of obtaining or perfecting a lien or security interest therein is excessive
in relation to the benefit afforded to the Lenders thereby;

(vi) (1) Property subject to a purchase money security agreement or capital
lease agreement evidencing or governing purchase money and capital lease
obligations that are permitted to be incurred pursuant to the Loan Documents to
the extent the granting of a security interest therein is validly prohibited
thereby or otherwise requires consent (but only so long as such prohibition or
consent requirement was not created in contemplation or anticipation of the
Collateral requirements under the Loan Documents) and/or

 

-72-



--------------------------------------------------------------------------------

(2) any lease, license, permit or agreement, in each case in existence on the
Closing Date or upon acquisition of the relevant Obligor party thereto, to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license, permit or agreement or create a right of termination in
favor of any other party thereto or otherwise require consent thereunder (after
giving effect to the applicable anti-assignment provisions of the UCC or other
Applicable Law, the assignment of which is expressly deemed effective under the
UCC or other Applicable Law notwithstanding such prohibition), but only so long
as such restriction or consent requirement was not created in contemplation or
anticipation of the Collateral requirements under the Loan Documents;

(vii) pledges and security interests prohibited or restricted by Applicable Law
(including any requirement to obtain the consent of any Governmental Authority,
unless such consent has been obtained (it being understood that there shall be
no obligation to obtain such consent)) (after giving effect to the applicable
anti-assignment provisions of the UCC, the assignment of which is expressly
deemed effective under the UCC or other Applicable Law notwithstanding such
prohibition);

(viii) deposit accounts solely for the purpose of payroll and withholding tax
and other fiduciary deposit accounts;

(ix) any assets (including Equity Interests) owned by a Foreign Subsidiary or an
Unrestricted Subsidiary;

(x) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(xi) any governmental licenses or state or local franchises, charters and
authorizations to the extent the granting of security interests therein are
prohibited or restricted thereby;

(xii) any Intermediation Collateral;

(xiii) Letter-of-Credit Rights to the extent not perfected by the filing of a
UCC financing statement.

(b) Obligors shall not be required to take any action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in such assets,
including any intellectual property registered in any non-U.S. jurisdiction (and
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction shall be required).

7.7. Collateral Rights Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by
Administrative Agent hereunder are subject to the provisions of the Collateral
Rights Agreement and any Intermediation Access Agreement. In the event of any
conflict between the terms of the Collateral Rights Agreement or any
Intermediation Access Agreement and this Agreement, the terms of the Collateral
Rights Agreement or such any Intermediation Access Agreement shall govern and
control.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Reports. Borrowers shall deliver to Administrative Agent
(and Administrative Agent shall promptly deliver same to Lenders) a Borrowing
Base Report (i) as of the close of business of the previous month by the 20th
day of each month, (ii) during any Borrowing Base Reporting Trigger Period, as
of the close of business of the previous week by Wednesday of each week and
(iii) at such other times as Administrative Agent may request after a Default or
Event of Default has

 

-73-



--------------------------------------------------------------------------------

occurred and is continuing. All information (including calculation of
Availability) in a Borrowing Base Report shall be certified by Borrower Agent.
Administrative Agent may from time to time adjust any such report (a) to reflect
Administrative Agent’s reasonable estimate of declines in value of Collateral,
due to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent any information or calculation does
not comply with this Agreement.

8.2. Accounts.

8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Administrative Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to
Administrative Agent, on such periodic basis as Administrative Agent may
reasonably request. Each Borrower shall also provide to Administrative Agent, on
or before the 20th day of each month and, during any Borrowing Base Reporting
Trigger Period, by Wednesday of each week, a detailed aged trial balance of all
Accounts as of the end of the preceding month and, during any Borrowing Base
Reporting Trigger Period, as of the end of the preceding week, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Administrative Agent may reasonably request; provided that
Administrative Agent and the Lenders understand that information delivered
during a Borrowing Base Reporting Trigger Period may be preliminary and subject
to customary month-end adjustments. If any Account in an aggregate face amount
of $1,000,000 or more ceases to be an Eligible Accounts Receivable, Borrowers
shall notify Administrative Agent of such occurrence promptly (and in any event
within two Business Days) after any Borrower has knowledge thereof.

8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, during the continuance of an Event of
Default, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, however, that neither Administrative Agent nor Lenders shall be liable
for any Taxes that may be due from Borrowers or with respect to any Collateral.

8.2.3. Account Verification. Whether or not a Default or an Event of Default has
occurred and is continuing,

Administrative Agent shall have the right at any time, in the name of
Administrative Agent, any designee of Administrative Agent or any Borrower, to
verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise. Borrowers shall cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

8.2.4. Maintenance of Dominion Account . Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Administrative
Agent. Borrowers shall obtain an agreement (in form and substance satisfactory
to Administrative Agent) from each lockbox servicer and Dominion Account bank,
establishing Administrative Agent’s control over and Lien in the lockbox or
Dominion Account, which may be exercised by Administrative Agent during any
Sweep Trigger Period, requiring immediate deposit of all remittances received in
the lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Administrative Agent may, during any Sweep
Trigger Period, require immediate transfer of all funds in such account to a
Dominion Account maintained with Bank of America. Administrative Agent and
Lenders assume no responsibility to Borrowers for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.

 

-74-



--------------------------------------------------------------------------------

8.2.5. Proceeds of Collateral . Borrowers shall request in writing and otherwise
take all reasonably necessary steps to ensure that all payments on Accounts or
otherwise relating to the Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If any Borrower or Restricted
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Administrative Agent and promptly (not later than
the next Business Day) deposit same into a Dominion Account.

8.3. Proceeds of Notes Collateral. Identifiable proceeds of Asset Dispositions
of Notes Collateral, and identifiable proceeds of insurance resulting from
casualty of the Notes Collateral and of awards arising from condemnation of the
Notes Collateral to the extent deposited in the Notes Proceeds Collateral
Account, (i) may not be commingled with any other funds and (ii) shall at all
times remain segregated funds, separate and apart from any other funds of the
Borrowers and their Subsidiaries.

8.4. Equipment.

8.4.1. Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof.

8.4.2. Condition of Equipment. With respect to the Obligors’ obligations in
connection with the operation of their business, the Equipment is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of such Equipment is
preserved at all times, reasonable wear and tear excepted.

8.5. Deposit Accounts; Securities Accounts. (a) Schedule 8.5 sets forth all
Deposit Accounts and Securities Accounts maintained by Borrowers and other
Obligors, including all Dominion Accounts as of the Closing Date. Each Borrower
and other Obligors shall take all actions necessary to establish Administrative
Agent’s control of each such Deposit Account (i) that is a collections account
and (ii) as required by Section 8.5(b) and each such Securities Account and each
new Deposit Account and Securities Account opened after the Closing Date (other
than (A) accounts exclusively used for payroll, withholding tax and other
fiduciary deposit accounts and (B) accounts containing not more than $25,000
individually and $500,000 in the aggregate for all such accounts at any time
(each an “Excluded Account” and collectively for all such accounts in clauses
(A) and (B) above, the “Excluded Accounts”)). Each Borrower and each other
Obligor shall be the sole account holder of each Deposit Account and Securities
Account and shall not allow any other Person (other than Administrative Agent,)
to have control over a Deposit Account or a Securities Account (other than the
Notes Proceeds Collateral Account) or any Property deposited therein. Each
Borrower and each other Obligor shall promptly notify Administrative Agent of
any opening or closing of a Deposit Account or a Securities Account (other than
an Excluded Account) and, with the consent of Administrative Agent, will amend
Schedule 8.5 to reflect same. Each Borrower shall (i) request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to lockboxes and Dominion Accounts maintained pursuant to and
in accordance with Section 8.2.4, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
(whether or not otherwise delivered to a lockbox) into one or more Dominion
Accounts. All Net Proceeds of the sale or other disposition of any Collateral,
shall be deposited directly into the applicable Dominion Accounts.

(b) Commencing on the date that is ninety (90) days after the Closing Date (or
such later date as may be agreed to by the Administrative Agent in its sole
discretion) and continuing until Full Payment of the Obligations, each Borrower
and the other Obligors shall cause all funds or other property of such Borrower
or Obligor maintained in any Deposit Accounts or Securities Accounts to be
solely maintained in Deposit Accounts or Securities Accounts held with Bank of
America, N.A. or any of its

 

-75-



--------------------------------------------------------------------------------

Affiliates, except for (i) Excluded Accounts and (ii) other operating and
Deposit Accounts maintained with financial institutions located in Hawaii with
whom the Obligors currently have accounts, with an aggregate average monthly
balance for all such accounts not to exceed $10,000,000; provided that the
Administrative Agent may increase such $10,000,000 threshold or approve
additional financial institutions located in Hawaii in its sole discretion. At
all times starting on the Closing Date, all operating and Deposit Accounts
described in sub-clause (ii) above shall be subject to a Deposit Account Control
Agreement.

8.6. General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by the Borrowers at locations
owned or leased by an Obligor, at customer locations or at manufacturer
locations or other locations for the purposes of repair or servicing of such
Collateral, except that the Borrowers may make sales or other dispositions of
Collateral in accordance with Section 10.2.8.

8.6.2. Insurance of Collateral; Condemnation Proceeds

(a) Each Obligor shall maintain insurance with respect to the Collateral in
accordance with Section 10.1.8. From time to time upon request, the Borrowers
shall provide Administrative Agent with reasonably detailed information as to
the insurance so carried; provided, that if Real Estate secures any Obligations
at any time, flood hazard diligence, documentation and insurance shall comply
with all applicable Flood Laws or otherwise shall be reasonably satisfactory to
all Lenders. Unless Administrative Agent shall agree otherwise, each policy
shall include satisfactory endorsements (i) showing Administrative Agent as
lender loss payee in respect of the property insurance policies relating to the
Collateral and additional insured in respect of the liability insurance
policies, as applicable; (ii) requiring 30 days prior written notice to
Administrative Agent in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Administrative Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for any insurance, Administrative Agent may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor. While no Event
of Default exists, Borrowers may settle, adjust or compromise any insurance
claim with respect to Collateral, as long as the proceeds are used to repay the
Loans. If an Event of Default exists only Administrative Agent shall be
authorized to settle, adjust and compromise such claims.

(b) Any proceeds of insurance with respect to any Collateral (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Administrative Agent.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Administrative Agent to any Person to
realize upon any Collateral, shall be borne and paid by Obligors. Administrative
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Administrative Agent’s actual possession), for
any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other Person whatsoever, but the
same shall be at Borrowers’ sole risk.

8.6.4. Defense of Title. Each Obligor shall defend its title to Collateral and
Administrative Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.

 

-76-



--------------------------------------------------------------------------------

8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Administrative Agent (and all Persons designated by Administrative Agent) as
such Borrower’s and such Obligor’s true and lawful attorney (and agent-in-fact)
for the purposes provided in this Section. Administrative Agent, or
Administrative Agent’s designee, may, without notice and in either its or a
Borrower’s or an Obligor’s name, but at the cost and expense of the Borrowers
and the other Obligors:

(a) Endorse any Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Administrative
Agent’s possession or control; and

(b) During an Event of Default to the extent any of the following relate to the
Collateral, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;
(ii) settle, adjust, modify, compromise, discharge or release any Accounts or
other Collateral, or any legal proceedings brought to collect Accounts or
Collateral; (iii) sell or assign any Accounts and other Collateral upon such
terms, for such amounts and at such times as Administrative Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts,
Securities Accounts or investment accounts, and take control, in any manner, of
proceeds of Collateral; (v) prepare, file and sign an Obligor’s name to a proof
of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to any Obligor, and notify postal authorities
to deliver any such mail to an address designated by Administrative Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use an Obligor’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which an Obligor is a beneficiary;
and (xii) take all other actions as Administrative Agent deems appropriate to
fulfill an Obligor’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Administrative Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Borrower represents and warrants, as
applicable, that:

9.1.1. Organization; Powers. PHR, each Future Intermediation Subsidiary, each
Borrower and each of its Restricted Subsidiaries (a) is a legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and (b) has all requisite power and authority,
and has all material governmental licenses, authorizations, consents and
approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such qualifications, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. None of PHR, any Future
Intermediation Subsidiary or any Obligor is an EEA Financial Institution.

9.1.2. Authority; Enforceability. The Transactions are within PHR’s, any Future
Intermediation Subsidiary’s and each Obligor’s corporate, limited liability
company or partnership powers, as applicable, and have been duly authorized by
all necessary corporate, limited liability company or partnership, as
applicable, and, if required, equity holder action (including, without
limitation, any action required to be taken by any class of directors or other
governing body of PHR, any Future Intermediation Subsidiary, any Borrower or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions). Each Loan Document to which PHR, any Future
Intermediation Subsidiary and an Obligor is a party has been duly executed and
delivered by such Person and constitutes a legal, valid and binding obligation
of such Person, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

-77-



--------------------------------------------------------------------------------

9.1.3. Approvals; No Conflicts. The Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or
other equity holders or any class of directors or other governing body, whether
interested or disinterested, of PHR, any Future Intermediation Subsidiary, any
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
such as have been obtained or made and are in full force and effect, other than
(i) the recording and filing of the Security Documents as required by this
Agreement, and (ii) those third party approvals or consents which, if not made
or obtained, would not cause a Default hereunder, or could, individually or in
the aggregate, not reasonably be expected to have a Material Adverse Effect,
(b) will not violate any Sanctions or Applicable Law or any Organic Documents of
PHR, any Future Intermediation Subsidiary, any Borrower or any Restricted
Subsidiary, or any order of any Governmental Authority, (c) will not violate or
result in a default under any Material Contract, or give rise to a right
thereunder to require any payment to be made by any Borrower, any Restricted
Subsidiary, any Future Intermediation Subsidiary or PHR and (d) will not result
in the creation or imposition of any Lien on any Property of PHR, any Future
Intermediation Subsidiary, any Borrower or any Restricted Subsidiary (other than
the Liens created by the Loan Documents).

9.1.4. Financial Condition; No Material Adverse Effect.

(a) The Borrower Agent has heretofore furnished to Administrative Agent and the
Lenders (a) the consolidated balance sheet and statements of operations,
stockholders’ equity and cash flows of Parent and its Subsidiaries as of and for
the Fiscal Year ended December 31, 2016, reported on by Deloitte & Touche LLP,
independent public accountants and (b) consolidated balance sheet and statements
of operations, stockholders’ equity and cash flows of Parent and its
Subsidiaries for the Fiscal Quarter ended September 30, 2017, and the pro forma
financial statements described in Section 6.1(n). Such financial statements are
prepared in accordance with GAAP and present fairly, in all material respects,
the financial position and results of operations and cash flows of Parent and
its Subsidiaries (mutatis mutandis) as of such date and for such period in
accordance with GAAP.

(b) Since December 31, 2016, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(c) No Borrower nor any Restricted Subsidiary has, on the date hereof after
giving effect to the Transactions, any Material Debt (including Disqualified
Capital Stock) or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except for
this Agreement, the Secured Notes under the Secured Notes Indenture or as shown
on Schedule 9.1.4.

9.1.5. Litigation. There are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened in writing against or affecting PHR, any
Future Intermediation Subsidiary, the Borrowers or any Restricted Subsidiary or
any of their respective Properties (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Document or the Transactions.

9.1.6. Accounts. Administrative Agent may rely, in determining which Accounts
are Eligible Accounts Receivable, on all statements and representations made by
Borrowers with respect thereto. Borrowers warrant, with respect to each Account
shown as an Eligible Accounts Receivable in a Borrowing Base Report, that:

 

-78-



--------------------------------------------------------------------------------

(a) it is genuine and in all material respects what it purports to be;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Administrative Agent on
request;

(d) it is not subject to any offset, Lien (other than Liens in favor of
Administrative Agent), deduction, defense, dispute, counterclaim or other
adverse condition except as arising in the Ordinary Course of Business and
disclosed to Administrative Agent; and it is absolutely owing by the Account
Debtor, without contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Administrative Agent (regardless of whether, under
the UCC, the restriction is ineffective), and the applicable Borrower is the
sole payee or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Administrative Agent hereunder; and

(g) to the Borrowers’ knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Account Debtor’s financial condition.

9.1.7. Environmental Matters. Except for such matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Borrowers and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with applicable Environmental Laws;

(b) the Borrowers and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with such
Environmental Permits being currently in full force and effect, and none of the
Borrowers nor the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit is likely to be revoked,
suspended or adversely modified or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, investigations,
written requests for information or proceedings concerning any violation of, or
any liability (including as a potentially responsible party) under, any
applicable Environmental Law that is pending or, to any Borrower’s knowledge,
threatened against any Borrower or any Subsidiary or any of their respective
Properties or as a result of any operations at such Properties and no Borrower
or Subsidiary has received any Environmental Notice;

 

-79-



--------------------------------------------------------------------------------

(d) none of the Properties of any Borrower or any Subsidiary contain or to any
Borrower’s knowledge have contained any: (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law;

(e) there has been no Release or, to any Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrowers,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property in quantities or concentrations that would require remediation;

(f) neither any Borrower nor any Restricted Subsidiary has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite any Borrower’s or any
Subsidiary’s Properties and, to the Borrowers’ knowledge, there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of such written notice; and

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrowers’ or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation and, to the
Borrowers’ knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of notice regarding such
exposure.

9.1.8. Surety Obligations. No Borrower or Restricted Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.9. Compliance with the Laws and Agreements; No Defaults.

(a) Each Borrower and each Subsidiary is in compliance, and its Properties and
business operations are in compliance, with all Applicable Laws (including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes), and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so (other than failure to comply with
Anti-Terrorism Laws), individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There have been no citations,
notices or orders of material noncompliance issued to any Borrower or Subsidiary
under any Applicable Law. No Inventory has been produced in violation of the
FLSA.

(b) None of the Borrowers or any Restricted Subsidiary is in default, nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require any Borrower or a Restricted Subsidiary to redeem or
make any offer to redeem, under any indenture, note, credit agreement,
instrument or other agreement pursuant to which any Material Debt is outstanding
or by which, any Borrower or any Restricted Subsidiary or any of their
Properties is bound.

(c) No Default has occurred and is continuing.

 

-80-



--------------------------------------------------------------------------------

9.1.10. Investment Company Act, etc. None of PHR, any Future Intermediation
Subsidiary or any Obligor is (a) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
public utilities code or any other Applicable Law regarding its authority to
incur Debt.

9.1.11. Taxes. Each Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all income and other material tax returns and reports
required to have been filed and has paid or caused to be paid all income and
other material Taxes required to have been paid by it, except to the extent
being Properly Contested. The charges, accruals and reserves on the books of
each Borrower and its Restricted Subsidiaries in respect of Taxes are adequate
for any Taxes properly accrued but not yet due as of the applicable dates of
such books. There are no Liens relating to Taxes other than Excepted Liens.

9.1.12. ERISA. Except for such matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a) the Borrowers, the Subsidiaries and each ERISA Affiliate have complied with
ERISA and, where applicable, the Code regarding each Plan;

(b) no ERISA Event has occurred or is reasonably expected to occur and each Plan
is, and has been, established and maintained in compliance with its terms, ERISA
and, where applicable, the Code;

(c) no act, omission or transaction has occurred which could result in
imposition on any Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA;

(d) full payment when due has been made of all amounts which the Borrowers, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
Applicable Law to have paid as contributions to such Plan as of the date hereof;
and

(e) neither the Borrowers, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by a Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

9.1.13. Governmental Approvals. Each Borrower and Restricted Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Borrowers and
Restricted Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
noncompliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

-81-



--------------------------------------------------------------------------------

9.1.14. Disclosure; No Material Misstatements. PHR and the Borrowers have
disclosed or made available for disclosure to Administrative Agent and the
Lenders all material agreements, instruments and corporate or other restrictions
to which PHR, the Company or any of its Restricted Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of PHR, the Borrowers or any Restricted Subsidiary to Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

9.1.15. Insurance. The Borrowers have, and have caused all of their Subsidiaries
to maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations (including hazard insurance). Administrative Agent has been
named as additional insured in respect of such liability insurance policies, and
Administrative Agent has been named as lender loss payee with respect to
property loss insurance for all items of Collateral.

9.1.16. Burdensome Contracts. No Borrower or Restricted Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.16. No
Restrictive Agreement (including for this purpose the Secured Notes Indenture
and agreements providing for any Intermediation Facility) prohibits the
execution, delivery or performance of any Loan Document by an Obligor.

9.1.17. Restriction on Liens. Neither any Borrower nor any of the Restricted
Subsidiaries is a party to any material agreement or arrangement (other than
(a) Purchase Money Debt permitted by Section 10.2.1(c), but then only on the
Property subject of such Purchase Money Debt, and (b) restrictions under
instruments creating Permitted Liens, but then only on the Property subject of
such Lien), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to Administrative
Agent on or in respect of their Properties to secure the Obligations and the
Loan Documents.

9.1.18. Capital Structure. Schedule 9.1.18 shows, for each Borrower and each of
its Subsidiaries, its jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests (other than the holders of the Equity
Interests in the Company), and agreements binding on such holders with respect
to such Equity Interests, in each case as of the Closing Date. Except as
disclosed on Schedule 9.1.18, in the five years preceding the Closing Date, no
Borrower or Restricted Subsidiary has acquired any substantial assets from any
other Person nor been the surviving entity in a merger or combination. Each
Borrower has good title to its Equity Interests in its Restricted Subsidiaries,
subject only to the Secured Notes Collateral Trustee’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower or Restricted Subsidiary (other than relating
to Equity Interests in the Company).

9.1.19. Location of Business and Offices. Schedule 9.1.19 shows, as of the
Closing Date, the name of each Obligor as listed in the public records of its
jurisdiction of organization, such Obligor’s organizational identification
number in its jurisdiction of organization, and the address for such Obligor’s
principal place of business and chief executive office.

9.1.20. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between the Borrowers
and their Restricted Subsidiaries, taken as a whole on one hand, and any
customer or supplier, or any group of customers or suppliers, on the other hand,
who individually or in the aggregate are material to the business of such
Borrower and its Restricted Subsidiaries, taken as a whole, except in each case,
as could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. There exists no condition or circumstance that
could reasonably be expected to materially impair the ability of any Borrower or
Restricted Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

 

-82-



--------------------------------------------------------------------------------

9.1.21. Properties; Titles, Intellectual Property; Licenses; Etc.

(a) Each Borrower and each Restricted Subsidiary has good and valid title to,
valid leasehold interests in, or valid easements, rights of way or other
property interests in all of its material real and personal Property that
constitutes Collateral free and clear of all Liens except Permitted Liens. All
Liens of Administrative Agent in the Collateral are duly perfected, first
priority Liens, subject only to Permitted Liens that are expressly allowed to
have priority over Administrative Agent’s Liens.

(b) All material leases, easements, rights of way and other agreements necessary
for the conduct of the business of the Borrowers and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(c) Each Borrower and each Restricted Subsidiary owns, or is licensed to use,
all Intellectual Property material to its business, and to the Borrowers’
knowledge, the use thereof by such Borrower and such Restricted Subsidiary, as
applicable, does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
pending or, to any Borrower’s knowledge, threatened Intellectual Property Claim
with respect to any Borrower, any Restricted Subsidiary or any of their Property
(including any Intellectual Property) that could reasonably be expected to
result in a Material Adverse Effect. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Restricted Subsidiary as of the Closing Date is shown on Schedule 9.1.21.

9.1.22. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Properties owned, leased or used by the Borrowers and their Restricted
Subsidiaries that are necessary to or useful in the conduct of their businesses
are in good operating condition and repair, subject to ordinary wear and tear.

9.1.23. Payable Practices. No Borrower or Restricted Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

9.1.24. Hedging Agreements. Schedule 9.1.24, as of the Closing Date, sets forth,
a true and complete list of all Hedging Agreements of the Borrowers and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), the counterparty to each such
agreement and whether such Hedging Agreements are secured hereunder or under the
Secured Notes Indenture.

9.1.25. Security Documents.

(a) The provisions of this Agreement are effective to create, in favor of the
Administrative Agent for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on, and security interest in, all of the Collateral described
herein, and (i) when financing statements and other filings in appropriate form
are filed in the offices set forth on Schedule 9.1.25(a) and (ii) upon the
taking of possession or control by Administrative Agent of the Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to Administrative Agent to
the extent possession or control by Administrative Agent is required by this
Agreement), the Liens created by this Agreement shall constitute fully perfected
first priority Liens on,

 

-83-



--------------------------------------------------------------------------------

and security interests in, all right, title and interest of the Obligors in the
Collateral covered thereby (other than such Collateral in which a security
interest cannot be perfected under the Uniform Commercial Code as in effect at
the relevant time in the relevant jurisdiction), in each case free of all Liens
other than Permitted Liens, and prior and superior to all other Liens.

(b) Each Security Document delivered pursuant to Section 7.4, Section 7.6 or
Section 10.1.13, upon execution and delivery thereof, is effective to create in
favor of Administrative Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under Applicable Law or possession or
control is conferred to Administrative Agent, such Security Document will
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the Obligors in the Collateral covered thereby
(other than such Collateral in which a security interest cannot be perfected
under the Uniform Commercial Code as in effect at the relevant time in the
relevant jurisdiction), in each case free of all Liens other than Permitted
Liens, and prior and superior to all other Liens.

9.1.26. Use of Loans and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used to pay fees and transaction expenses in
connection with the Transactions, to refinance the existing Debt of the
Borrowers and their Subsidiaries, to pay fees, expenses, premiums, and
prepayment penalties incurred in respect of the refinancing above, to pay
Obligations in accordance with this Agreement and for ongoing working capital
and for other lawful, general corporate, limited liability company or
partnership purposes of Borrowers and their Subsidiaries, including without
limitation to finance permitted restricted payments, share repurchases,
acquisitions, permitted Capital Expenditures and other Investments of Borrowers
and their Subsidiaries. The Borrowers and their Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock. No part of the proceeds of any Loan or Letter
of Credit will be used, whether immediate, incidental or ultimate, to buy or
carry, or to reduce or refinance any Debt incurred to buy or carry, Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

9.1.27. Solvency. Each of the Borrowers is Solvent and the Obligors, taken as a
whole, are Solvent. None of PHR, any Future Intermediation Subsidiary or any
Obligor is planning to take any action described in Section 12.1(h).

9.1.28. Common Enterprise. Each Borrower and Restricted Subsidiary and their
business operations are closely integrated with one another into a single,
interdependent and collective, common enterprise so that any benefit received by
any one of them from the financial accommodations provided under this Agreement
will be to the direct benefit of the others. The Borrowers and their Restricted
Subsidiaries intend to render services to or for the benefit of each other, to
purchase or sell and supply goods to or from or for the benefit of each other,
to make loans, advances and provide other financial accommodations to or for the
benefit of each other and to provide administrative, marketing, payroll and
management services to or for the benefit of each other (in each case, except as
may be prohibited by this Agreement).

9.1.29. Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by any Borrower or any Restricted Subsidiary with
respect to the Transactions.

9.1.30. Employee Matters. As of the Closing Date, (a) neither any Borrower nor
any Restricted Subsidiary, nor any of their respective employees, is subject to
any collective bargaining agreement, (b) no petition for certification or union
election is pending or, to the knowledge of any Borrower or any Restricted
Subsidiary, contemplated with respect to the employees thereof and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of any Borrower or any Restricted Subsidiary, and
(c) there are no strikes, slowdowns, work stoppages or controversies pending or,
to the knowledge of any Borrower, threatened between any Borrower or any
Restricted Subsidiary and its respective employees.

 

-84-



--------------------------------------------------------------------------------

9.1.31. Anti-Corruption Laws. The Borrowers have developed and implemented and
maintain in effect internal controls, policies and procedures, management
oversight, monitoring, audit and training designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions. The Borrowers, their Subsidiaries and, to the knowledge of the
Borrowers, their respective officers, employees, directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions. None of (a) the
Borrowers, any Subsidiary or any of their respective directors or officers, or
(b) to the knowledge of any Borrower, any employee or agent of the Borrowers or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person or otherwise
subject to Sanctions. No Borrowing or Letter of Credit, use of proceeds or other
transaction will violate Anti-Corruption Laws or applicable Sanctions.

9.1.32. OFAC. None of the Borrowers or their Subsidiaries or, to the knowledge
of any Borrower or Subsidiary, any director, officer, employee, agent, affiliate
or representative thereof, is or is owned or controlled by any individual or
entity that is currently the subject or target of any Sanction or is located,
organized or resident in a Designated Jurisdiction.

9.2. Complete Disclosure. No Loan Document or financial statement delivered to
Administrative Agent and the Lenders contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make the statements
contained therein not materially misleading. There is no fact or circumstance
that any Obligor has failed to disclose to Administrative Agent in writing that
could reasonably be expected to have a Material Adverse Effect. The financial
statements of the Parent and its Subsidiaries, and of the Company and its
Consolidated Subsidiaries, as applicable hereafter delivered to Administrative
Agent and Lenders under this Agreement are prepared in accordance with GAAP and
present fairly, in all material respects, the financial position and results of
operations as of the date and for the period set forth therein in accordance
with GAAP. All projections delivered from time to time to Administrative Agent
and Lenders have been prepared in good faith, based on assumptions believed by
management of the Borrowers to be reasonable at the time made, it being
recognized by Administrative Agent and the Lenders that such projections as they
relate to future events are not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. Until Full Payment of all Obligations, each
Borrower (on behalf of itself and its Restricted Subsidiaries or Subsidiaries,
as applicable) and each Restricted Subsidiary by its execution of this
Agreement, covenants and agrees with the Administrative Agent, Issuing Banks and
the Lenders that:

10.1.1. Inspections; Appraisals.

(a) Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent from time to time, subject (except when an Event of Default
exists) to reasonable notice and normal business hours, to visit and inspect the
Properties of any Borrower or any Restricted Subsidiary, inspect, audit and make
extracts from any Borrower’s or Restricted Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Restricted Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Administrative
Agent nor any Lender shall have any duty to any Borrower to make any inspection,
nor to share any results of any inspection, appraisal or report with any
Borrower or any of its Subsidiaries. Borrowers acknowledge that all inspections,
appraisals and reports are prepared by Administrative Agent and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.

 

-85-



--------------------------------------------------------------------------------

(b) Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent to (i) examine any Borrower’s or Restricted Subsidiary’s
books and records or any other financial or Collateral matters as Administrative
Agent deems appropriate (other than with respect to refinery hydrocarbon
inventory), and each Borrower shall, and shall cause each Restricted Subsidiary
to, permit Administrative Agent to (ii) examine any Borrower’s or Restricted
Subsidiary’s books and records or any other financial or Collateral matters as
Administrative Agent deems appropriate, including field collection examinations
(which examinations shall be limited to (A) one time per Loan Year or (B) two
times per Loan Year if the second examination is initiated on the day that
Availability for a period of three (3) consecutive Business Days is less than
the greater of (1) $7,500,000 and (2) 15% of the Borrowing Base on such day) and
inventory appraisals (other than with respect to refinery hydrocarbon inventory)
at the discretion of the Administrative Agent; provided, however, that none of
the foregoing limits shall apply if an examination or appraisal is initiated
during a Default. Each Borrower shall, and shall cause each Restricted
Subsidiary to, reimburse Administrative Agent for all reasonable and documented
charges, costs and expenses of Administrative Agent in connection with foregoing
examinations and appraisals (including any inspections made pursuant to
Section 10.1.1(a)), and Borrowers agree to pay Administrative Agent’s then
standard charges for examination activities, including reasonable and documented
charges for Administrative Agent’s internal examination and appraisal groups, as
well as the reasonable and documented charges of any third party used for such
purposes. No Borrowing Base calculation shall include Collateral acquired in a
Permitted Acquisition or otherwise outside the Ordinary Course of Business until
completion of applicable field examinations and appraisals (which shall not be
included in the limits provided above) satisfactory to Administrative Agent.

10.1.2. Financial Statements; Other Information. The Borrowers will furnish to
Administrative Agent for prompt delivery to the Lenders (the documents required
to be delivered pursuant to clauses (a), (b) and (c) below shall be deemed to
have been delivered on the date on which such documents are posted on the
Securities and Exchange Commission’s website at www.sec.gov):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than ninety (90) days after
the end of each Fiscal Year of the Parent, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all reported on by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and the related unaudited consolidating balance sheet and
related statement of operations, and such additional information as may be
sufficient to calculate the Borrower Group Fixed Charge Coverage Ratio and the
Fixed Charge Coverage Ratio, in each case, as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year. The Parent will include an additional summary presentation, either
on the face of the audited financial statements, in the footnotes thereto, or in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” filed in its Annual Report on Form 10-K, of the financial condition
and results of operations of the Company and its Consolidated Subsidiaries
separate from the financial condition and results of operations of the Parent or
any other direct or indirect parent of the Company and/or the Unrestricted
Subsidiaries of the Company, as applicable.

 

-86-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but not later than
sixty (60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Company, the Company’s and its Consolidated Subsidiaries’
internally prepared consolidated and consolidating balance sheet and related
statement of operations, and such additional information as may be sufficient to
calculate the Borrower Group Fixed Charge Coverage Ratio and the Fixed Charge
Coverage Ratio, in each case, as of the end of such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Senior Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied or as prepared in accordance with the
requirements of the SEC, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Monthly Financial Statements. During a Financial Reporting Trigger Period,
as soon as available, but in any event not later than (i) sixty (60) days after
the end of each month that is the end of each Fiscal Quarter of the Company and
(ii) thirty (30) days after the end of each other month of each Fiscal Year of
the Company, its consolidated and consolidating balance sheet and related
statement of operations, and such additional information as may be sufficient to
calculate the Borrower Group Fixed Charge Coverage Ratio and the Fixed Charge
Coverage Ratio, in each case as of the end of such month and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Senior Officer of the Company as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied or as prepared in accordance with the requirements of the
SEC, subject to normal year-end audit adjustments and the absence of footnotes.

(d) Annual Financial Projections. Not later than sixty (60) days after the end
of each Fiscal Year, an annual business plan, budget and projections of
Company’s consolidated balance sheet and related statement of operations, and
such additional information as may be sufficient to calculate the Borrower Group
Fixed Charge Coverage Ratio and the Fixed Charge Coverage Ratio and Availability
for the next Fiscal Year, quarter by quarter.

(e) Certificate of Senior Officer – Compliance. Concurrently with any delivery
of financial statements under Section 10.1.2(a), Section 10.1.2(b) and, if
applicable, Section 10.1.2(c), a Compliance Certificate.

(f) Certificate of Insurer/Broker – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 10.1.2(a), a certificate of
insurance coverage from each insurer or insurance broker with respect to the
insurance required by Section 10.1.8, in form and substance reasonably
satisfactory to the Administrative Agent.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to Parent, any Borrower or any Restricted Subsidiaries by independent
accountants in connection with any annual, interim or special audit made by them
of the books of Parent, any such Borrower or any such Restricted Subsidiary, and
a copy of any response by Parent, any such Borrower or any such Restricted
Subsidiary, or the board of directors or other governing body, as applicable, of
Parent, any such Borrower or any such Restricted Subsidiary, to such letter or
report.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Parent, the Company or any Restricted
Subsidiary with the SEC, or with any national or foreign securities exchange
(except standard and customary correspondence), or distributed by Parent to its
shareholders generally, as the case may be.

 

-87-



--------------------------------------------------------------------------------

(i) Default Notices Under Material Contracts. Promptly after the furnishing
thereof, copies of any notice of Default furnished to or by any Person pursuant
to the terms of any Material Contract.

(j) Information Regarding Obligors. Prompt written notice (and in any event not
less than ten (10) Business Days prior thereto (or such shorter period as may be
agreed by Administrative Agent in its sole discretion)) of any change (i) in any
Obligor’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii) in the
location of any Obligor’s chief executive office or principal place of business,
(iii) in any Obligor’s identity or corporate structure, (iv) in any Obligor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in any Obligor’s federal
taxpayer identification number.

(k) Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organic Document of
Parent, PHR, any Borrower, any Restricted Subsidiary or any Future
Intermediation Subsidiary.

(l) Trade Payables. At Administrative Agent’s request, a listing of each
Borrower’s or Restricted Subsidiary’s trade payables specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Administrative Agent.

(m) Other Requested Information. Promptly following any written request
therefor, such other information regarding the operations, business affairs,
Collateral and financial condition of Parent, PHR, any Future Intermediation
Subsidiary, any Borrower or any Restricted Subsidiary or any other Obligor
(including, without limitation, any Plan and any reports or other information
required to be filed with respect thereto under the Code or under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

10.1.3. Notices of Material Events. The Borrowers will furnish to Administrative
Agent (for prompt delivery to the Lenders) prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Borrower or any Affiliate
thereof not previously disclosed in writing to Administrative Agent or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or could reasonably be expected to result in liability
of the Borrowers and their Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) any material change in account policies or financial reporting practices by
any Obligor;

(e) receipt of any Environmental Notice;

(f) the closure of any Refinery, or a cessation of a material portion of the
business activities of the Borrowers and their Restricted Subsidiaries, taken as
a whole; and

 

-88-



--------------------------------------------------------------------------------

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 10.1.3 shall be accompanied by a
statement of a Senior Officer of the Borrowers setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

10.1.4. Existence; Conduct of Business. PHR, each Future Intermediation
Subsidiary, and each Borrower will, and will cause each Restricted Subsidiary
to, do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, consents, privileges and franchises material to the conduct of its
business and maintain, including, if necessary, its qualification to do business
in each other jurisdiction in which its Properties are located or the ownership
of its Properties requires such qualification, except where the failure to so
maintain such qualification to do business in each other jurisdiction,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under
Section 10.2.8.

10.1.5. Payment of Tax Liabilities. Each Borrower will, and will cause each
Restricted Subsidiary to, pay its income and other material Taxes before the
same shall become delinquent or in default, except where such Taxes are being
Properly Contested.

10.1.6. Performance of Obligations under Loan Documents. The Borrowers will
repay the Loans according to the reading, tenor and effect thereof, and PHR,
each Future Intermediation Subsidiary and each Borrower will, and will cause
each Restricted Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

10.1.7. Operation and Maintenance of Properties. Each Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to:

(a) operate its Properties or cause such Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Applicable Law, including, without limitation, applicable Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; and

(b) preserve, maintain and keep in good repair, condition and working order
(ordinary wear and tear excepted) all Property material to the conduct of its
business, including, without limitation, all equipment, machinery and
facilities.

10.1.8. Insurance.

(a) The Borrowers will, and will cause each Restricted Subsidiary to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including hazard insurance). The loss payable clauses or provisions
in any insurance policy or policies insuring any of the Collateral for the Loans
shall be endorsed in favor of and made payable to Administrative Agent as its
interests may appear and such policies shall name Administrative Agent as an
“additional insured” and “lender loss payee”, as applicable, and provide that
the insurer will give at least thirty (30) days’ prior notice of any
cancellation to Administrative Agent.

 

-89-



--------------------------------------------------------------------------------

(b) If any building secures any Obligations and is located in an area designated
a “flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), each Borrower will, and
will cause each Restricted Subsidiary to, obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise to ensure compliance with Applicable Law
(including any applicable Flood Laws).

10.1.9. Books and Records. Each Borrower will, and will cause each Restricted
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.

10.1.10. Compliance with Laws. The Borrowers will, and will cause each
Subsidiary to, comply with all Applicable Laws, including FLSA, OSHA,
Environmental Laws, Anti-Terrorism Laws, Anti-Corruption Laws and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary for the ownership or operation of its Properties or conduct of its
business, except where the failure to do so (other than with respect to
Anti-Terrorism Laws or Anti-Corruption Laws), individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

10.1.11. Compliance with Material Contracts. Each Borrower will, and will cause
each Restricted Subsidiary, PHR and each Future Intermediation Subsidiary to,
comply with all Material Contracts, except to the extent that such
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

10.1.12. Environmental Matters.

(a) Except for matters that individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower shall at
its sole expense: (i) comply, and shall cause its Properties and operations and
each Subsidiary and each Subsidiary’s Properties and operations to comply, with
applicable Environmental Laws; (ii) not Release or threaten to Release, and
shall cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of such Borrower’s or its Subsidiaries’
Properties except in compliance with applicable Environmental Laws; (iii) timely
obtain or file and maintain in full force and effect, and shall cause each
Subsidiary to timely obtain or file and maintain in full force and effect, all
Environmental Permits required under applicable Environmental Laws in connection
with the operation or use of such Borrower’s or its Subsidiaries’ Properties or
business; (iv) promptly commence and diligently prosecute to completion, and
shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties; and (v) conduct, and cause each of its Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation under any
Environmental Law.

(b) The Borrowers will promptly, but in no event later than ten (10) Business
Days after the receipt of notice by any member of the executive management team
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any Release of Hazardous Materials, any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against any Borrower or any Restricted Subsidiary or
their Properties of which any Borrower has knowledge in connection with any
Environmental Laws if any Borrower could reasonably anticipate that such action
will result in liability in excess of $5,000,000, not fully covered by
insurance, subject to normal deductibles.

 

-90-



--------------------------------------------------------------------------------

10.1.13. Future Subsidiaries. The Borrowers will promptly notify Administrative
Agent upon any Person becoming a Subsidiary and, if such Person is not an
Excluded Subsidiary, cause it within 30 days after such Person becomes a
Subsidiary, to become a borrower under this Agreement (subject to the
Administrative Agent’s prior written consent, not to be unreasonably withheld or
delayed) or to guaranty the Obligations in a manner reasonably satisfactory to
Administrative Agent, and (except in the case of a Future Intermediation
Subsidiary) to execute and deliver such documents, instruments and agreements
and to take such other actions as Administrative Agent shall reasonably require
to evidence and perfect a Lien in favor of Administrative Agent on the
Collateral of such Person, including delivery of such legal opinions (including
in the case of the guaranty by any Future Intermediation Subsidiary), in form
and substance reasonably satisfactory to Administrative Agent, as it shall deem
appropriate. Notwithstanding anything in this Agreement to the contrary, the
Company shall not permit any Subsidiary to guarantee the Senior Notes or the
Secured Notes unless such Subsidiary is a Guarantor and provides a Guaranty with
respect to the Obligations.

10.1.14. ERISA Compliance.

(a) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrowers will
promptly furnish and will cause the Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent immediately upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code, in connection with any Plan or any trust
created thereunder, a written notice signed by a Senior Officer of the Borrower,
such Restricted Subsidiary or such ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Borrower, such Subsidiary or such
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service or the
Department of Labor with respect thereto.

(b) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower will
ensure that neither it nor any of its Subsidiaries, at any time:

(i) engages in, or permits any ERISA Affiliate to engage in, any transaction in
connection with which a Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

(ii) fails to make, or permits any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or Applicable Law, a Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(iii) contributes to or assumes an obligation to contribute to, or permits any
ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability, or
(ii) other than such plan that is or was in effect on any date preceding the
Closing Date, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

 

-91-



--------------------------------------------------------------------------------

10.1.15. Compliance with Terms of Leaseholds. Each Borrower will, and will cause
all of its Restricted Subsidiaries to, make all payments and otherwise perform
all obligations in respect of all material leases of real property to which any
Borrower or any of its Restricted Subsidiaries is or is to be a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Restricted Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not be reasonably likely to have a Material Adverse Effect.

10.1.16. Licenses Affecting Collateral. Borrowers will (a) keep each License
affecting any Collateral (including the manufacture, distribution or disposition
of Inventory) or any other material Property of each Borrower and its
Subsidiaries in full force and effect, except where failure to have such License
in full force and effect, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect; (b) promptly notify
Administrative Agent of any proposed modification to any such License, or entry
into any new License, in each case at least 30 days prior to its effective date;
(c) pay all Royalties when due except to the extent they are being Properly
Contested; and (d) notify Administrative Agent of any default or breach asserted
by any Person to have occurred under any License.

10.1.17. Post-Closing Undertakings. Borrowers will, and will cause each other
Obligor to, comply with the requirements set forth on Schedule 10.1.17 within
the time periods set forth therein (as any such period may be extended by
Administrative Agent in its sole discretion).

10.1.18. Landlord and Storage Agreements. Upon the reasonable request of
Administrative Agent, the Borrowers shall, and shall cause each of their
Restricted Subsidiaries to, provide to the Administrative Agent, copies of all
material lease, storage, pipeline and similar agreements and material amendments
and modifications thereto, between any Borrower or any Restricted Subsidiary and
any landlord, warehouseman, processor, shipper, bailee or other Person that owns
or operates any premises or facility where any Borrowing Base Assets are
located.

10.2. Negative Covenants. Until Full Payment of all Obligations, each Borrower
(on behalf of itself and its Restricted Subsidiaries or Subsidiaries, as
applicable) and each Restricted Subsidiary by its execution of this Agreement,
covenants and agrees with the Administrative Agent, Issuing Banks and the
Lenders that:

10.2.1. Debt. It will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Obligations arising under the Loan Documents;

(b) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the Ordinary Course of Business to the extent, in each case, not
past due for more than sixty (60) days after the date on which such accounts
payable, accrued expenses, liabilities or other obligations were created or
incurred unless being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;

(c) Permitted Purchase Money Debt;

 

-92-



--------------------------------------------------------------------------------

(d) Debt arising from performance or appeal bonds or surety obligations required
by Applicable Law in connection with the operation of the Properties of any
Borrower or any Restricted Subsidiary and in the Ordinary Course of Business;

(e) to the extent permitted by Section 10.2.4(d) and with respect to Foreign
Subsidiaries, Section 10.2.4(k),

(i) intercompany Debt between the Borrowers, between any Borrower and any
Restricted Subsidiary (other than Excluded Subsidiaries) or between Restricted
Subsidiaries (other than Excluded Subsidiaries); provided, that all such Debt
(other than sales of Hydrocarbons in the Ordinary Course of Business) shall be
(A) evidenced by a master intercompany note, in form and substance reasonably
satisfactory to Administrative Agent (the “Intercompany Note”), and
(B) unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note,

(ii) intercompany Debt owing by any Borrower or any Restricted Subsidiary to any
Excluded Subsidiary, PHR or any Future Intermediation Subsidiary, provided that
such Debt is evidenced by the Intercompany Note to which such Excluded
Subsidiary, PHR or any Future Intermediation Subsidiary is a party and is
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note or

(iii) intercompany Debt owing by an Excluded Subsidiary to any Borrower or a
Restricted Subsidiary, provided that such Debt is evidenced by an Intercompany
Note;

(f) Debt incurred in connection with Environmental and Necessary Capex in an
amount not to exceed the greater of $50,000,000 and 2.0% of Consolidated Net
Tangible Assets (as defined in the Secured Note Indenture) at the time incurred,
at any time outstanding in the aggregate;

(g) Debt owing to insurance companies (or their affiliates) or to finance
companies, to finance insurance premiums payable to insurance companies in
connection with insurance policies purchased by a Borrower or a Restricted
Subsidiary in the Ordinary Course of Business;

(h) (i) Debt with respect to the Secured Notes made on the Closing Date pursuant
to the Secured Notes Indenture in an aggregate principal amount not to exceed
$300,000,000, (ii) Debt constituting Pari Passu Lien Hedge Agreements (as
defined in and permitted under the Secured Notes Indenture) and guarantees
thereof and (iii) Debt with respect to Secured Notes issued after the Closing
Date, subject to such Secured Notes being permitted under the Secured Notes
Indenture;

(i) Borrowed Money set forth on Schedule 10.2.1(i), but only to the extent
outstanding on the Closing Date;

(j) Debt with respect to Bank Products incurred in the Ordinary Course of
Business; provided that any Bank Products constituting Hedging Agreements are
permitted by Section 10.2.13;

(k) Debt that is in existence when a Person becomes a Restricted Subsidiary or
that is secured by an asset (other than Accounts) when acquired by a Borrower or
a Restricted Subsidiary (in each case other than an Intermediation Facility), as
long as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and as long as such Debt (i) was assumed by the
Borrower or a Restricted Subsidiary in connection with a Permitted Acquisition
or (ii) is in an aggregate principal amount for all such Debt not to exceed
$10,000,000;

(l) Permitted Contingent Obligations;

 

-93-



--------------------------------------------------------------------------------

(m) Refinancing Debt (other than an Intermediation Facility) as long as each
Refinancing Condition is satisfied;

(n) Permitted Unsecured Debt that is contractually subordinated to the
Obligations in an aggregate principal amount not to exceed $50,000,000;

(o) the unsecured guarantee by the Company of any Intermediation Facility on
substantially the same terms as its unsecured guarantee of the J. Aron
Intermediation Agreement in effect on the Closing Date;

(p) obligations relating to net Hydrocarbon balancing positions arising in the
Ordinary Course of Business;

(q) Debt incurred in connection with any Hawaii Retail Property Sale and
Leaseback Transaction (including Debt represented by Capital Leases), and any
amendments, renewals, extensions, refundings, restructurings, replacements or
refinancings of such Debt, in whole or in part, and whether with the original
counterparties to such Hawaii Retail Property Sale and Leaseback Transaction or
one or more replacement or additional counterparties; and

(r) Debt under any Sale and Leaseback Transaction in an aggregate principal
amount not to exceed the greater of (a) $35,000,000 and (b) 5.0% of the
Company’s Consolidated Net Tangible Assets (as defined in the Secured Notes
Indenture) and any refinancing, refunding, renewal or extension of any such
Debt; provided that, except to the extent otherwise permitted hereunder, the
principal amount of any such Debt is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension and the direct and contingent obligors with respect to such Debt are
not changed.

10.2.2. Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except the following
(collectively, “Permitted Liens”):

(a) Liens securing the payment of any Obligations pursuant to the Loan
Documents;

(b) Excepted Liens;

(c) Purchase Money Liens securing Permitted Purchase Money Debt;

(d) Liens on property (other than Accounts) existing at the time such property
is acquired by a Borrower or a Restricted Subsidiary of a Borrower; provided
that (i) such Liens were not created in contemplation of such acquisition,
(ii) such Liens do not extend to any assets other than those being acquired by
such Borrower or such Restricted Subsidiary and (iii) the applicable Debt
secured by such Lien is permitted under Section 10.2.1(k);

(e) any interest or title of a lessor under any lease or sublease entered into
by any Borrower or any Restricted Subsidiary in the Ordinary Course of Business
and covering only the assets so leased or subleased;

(f) Liens on unearned premiums in respect of insurance policies securing
insurance premium financing permitted under Section 10.2.1(g);

(g) Liens solely on Notes Collateral securing Debt permitted by
Section 10.2.1(h);

(h) Liens securing Debt permitted by Section 10.2.1(j) (other than Debt
constituting Obligations);

 

-94-



--------------------------------------------------------------------------------

(i) Liens not otherwise permitted by this Section 10.2.2 so long as securing
obligations other than Borrowed Money and neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate book
value (determined, in the case of each such Lien, as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrowers and all
Restricted Subsidiaries) $15,000,000 in the aggregate at any one time, provided
that no such Lien shall extend to or cover any Collateral (other than cash);

(j) [reserved];

(k) Liens (other than on Collateral) arising under operating agreements, joint
venture agreements, partnership agreements, oil and gas leases, participation
and development agreements, farmout and farm-in agreements, contracts for
drilling, operating and producing property, contracts for construction, repair
or improvement to equipment or property, division orders, contracts for purchase
and sale of Hydrocarbons, interconnection agreements, contracts for
transportation, processing, fractionation, storage or exchange of Hydrocarbons,
unitization and pooling declarations, orders and agreements, area of mutual
interest agreements, gas balancing or deferred production agreements, production
sharing agreements, injection, repressuring and recycling agreements, salt water
or other disposal agreements, seismic or geophysical permits, licenses or
agreements, or production payment agreements and interests, in each case,
arising in the Ordinary Course of Business;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements, or that are contractual rights of set-off, relating to the
sale or purchase of goods entered into by the Company or any of its Restricted
Subsidiaries in the Ordinary Course of Business;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the Ordinary Course of Business and not for speculative
purposes;

(n) Liens solely on any cash earnest money deposits made by the Company or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement not prohibited by this Agreement;

(o) Liens solely on Hawaii Retail Property securing obligations and Debt
incurred in connection with Hawaii Retail Property Sale and Leaseback
Transactions; and

(p) Liens securing obligations and Debt incurred in connection with
Section 10.2.1(r) and solely on the equipment and real property that are the
subject of such Sale and Leaseback Transaction.

10.2.3. Distributions; Upstream Payments. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Distributions except Upstream Payments, and
except:

(a) the Company may declare and pay Distributions with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(b) the Borrowers and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests by Parent;

(c) if no Event of Default then exists or would result from the making of such
Distribution, the Company or its Restricted Subsidiaries or make payments to
employees, officers or directors of Parent or its Subsidiaries upon termination
of employment or service in connection with the exercise of stock options, stock
appreciation rights or similar equity incentives or equity based incentives
pursuant to management incentive plans or in connection with the death or
disability of such employees, officers or directors in an aggregate amount not
to exceed $2,500,000 in any Fiscal Year;

 

-95-



--------------------------------------------------------------------------------

(d) the Company may make Distributions to repurchase Equity Interests of the
Parent in connection with the administration of its equity-based compensation
plans from time to time in effect in connection with the repurchase of Equity
Interests from employees, directors and other such recipients to satisfy
federal, state or local tax withholding obligations of such employees, directors
and other recipients with respect to income deemed earned as the result of
options, stock grants or other awards made under such plans;

(e) (i) the Company may declare and pay Distributions to the Parent in amounts
sufficient to make (A) Permitted Parent Payments (Tax), (B) Permitted Parent
Payments (G&A) not to exceed the Consolidated G&A Cap or, in respect of
Permitted Parent Payments (G&A) attributable to the Borrower Group, the Borrower
Group G&A Cap (in each case, over any given four-Fiscal Quarter period or,
during a Financial Reporting Trigger Period or a Covenant Trigger Period, for
any given twelve-month period) and (C) so long as no Default has occurred and is
continuing, Permitted Parent Payments described in clause (6) of the definition
thereof in respect of payments of interest on the Senior Notes, and (ii) the
Company may declare and pay Distributions to the Parent in amounts sufficient to
make other Permitted Parent Payments (not included in the immediately preceding
clause (i)) so long as at the time of such Distribtuion and immediately
thereafter, the Payment Conditions are satisfied;

(f) the Company may declare and pay Distributions to the Parent from the Net
Proceeds attributable to any Hawaii Retail Property Sale and Leaseback
Transaction up to an aggregate amount not to exceed the lesser of (i) the fair
market value of the Hawaii Retail Property sold pursuant to any Hawaii Retail
Property Sale and Leaseback Transaction and (ii) $100,000,000, provided that no
Event of Default has occurred and is continuing immediately before or after such
Distribution; and

(g) the Company may declare and pay Distributions to the Parent, so long as at
the time of such Distribution and immediately thereafter, the Payment Conditions
have been satisfied.

10.2.4. Investments, Loans and Advances. The Borrowers will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except:

(a) Investments in Restricted Subsidiaries or disclosed on Schedule 10.2.4, in
each case to the extent existing on the Closing Date;

(b) Accounts arising in the Ordinary Course of Business;

(c) Cash Equivalents;

(d) Investments (i) made by any Borrower in or to any Guarantors (for the
avoidance of doubt, other than Parent) or another Borrower, (ii) made by any
Restricted Subsidiary in or to any Borrower or any Guarantor (for the avoidance
of doubt, other than Parent), (iii) of cash made by the Company to PHR so long
as such Investment is funded with the substantially contemporaneous contribution
of cash to the Company by the Parent or its Subsidiaries (other than the Company
and its Subsidiaries) (other than a Specified Equity Contribution), and in the
case of a loan, are evidenced by the Intercompany Note and (iv) of cash made by
the Borrower or any Restricted Subsidiary to PHR or any Future Intermediation
Subsidiary so long as at the time of such Investment and immediately thereafter,
the Payment Conditions are satisfied, and in the case of a loan, are evidenced
by the Intercompany Note;

 

-96-



--------------------------------------------------------------------------------

(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under Section 10.2.4(b) owing to any
Borrower or any Restricted Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of any Borrower or any of its Restricted
Subsidiaries; provided that the Borrower Agent shall give Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 10.2.4(e) exceeds $5,000,000;

(f) Investments received in consideration for any Asset Disposition permitted
under Section 10.2.8 (other than Section 10.2.8(f)); provided that the Borrowers
and the Restricted Subsidiaries shall take appropriate steps to grant a first
priority perfected Lien in such Investments constituting Collateral in favor of
Administrative Agent for the benefit of the Secured Parties;

(g) advances to officers, directors and employees of Parent, the Borrowers and
their Restricted Subsidiaries in an aggregate amount not to exceed $5,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

(h) any purchases of Equity Interests permitted under Section 10.2.3;

(i) Permitted Acquisitions;

(j) Investments (including Debt and other obligations) received in connection
with the bankruptcy or reorganization of suppliers or in settlement of
delinquent obligations of, and other disputes with, suppliers in the Ordinary
Course of Business; and

(k) other Investments (including controlling interests in Persons in the same or
a similar line of business as the Borrower) not to exceed $5,000,000 in the
aggregate at any time.

10.2.5. Fundamental Changes. Each Borrower will not, and will not permit any
Consolidated Subsidiary to, (a) engage (directly or indirectly) in any business
other than those businesses in which the Borrowers and their Restricted
Subsidiaries are engaged on the Closing Date (or which are reasonably related
thereto or are reasonable extensions thereof but not any trading business or
similar activities) or allow any material change to be made in the character of
its business; (b) change its name or conduct business under any fictitious name;
(c) change its tax, charter or organizational identification number; or
(d) change its form or state of organization; provided, in the case of clause
(b), (c), and (d), Borrowers and the applicable Consolidated Subsidiaries have
(i) complied with Section 10.1.2(k) and given written notice of such change in
accordance therewith and (ii) taken all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority of
Administrative Agent’s security interest in the Collateral granted or intended
to be granted and agreed to hereby or as Administrative Agent may reasonably
request.

10.2.6. Proceeds of Loans. Each Borrower will not permit the proceeds of the
Loans to be used for any purpose

other than those permitted by Section 9.1.26. Neither any Borrower nor any
Person acting on behalf of any Borrower has taken or will take any action which
might cause any of the Loan Documents to violate Regulations T, U or X or any
other regulation of the Board of Governors or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. Borrowers
shall not, directly or indirectly, use any Letter of Credit or Loan proceeds,
nor use, lend, contribute or otherwise make available any Letter of Credit or
Loan proceeds to any Subsidiary, joint venture partner or other Person, (i) to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Loan, is the subject of any Sanction; (ii) in any manner that would
result in a violation of a Sanction by any Person (including any Secured Party
or other individual or entity participating in a transaction); or (iii) for any
purpose that would breach the U.S. Foreign Corrupt Practices Act of 1977, UK
Bribery Act 2010 or similar law in any jurisdiction.

 

-97-



--------------------------------------------------------------------------------

10.2.7. Mergers, Etc. Each Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; except that (a) any Restricted
Subsidiary of a Borrower may participate in a consolidation with any other
Restricted Subsidiary of a Borrower or a Borrower (provided that if a Borrower
or Guarantor is consolidated with such Restricted Subsidiary, such Borrower or
such Guarantor, as applicable, shall be the continuing or surviving entity and
if a Borrower is consolidated with a Guarantor, such Borrower shall be the
continuing or surviving entity) and (b) any Borrower or Restricted Subsidiary
may participate in a consolidation with any Unrestricted Subsidiary (provided
that if a Borrower or a Restricted Subsidiary is consolidated with an
Unrestricted Subsidiary, such Borrower or Restricted Subsidiary shall be the
continuing or surviving entity).

10.2.8. Sales of Properties. The Borrowers will not, and will not permit any
Restricted Subsidiary to make any Asset Disposition except for:

(a) the sale of Inventory in the Ordinary Course of Business;

(b) the sale or transfer in the Ordinary Course of Business of Equipment or
other goods that are obsolete, worn out or no longer necessary for, or used or
useful in, the business of the Borrowers or the Restricted Subsidiaries or are
replaced substantially contemporaneously by other comparable Equipment or goods;

(c) any Asset Disposition (other than an Asset Disposition (i) of Accounts or
(ii) to PHR or any Future Intermediation Subsidiary unless such Property has
substantially contemporaneously been contributed by Parent or its Subsidiaries
(other than the Company and its Subsidiaries) and was otherwise never Property
of the Company and its Subsidiaries); provided that no Event of Default has
occurred and is continuing;

(d) the transfer of Property by a Restricted Subsidiary or a Guarantor to a
Borrower or another Guarantor (for the avoidance of doubt, other than to
Parent);

(e) the sale of the Borrowers’ treasury stock and the sale or issuance of any
Subsidiary’s Equity Interests to a Borrower or any Guarantor;

(f) Asset Dispositions constituting Investments permitted under Section 10.2.4
or constituting Distributions permitted by Section 10.2.3;

(g) discounts granted to settle collection of Accounts or the sale of defaulted
Accounts arising in the Ordinary Course of Business in connection with the
compromise or collection thereof and not in connection with any financing
transaction as long as (i) such Accounts are not Eligible Accounts Receivables
and (ii) the aggregate amount of all such Accounts so disposed does not exceed
$5,000,000 in any Fiscal Year; and

(h) the Hawaii Retail Property Sale and Leaseback Transaction;

provided, that (i) each Asset Disposition described in this Section 10.2.8
(other than pursuant to Section 10.2.8(d), (f), (g) or (h)) (A) shall be for
fair market value and (B) in the case of an Asset Disposition of Collateral
(other than in the Ordinary Course of Business) shall be for 100% cash or Cash
Equivalents, (ii) to the extent a mandatory prepayment of Secured Notes is
required by the Secured Notes Indenture, as applicable, in each case as a result
of such Asset Disposition, the Borrowers shall make such mandatory prepayments,
(iii) in the case of an Asset Disposition to which Section 5.2 applies, the
Borrowers shall comply with the terms of such Section and (iv) all payments with
respect to an Asset Disposition of Collateral are deposited in a Dominion
Account to the extent required by Section 8.2.5.

 

-98-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in this Section 10.2.8,
neither the Borrower nor any Restricted Subsidiary shall make any Asset
Disposition of any Refinery.

10.2.9. Transactions with Affiliates. The Borrowers will not, and will not
permit any Restricted Subsidiary to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (other than the Company or another
Restricted Subsidiary) (each, an “Affiliate Transaction”), unless:

(a) the Affiliate Transaction is on terms that taken as a whole are not
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by such
Borrower or such Restricted Subsidiary with an unrelated Person; and

(b) the Borrower Agent delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions (other than
sales of Hydrocarbons among the Borrowers and their Affiliates in the Ordinary
Course of Business) involving aggregate consideration in excess of $40,000,000,
a resolution of the board of directors of the Borrower Agent certifying that
such Affiliate Transaction complies with this covenant and that such Affiliate
Transaction has been approved by a majority of the disinterested members, if
any, of the board of directors of the Borrower Agent.

10.2.10. Subsidiaries. Each Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless such Borrower
gives prior written notice to the Administrative Agent of such creation or
acquisition and complies with Section 10.1.13. Each Borrower shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with
Section 10.2.8(c) or (e).

10.2.11. Limitation on Issuance of Equity Interests. Each Borrower shall not
permit any Restricted Subsidiary to issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except for Equity Interest
issued to an Obligor. The Borrowers and the Subsidiaries shall comply with
Section 10.1.13 with respect to any such issued Equity Interests.

10.2.12. Restrictive Agreements. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Restrictive Agreement (other than this Agreement, the other Security Documents,
documents governing Purchase Money Liens securing Permitted Purchase Money Debt,
the Secured Notes Indenture or documents governing other Debt permitted
hereunder).

10.2.13. Hedging Agreements. Each Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreements except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.14. Sale and Leaseback. Each Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into any Sale and Leaseback Transaction, except
as permitted under Section 10.2.1 and Section 10.2.8.

 

-99-



--------------------------------------------------------------------------------

10.2.15. Amendments to Organic Documents, Secured Notes, Intermediation
Facility, Subordinated Debt or Fiscal Year End; Prepayments of Secured Notes and
Subordinated Debt.

(a) Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organic Documents in a manner that would be adverse to the Lenders
in any material respect, except to the extent required by Applicable Law.

(b) Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
(i) change the last day of its Fiscal Year from December 31 of each year, or the
last days of the first three Fiscal Quarters in each of its Fiscal Years from
March 31, June 30 and September 30 of each year, respectively or (ii) make any
material change in accounting treatment or reporting practices, except as
required by GAAP.

(c) Each Borrower shall not, and shall not permit any Restricted Subsidiary to:
(i) call, make or offer to make any optional or voluntary redemption of or
otherwise optionally or voluntarily redeem (whether in whole or in part) the
Secured Notes; provided that the Company may (x) refinance the Secured Notes
with Refinancing Debt (other than an Intermediation Facility) as long as each
Refinancing Condition is satisfied, (y) redeem any Secured Notes in a principal
amount not exceeding the cash proceeds of any sale of Equity Interests (other
than Disqualified Capital Stock) of Parent that are contributed to the Company
or (z) redeem any Secured Notes if the Payment Conditions are satisfied, or
(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, supplement, modification, waiver or other change to, any of the terms
of the Secured Notes or the Secured Notes Indenture if the effect thereof would
be to shorten its maturity or average life or increase the amount of any payment
of principal thereof or increase the rate or shorten any period for payment of
interest thereon, provided that the foregoing shall not prohibit the execution
of supplemental indentures to add guarantors if required by the terms of the
Secured Notes Indenture.

(d) The Company shall not, and shall not permit PHR or any Future Intermediation
Subsidiary to amend, modify, waive or otherwise change, or consent or agree to
any amendment, supplement, modification, waiver or other change to, any of the
terms of any Intermediation Facility in a manner that would be materially more
disadvantageous to the Lenders, taken as a whole, compared to the terms of the
J. Aron Intermediation Agreement in effect on Closing Date, taken as a whole.

(e) Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
prior to the date that is ninety-one (91) days after the Stated Termination
Date: (i) call, make or offer to make any optional or voluntary redemption of or
otherwise optionally or voluntarily redeem (whether in whole or in part) any
Debt that is contractually subordinated to the Loans (other than intercompany
Debt); or (ii) amend, modify, waive or otherwise change, or consent or agree to
any amendment, supplement, modification, waiver or other change to, any of the
terms of any Debt that is contractually subordinated to the Loans (other than
intercompany Debt) if the effect thereof would be to shorten its maturity or
average life, increase the amount of any payment of principal thereof, remove or
weaken the subordination provisions thereof, shorten any period for payment of
interest thereon or in any other manner that would be adverse to any Borrower or
any Restricted Subsidiaries or the Lenders in any material respect.

10.2.16. Tax Consolidation. Each Borrower shall not, and shall not permit any
Restricted Subsidiary to, file or consent to the filing of any consolidated
income tax return with any Person other than a group the common parent of which
is the Company or a Restricted Subsidiary.

10.2.17. Plans. Each Borrower shall not, and shall not permit any Restricted
Subsidiary to, become a party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date, except where becoming such a party
could not reasonably be expected to have a Material Adverse Effect.

 

-100-



--------------------------------------------------------------------------------

10.2.18. Additional Deposits in the Notes Proceeds Collateral Account
Prohibited. Each Borrower shall not, and shall not permit any Restricted
Subsidiary to, deposit any funds or other Property in, or credit any funds or
other Property to, the Notes Proceeds Collateral Account other than
(a) identifiable proceeds of Asset Dispositions of Notes Collateral and
(b) identifiable proceeds of insurance resulting from casualty of the Notes
Collateral and of awards arising from condemnation of the Notes Collateral.

10.2.19. Limitation on Activities of the Company. In the case of the Company,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Company shall not conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
or own any assets other than (i) its ownership of the Equity Interests of its
Subsidiaries and activities incidental thereto, (ii) activities incidental to
the maintenance of its existence and compliance with Applicable Law and legal,
tax and accounting matters related thereto and activities relating to its
employees, (iii) activities relating to the performance of obligations under the
Loan Documents and the documentation governing other Debt to which it is a party
that is permitted by Section 10.2.1, (iv) the making of Distributions permitted
to be made by the Company pursuant to Section 10.2.3 and (v) the receipt of
Distributions permitted to be made to the Company under Section 10.2.3.

10.3. Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall:

10.3.1. Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio as of
the last day of each month for the 12-month period then ending of at least 1.00
to 1.00 while a Covenant Trigger Period is in effect, measured for the most
recent period for which financial statements were delivered hereunder prior to
the Covenant Trigger Period and as of the last day of each month for the
12-month period ending thereafter until the Covenant Trigger Period is no longer
in effect.

10.3.2. Borrower Group Fixed Charge Coverage Ratio. Have a Borrower Group Fixed
Charge Coverage Ratio as of the last day of each month for the 12-month period
then ending of at least 1.00 to 1.00 while a Covenant Trigger Period is in
effect, measured for the most recent period for which financial statements were
delivered hereunder prior to the Covenant Trigger Period and as of the last day
of each month for the 12-month period ending thereafter until the Covenant
Trigger Period is no longer in effect.

10.3.3. Right to Cure Fixed Charge Coverage Ratio. Solely for purposes of
determining compliance with the Fixed Charge Coverage Ratio set forth in
Section 10.3.1 and the Borrower Group Fixed Charge Coverage Ratio set forth in
Section 10.3.2, net cash proceeds of common equity contributions by Parent to
the Company and made up to five Business Days after the day on which financial
statements are required to be delivered for any applicable measurement period
will be included in the calculation of EBITDA for such month for purposes of
determining compliance with such Fixed Charge Coverage Ratio and such Borrower
Group Fixed Charge Coverage Ratio for such applicable measurement period and any
subsequent measurement period that includes such month (any such equity
contribution so included in the calculation of EBITDA, a “Specified Equity
Contribution”); provided that (i) no more than five (5) Specified Equity
Contributions shall be made during the term of this Agreement; (ii) no more than
two (2) Specified Equity Contributions shall be made during any 12-month period,
(iii) the amount of any Specified Equity Contribution shall be no greater than
110% of the amount required to cause the Borrowers to be in compliance with the
Fixed Charge Coverage Ratio and the Borrower Group Fixed Charge Coverage Ratio,
and (iv) all Specified Equity Contributions shall be disregarded for purposes of
determining any baskets, tests, or pro forma tests set forth in the covenants in
this Agreement.

 

-101-



--------------------------------------------------------------------------------

SECTION 11. GUARANTY

11.1. Guaranty. For value received, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Borrowers and
the other Obligors by the Secured Parties, each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Administrative Agent, for the
ratable benefit of the Secured Parties, the full and prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of the Guaranteed Obligations (as
hereafter defined) and the punctual performance of all of the terms contained in
the documents executed by such Guarantor in favor of one or more Secured Parties
in connection with the Guaranteed Obligations. This Guaranty is a guaranty of
payment and performance and is not merely a guaranty of collection. As used
herein, the term “Guaranteed Obligations” means any and all existing and future
Obligations of any Obligor to any Secured Party, whether associated with any
credit or other financial accommodation made to or for the benefit of any
Obligor by any Secured Party or otherwise and whenever created, arising,
evidenced or acquired (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor. Without limiting the generality of the foregoing, the Guaranteed
Obligations shall include any such indebtedness, obligations, and liabilities
which may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any
Guarantor or any Obligor under the Bankruptcy Code, any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and shall include interest that
accrues after the commencement by or against any Obligor of any proceeding under
any Debtor Relief Laws. Anything contained herein to the contrary
notwithstanding, the obligations of each Guarantor hereunder at any time shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code or any comparable
provisions of any similar federal or state law.

11.2. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature (other
than Taxes, which shall be governed by Section 5.8) now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or authority
therein unless such Guarantor is compelled by law to make such deduction or
withholding. If any such obligation (other than one arising with respect to
Taxes) is imposed upon a Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the applicable Secured Party, on the date
on which such amount is due and payable hereunder, such additional amount in
U.S. dollars as shall be necessary to enable such Secured Party to receive the
same net amount which such Secured Party would have received on such due date
had no such obligation been imposed upon such Guarantor. Each Guarantor will
deliver promptly to such Secured Party certificates or other valid vouchers for
all charges deducted from or paid with respect to payments made by such
Guarantor hereunder. The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

11.3. Rights of Secured Parties. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Secured Parties

 

-102-



--------------------------------------------------------------------------------

in their sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

11.4. Certain Waivers. Each Guarantor waives to the fullest extent permitted by
law (a) any defense arising by reason of any disability or other defense of any
Obligor or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of any
Obligor; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of any Borrower or any other Obligor;
(c) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder; (d) any right to require any Secured Party to proceed
against any Borrower or any other Obligor, proceed against or exhaust any
security for the Guaranteed Obligations, or pursue any other remedy in any
Secured Party’s power whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
(f) any defense relating to the failure of any Secured Party to comply with the
Applicable Laws in connection with the sale or other disposition of Collateral
for all or any part of the Guaranteed Obligations; (g) any amendment or waiver
of the term of any Guaranteed Obligation; (h) any law or regulation of any
jurisdiction or any other event affecting any term of a Guaranteed Obligation;
(i) any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of such Guarantor under this
Guaranty and (j) any and all other defenses or benefits that may be derived from
or afforded by Applicable Law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash.

Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any Collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

11.5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrowers or any other person or entity is joined as a party.

11.6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until Full Payment of all Guaranteed
Obligations and any amounts payable under this Guaranty. If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to Administrative Agent (for the benefit of itself and the
other Secured Parties) to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

 

-103-



--------------------------------------------------------------------------------

11.7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until Full Payment of all Guaranteed Obligations
and any amounts payable under this Guaranty. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or any Guarantor is made, or
any Secured Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not such Secured Party is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

11.8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Obligor owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
any Obligor to such Guarantor as subrogee of any Secured Party or resulting from
such Guarantor’s performance under this Guaranty, to the Full Payment of all
Guaranteed Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of any Obligor to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent
and the proceeds thereof, as well as any other amounts received by such
Guarantor in violation of this Section, shall be paid over to the Administrative
Agent on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.

11.9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Obligor under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by any
Guarantor immediately upon demand by Administrative Agent.

11.10. Expenses. Each Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable attorneys’ fees and
expenses) in any way relating to the enforcement or protection of any Secured
Party’s rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of any Secured Party in any proceeding under any
Debtor Relief Laws. The obligations of each Guarantor under this paragraph shall
survive the Full Payment of the Guaranteed Obligations and termination of this
Guaranty.

11.11. Miscellaneous. Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive,
absent manifest error, for the purpose of establishing the amount of the
Guaranteed Obligations. No failure by any Secured Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Administrative Agent and each Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by any Guarantor or any other guarantor for the benefit of
the Secured Parties or any term or provision thereof.

11.12. Condition of Obligors. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and the other Obligors and any other guarantor such information
concerning the financial condition, business and operations of the Obligors and
any such other guarantor as each Guarantor requires, and that the Secured
Parties have no

 

-104-



--------------------------------------------------------------------------------

duty, and each Guarantor is not relying on any Secured Party at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Obligors or any other guarantor (the guarantor
waiving any duty on the part of any Secured Party to disclose such information
and any defense relating to the failure to provide the same).

11.13. Additional Guarantors. Each Person that is required to become a party to
this Guaranty pursuant to Section 10.1.13 shall become a Guarantor for all
purposes of this Guaranty upon execution and delivery by such Person of a
supplement in form reasonably satisfactory to Administrative Agent.

SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1. Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) Parent, PHR, any Future Intermediation Subsidiary or any Obligor fails to
pay principal on any Loan when due (whether at stated maturity, on demand, upon
acceleration or otherwise), or Parent, PHR, any Future Intermediation Subsidiary
or any Obligor fails to pay any interest, fee or any other Obligation, and such
failure continues unremedied for a period of three (3) Business Days;

(b) Any representation, warranty or other written statement of Parent, PHR, any
Future Intermediation Subsidiary or an Obligor made in connection with any Loan
Documents or the borrowings hereunder is incorrect or misleading in any material
respect (without duplication of any materiality qualifier contained therein)
when given;

(c) PHR, any Future Intermediation Subsidiary or an Obligor breaches or fails to
perform any covenant contained in (i) Section 10.1.2 and such breach or failure
continues for a period of three (3) Business Days, and (ii) Section 7.2, 7.4,
7.6, 8.1, 8.2.4, 8.2.5, 8.3, 8.6.2, 10.1.1, 10.1.3, 10.1.4, 10.1.17, 10.2 or
10.3;

(d) PHR, any Future Intermediation Subsidiary or an Obligor breaches or fails to
perform any other covenant contained in any Loan Documents, and such breach or
failure is not cured within 30 days after a Senior Officer of PHR, any Future
Intermediation Subsidiary or such Obligor, as applicable, has knowledge thereof
or receives notice thereof from Administrative Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; Parent
repudiates, revokes or attempts to revoke its Parent Guaranty or any breach of
the Parent Guaranty occurs (after the expiration of any applicable grace
period); PHR or any Future Intermediation Subsidiary repudiates, revokes or
attempts to revoke its Guaranty; Parent, an Obligor or third party denies or
contests the validity or enforceability of any Loan Documents (or any material
provision thereof) or Obligations, or the perfection or priority of any Lien
granted to Administrative Agent; or any Loan Document ceases to be in full force
or effect for any reason (other than a waiver or release by Administrative Agent
and Lenders);

(f) Any (i) failure of any Obligor to make any payment or (ii) other breach or
default of any Obligor occurs under any instrument or agreement to which it is a
party or by which it or any of its Properties is bound, in each case relating to
any Material Debt, and if, in the case of clause (ii), the maturity of,
termination of or any payment with respect to such Material Debt may be
accelerated, caused or demanded due to such breach; Any failure of PHR or any
Future Intermediation Subsidiary to make any payment when due under any
Intermediation Facility (beyond any applicable grace or cure period), any notice
of acceleration is sent by any Intermediation Counterparty to PHR or any Future
Intermediation Subsidiary pursuant to any Intermediation Facility, or any
acceleration of Debt under any Intermediation Facility occurs;

 

-105-



--------------------------------------------------------------------------------

(g) Any Borrower or any of its Restricted Subsidiaries to pay final judgments
aggregating in excess of $10,000,000 (excluding amounts covered by insurance),
which judgments are either (i) not paid within thirty (30) days after the date
payment is due or (ii) not discharged or stayed for a period of thirty (30) days
from the date of such judgment;

(h) An Insolvency Proceeding is commenced by Parent, PHR, any Future
Intermediation Subsidiary or an Obligor; Parent, PHR, any Future Intermediation
Subsidiary or an Obligor makes an offer of settlement, extension or composition
to its unsecured creditors generally; a trustee is appointed to take possession
of any substantial Property of or to operate any of the business of Parent, PHR,
any Future Intermediation Subsidiary or an Obligor; or an Insolvency Proceeding
is commenced against Parent, PHR, any Future Intermediation Subsidiary or an
Obligor and Parent, PHR, any Future Intermediation Subsidiary or such Obligor,
as applicable, consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by Parent, PHR, any Future
Intermediation Subsidiary or such Obligor, as applicable, the petition is not
dismissed within 30 days after filing, or an order for relief is entered in the
proceeding;

(i) Parent, PHR, any Future Intermediation Subsidiary or any Obligor shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;

(j) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that, when taken together with all other ERISA Events that have occurred, has
resulted or could reasonably be expected to result in liability of an Obligor to
a Pension Plan, Multiemployer Plan or PBGC in an amount exceeding $10,000,000 in
the aggregate, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan
that could reasonably be expected to have a Material Adverse Effect; or any
event similar to the foregoing occurs or exists with respect to a Foreign Plan;

(k) A Change of Control occurs; or

(l) Any Obligor, PHR or any Future Intermediation Subsidiary repudiates, revokes
or attempts to revoke any subordination agreement in favor of the Administrative
Agent; or any Obligor, PHR, any Future Intermediation Subsidiary or third party
denies or contests the validity or enforceability of any subordination agreement
in favor of the Administrative Agent.

12.2. Remedies upon Default. If an Event of Default described in Section 12.1(h)
occurs with respect to Parent or any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Administrative Agent or notice of any kind. In addition,
or if any other Event of Default exists, Administrative Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers and the other Obligors to the fullest extent
permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

 

-106-



--------------------------------------------------------------------------------

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if any Obligors fail to deposit such Cash Collateral,
Administrative Agent may (and shall upon the direction of Required Lenders)
advance the required Cash Collateral as Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Administrative Agent at a place
designated by Administrative Agent; (iii) enter any premises where Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by an Obligor, Obligors agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Administrative Agent, in its discretion,
deems advisable. Each Obligor agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Administrative Agent shall be reasonable,
and that any sale conducted on the internet or to a licensor of Intellectual
Property shall be commercially reasonable. Administrative Agent may conduct
sales on any Obligor’s premises, without charge, and any sale may be adjourned
from time to time in accordance with Applicable Law. Administrative Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Administrative Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.

12.3. License. Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Obligors, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Obligor’s rights and interests
under Intellectual Property shall inure to Administrative Agent’s benefit.

12.4. Setoff. At any time during an Event of Default, Administrative Agent,
Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against the
Obligations, whether or not Administrative Agent, such Issuing Bank, such Lender
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch or office of Administrative Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Administrative Agent,
each Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

12.5. Remedies Cumulative; No Waiver.

12.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Parent, PHR, each Future Intermediation Subsidiary and
the Obligors under the Loan Documents are cumulative and not in derogation of
each other. The rights and remedies of Administrative Agent, any Issuing Bank,
the Lenders and any other Secured Party under the Loan Documents are cumulative,
may be exercised at any time and from time to time, concurrently or in any
order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

 

-107-



--------------------------------------------------------------------------------

12.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Administrative Agent or any Lender to require strict
performance by Parent, PHR, any Future Intermediation Subsidiary or any Obligor
under any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Loan or issuance of any Letter of
Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Administrative Agent or any Lender of
any payment or performance by Parent, PHR, any Future Intermediation Subsidiary
or an Obligor under any Loan Documents in a manner other than that specified
therein. Any failure to satisfy a financial covenant on a measurement date shall
not be cured or remedied by satisfaction of such covenant on a subsequent date.

SECTION 13. ADMINISTRATIVE AGENT

13.1. Appointment, Authority and Duties of Administrative Agent.

13.1.1. Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Administrative Agent under all Loan Documents. The
Administrative Agent may, and each Secured Party authorizes the Administrative
Agent to, enter into all Loan Documents to which the Administrative Agent is
intended to be a party and accept all Security Documents. Any action taken by
the Administrative Agent in accordance with the provisions of the Loan
Documents, and the exercise by the Administrative Agent of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties. Without
limiting the generality of the foregoing, Administrative Agent shall have the
sole and exclusive authority to (a) act as the disbursing and collecting agent
for Lenders with respect to all payments and collections arising in connection
with the Loan Documents; (b) execute and deliver, as Administrative Agent, each
Loan Document, including any Intermediation Access Agreement, the Collateral
Rights Agreement and any intercreditor or subordination agreement, and accept
delivery of each Loan Document; (c) act as collateral agent for Secured Parties
for purposes of perfecting and administering Liens under the Loan Documents, and
for all other purposes stated therein; (d) manage, supervise or otherwise deal
with Collateral; and (e) take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. The Administrative Agent alone shall be authorized
to determine eligibility and applicable advance rates under the Borrowing Base
in accordance with the terms of this Agreement, whether to impose or release any
reserve, or whether any conditions to funding or issuance of a Letter of Credit
have been satisfied, which determinations and judgments, if exercised in good
faith, shall exonerate the Administrative Agent from liability to any Secured
Party or other Person for any error in judgment. In addition to the foregoing,
each Secured Party hereby irrevocably authorizes the Administrative Agent, at
Administrative Agent’s option and discretion, to enter into, or amend, the
Collateral Rights Agreement (or similar agreements with the same or similar
purpose) or any Intermediation Access Agreement. Any such Collateral Rights
Agreement or any Intermediation Access Agreement entered into by Administrative
Agent on behalf of the Secured Parties shall be binding upon each Secured Party.
Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 14.3) and each other Secured Party hereby authorizes and directs the
Administrative Agent to enter into the Collateral Rights Agreement or any
Intermediation Access Agreement on behalf of such Secured Party and agrees that
the Administrative Agent may take such actions on its behalf as is contemplated
by the terms of the Collateral Rights Agreement or any Intermediation Access
Agreement. Administrative Agent shall notify the Secured Parties of the
effectiveness of the Collateral Rights Agreement or any Intermediation Access
Agreement when executed and shall provide a copy of the executed Collateral
Rights Agreement or any Intermediation Access Agreement to the Secured Parties
as and when effective.

 

-108-



--------------------------------------------------------------------------------

13.1.2. Duties. The title of “Administrative Agent” is used solely as a matter
of market custom and the duties of the Administrative Agent are administrative
in nature only. The Administrative Agent has no duties except those expressly
set forth in the Loan Documents, and in no event does the Administrative Agent
have any agency, fiduciary or implied duty to or relationship with any Secured
Party or other Person by reason of any Loan Document or related transaction. The
conferral upon the Administrative Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.

13.1.3. Agent Professionals. The Administrative Agent may perform its duties
through agents and employees. The Administrative Agent may consult with and
employ Agent Professionals, and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by an Agent Professional. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, employees or Agent
Professionals selected by it with reasonable care.

13.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
the Administrative Agent under the Loan Documents may be exercised without the
necessity of joining any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, the Administrative Agent may presume
that the condition is satisfactory to a Secured Party unless the Administrative
Agent has received notice to the contrary from such Secured Party before the
Administrative Agent takes the action. The Administrative Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by the
Administrative Agent. The Administrative Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Secured Parties, and no Secured Party shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting pursuant to instructions
of Required Lenders. Notwithstanding the foregoing, instructions by and consent
of specific parties shall be required to the extent provided in Section 15.1.1.
In no event shall the Administrative Agent be required to take any action that
it determines in its discretion is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to liability.

13.2. Agreements Regarding Collateral and Borrower Materials.

13.2.1. Lien Releases; Care of Collateral. Secured Parties authorize
Administrative Agent to release any Lien with respect to any Collateral (a) upon
Full Payment of the Obligations; (b) that is the subject of a disposition or
Lien that Borrower Agent certifies in writing is an Asset Disposition permitted
pursuant to Section 10.2.8 or a Permitted Lien entitled to priority over
Administrative Agent’s Liens (and Administrative Agent may rely conclusively on
any such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral that Borrower Agent certifies in writing as such
(and the Administrative Agent may rely conclusively on such certificate without
further inquiry); (d) upon a Subsidiary becoming an Unrestricted Subsidiary or a
Future Intermediation Subsidiary in accordance with the terms of the Loan
Documents; or (e) subject to Section 15.1, with the consent of Required Lenders.
Secured Parties authorize Administrative Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Administrative
Agent has no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that
Administrative Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.

 

-109-



--------------------------------------------------------------------------------

13.2.2. Possession of Collateral. Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify Administrative
Agent thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to Administrative Agent or otherwise deal with it in accordance with
Administrative Agent’s instructions.

13.2.3. Reports. Administrative Agent shall promptly provide to Lenders, when
complete, any field examination, audit or appraisal report prepared for
Administrative Agent with respect to any Obligor or Collateral (“Report”).
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Administrative Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Administrative Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Administrative Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Administrative Agent furnishing same to such Lender, via the
Platform or otherwise.

13.3. Reliance By Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any certification, notice
or other communication (including those by telephone, telex, telegram, telecopy,
e-mail or other electronic means) believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person. Administrative Agent
shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.

13.4. Action Upon Default. Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of any such
conditions, it shall promptly notify Administrative Agent and the other Lenders
thereof in writing. Each Secured Party (other than the Administrative Agent)
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Administrative Agent and Required Lenders, it will not take
any Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any

Collateral.

13.5. Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to
Administrative Agent for application under Section 4.2.2 and it shall provide a
written statement to Administrative Agent describing the Obligation affected by
such payment or reduction. Notwithstanding anything to the contrary set forth in
any Loan Document, no Lender shall set off against a Dominion Account without
Administrative Agent’s prior consent.

 

-110-



--------------------------------------------------------------------------------

13.6. Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, WHETHER BROUGHT BY A THIRD PARTY OR BY A
BORROWER OR ANY OTHER OBLIGOR OR AFFILIATE THEREOF, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR THE
ADMINISTRATIVE AGENT (IN THE CAPACITY OF ADMINISTRATIVE AGENT). In
Administrative Agent’s Permitted Discretion, it may reserve for any Claims made
against an Agent Indemnitee or an Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties. If
Administrative Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by
Administrative Agent in settlement or satisfaction of such proceeding, together
with all interest, costs and expenses (including attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to Administrative Agent by
each Secured Party to the extent of its Pro Rata share.

13.7. Limitation on Responsibilities of Administrative Agent. Administrative
Agent shall not be liable to any Secured Party for any action taken or omitted
to be taken under the Loan Documents, except for losses directly and solely
caused by Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent does not assume any responsibility for any failure or delay
in performance or any breach by any Obligor, Lender or other Secured Party of
any obligations under the Loan Documents. Administrative Agent does not make any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, Liens, Loan Documents, Borrower
Materials or Obligors. No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

13.8. Successor Administrative Agent and Co-Agents.

13.8.1. Resignation; Successor Administrative Agent. Administrative Agent may
resign at any time by giving at least 30 days written notice thereof to Lenders
and Borrowers. If Administrative Agent is a Defaulting Lender under clause
(d) of the definition thereof, Required Lenders may, to the extent permitted by
Applicable Law, remove such Administrative Agent by written notice to Borrowers
and Administrative Agent. Required Lenders may appoint a successor to replace
the resigning or removed Administrative Agent, which successor shall be (a) a
Lender or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Default or Event of Default
exists) Borrowers. If no successor agent is appointed prior to the effective
date of Administrative Agent’s resignation or removal, then Administrative Agent
may appoint a successor agent that is a financial institution acceptable to it
(which shall be a Lender unless no Lender accepts the role) or in the absence of
such appointment, Required Lenders shall automatically on such date assume all
rights and duties of Administrative Agent hereunder. Upon acceptance by any
successor Administrative Agent of its appointment hereunder, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Administrative Agent without further act. On
the

 

-111-



--------------------------------------------------------------------------------

effective date of its resignation or removal, the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder but shall continue to have all rights and protections under the Loan
Documents with respect to actions taken or omitted to be taken by it (i) while
Administrative Agent and (ii) after such resignation or removal for as long as
the retiring or removed Administrative Agent continues to act in any capacity
hereunder or under the other Loan Documents, including (A) acting as collateral
agent or otherwise holding any collateral security on behalf of any of the
Lenders and (B) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent, including the indemnification
set forth in Sections 13.6 and 15.2, and all rights and protections under this
Section 13. Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Administrative Agent hereunder without further
act on the part of any Secured Party or Obligor.

13.8.2. Co-Agent. If appropriate under Applicable Law, Administrative Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Administrative Agent under the Loan Documents shall also be vested
in such agent. Secured Parties shall execute and deliver any instrument or
agreement that Administrative Agent may request to effect such appointment. If
any such agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of the agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by Administrative Agent until
appointment of a new agent.

13.9. Due Diligence and Non-Reliance. Each Secured Party acknowledges and agrees
that it has, independently and without reliance upon Administrative Agent or any
other Secured Parties, and based upon such documents, information and analyses
as it has deemed appropriate, made its own credit analysis of each Obligor and
its own decision to enter into this Agreement and to fund Loans and participate
in LC Obligations hereunder. Each Secured Party has made such inquiries as it
feels necessary concerning the Loan Documents, Collateral and Obligors. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender,
Administrative Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Administrative
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Administrative Agent or its
Affiliates.

13.10. Remittance of Payments and Collections.

13.10.1. Remittances Generally. All payments by any Secured Party to
Administrative Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds. If no time for payment is specified
or if payment is due on demand by Administrative Agent and request for payment
is made by Administrative Agent by 1:00 p.m. on a Business Day, payment shall be
made by such Secured Party not later than 3:00 p.m. on such day, and if request
is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the next
Business Day. Payment by Administrative Agent to any Secured Party shall be made
by wire transfer, in the type of funds received by Administrative Agent. Any
such payment shall be subject to Administrative Agent’s right of offset for any
amounts due from such payee under the Loan Documents.

 

-112-



--------------------------------------------------------------------------------

13.10.2. Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Administrative Agent pursuant to the terms hereof, such amount shall
bear interest, from the due date until paid in full, at the greater of the
Federal Funds Rate or the rate determined by Administrative Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Base Rate Loans (the rate of which is based on clause (b) of the
definition of “Base Rate”). In no event shall Obligors be entitled to credit for
any interest paid by a Secured Party to Administrative Agent, nor shall a
Defaulting Lender be entitled to interest on amounts held by Administrative
Agent pursuant to Section 4.2.

13.10.3. Recovery of Payments. If Administrative Agent pays an amount to a
Secured Party in the expectation that a related payment will be received by
Administrative Agent from an Obligor and such related payment is not received,
then Administrative Agent may recover such amount from the Secured Party. If
Administrative Agent determines that an amount received by it must be returned
or paid to an Obligor or other Person pursuant to Applicable Law or otherwise,
then Administrative Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Administrative Agent to
Obligations held by a Secured Party are later required to be returned by
Administrative Agent pursuant to Applicable Law, such Secured Party shall pay to
Administrative Agent, on demand, its share of the amounts required to be
returned.

13.11. Individual Capacities. As a Lender, Bank of America shall have the same
rights, obligations and remedies under the Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders”, “Secured Party” or any similar term
shall include Bank of America in its capacity as a Lender. Administrative Agent,
Issuing Bank, Lenders and their Affiliates may accept deposits from, lend money
to, provide letters of credit or Bank Products to, act as financial or other
advisor to, and generally engage in any kind of business with, Obligors and
their Affiliates, as if they were not Administrative Agent, Issuing Bank or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Administrative Agent, Issuing Bank, Lenders and
their Affiliates may receive information regarding Obligors, their Affiliates
and their Account Debtors (including information subject to confidentiality
obligations), and shall have no obligation to provide such information to any
Secured Party.

13.12. Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or
“Administrative Agent” of any kind shall have no right or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.

13.13. Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Administrative Agent of a Bank Product, agrees to be bound by the
Loan Documents, including Sections 5.5, 13, and 15.3.3. Each Secured Bank
Product Provider shall indemnify and hold harmless Agent Indemnitees, to the
extent not reimbursed by Obligors, against all Claims that may be incurred by or
asserted against any Agent Indemnitee in connection with such provider’s Secured
Bank Product Obligations.

13.14. Collateral Agent. Notwithstanding anything contained in this Agreement or
any other Loan Document to the contrary, all determinations under this Agreement
and the other Loan Documents related, directly or indirectly, to the Collateral,
Borrowing Base eligibility standards or criteria, reserves or the implementation
or adjustment of reserves, collateral information rights, access rights,
appraisal rights, audit rights, cash management and cash dominion rights and
control agreement rights (including, for the avoidance of doubt, any such
determinations which are assigned to the Administrative Agent pursuant to this
Agreement and other Loan Documents) shall, be made by the Administrative
Agent. Any of the foregoing to the contrary notwithstanding, nothing contained
in this Section 13.14 shall be deemed to expand the rights of Administrative
Agent or any Lender with respect to Borrowing Base eligibility standards or
advance rates applicable to the Borrowing Base or reserves.

 

-113-



--------------------------------------------------------------------------------

13.15. No Third Party Beneficiaries. This Section 13 is an agreement solely
among Secured Parties and Administrative Agent, and shall survive Full Payment
of the Obligations. Except as set forth in Section 13.8 with respect to the
Borrowers, this Section 13 does not confer any rights or benefits upon Borrowers
or any other Person. As between Borrowers and Administrative Agent, any action
that Administrative Agent may take under any Loan Documents or with respect to
any Obligations shall be conclusively presumed to have been authorized and
directed by Secured Parties.

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Administrative Agent, Issuing Bank, Lenders, Secured
Parties, and their respective successors and assigns, except that (a) no Obligor
shall have the right to assign its rights or delegate its obligations under any
Loan Documents; and (b) any assignment by a Lender must be made in compliance
with Section 14.3. Administrative Agent may treat the Person which made any Loan
as the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 14.3. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.

14.2. Participations.

14.2.1. Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Administrative Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Administrative Agent
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant shall not be entitled to receive any greater payment
under Sections 3.7 and 5.8, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after such Participant acquired the applicable participation.

14.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.

14.2.3. Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (including principal and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.

 

-114-



--------------------------------------------------------------------------------

14.2.4. Benefit of Set-off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 13.5 as if such Participant were a Lender.

14.3. Assignments.

14.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $10,000,000
(unless otherwise agreed by Administrative Agent in its discretion); and (c) the
parties to each such assignment shall execute and deliver an Assignment to
Administrative Agent for acceptance and recording. Nothing herein shall limit
the right of a Lender to pledge or assign any rights under the Loan Documents to
secure obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto.

14.3.2. Effect; Effective Date. Upon delivery to Administrative Agent of a fully
executed Assignment and a processing fee of $3,500 (unless otherwise agreed or
waived by Administrative Agent in its discretion), the assignment shall become
effective as specified in the notice, if it complies with this Section 14.3.
From such effective date, the Eligible Assignee shall for all purposes be a
Lender under the Loan Documents, and shall have all rights and obligations of a
Lender thereunder. Upon consummation of an assignment, the transferor Lender,
Administrative Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Administrative Agent.

14.3.3. Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.
Administrative Agent shall have no obligation to determine whether any
assignment is permitted under the Loan Documents. Assignment by a Defaulting
Lender shall be effective only if there is concurrent satisfaction of all
outstanding obligations of the Defaulting Lender under the Loan Documents in a
manner satisfactory to Administrative Agent, including payment by the Eligible
Assignee or Defaulting Lender to Administrative Agent of an aggregate amount
sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Administrative Agent) to satisfy
all funding and payment liabilities of the Defaulting Lender. If assignment by a
Defaulting Lender occurs (by operation of law or otherwise) without compliance
with the foregoing sentence, the assignee shall be deemed a Defaulting Lender
for all purposes until compliance occurs.

14.3.4. Register. Administrative Agent, acting as a non-fiduciary agent of
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans,
principal, interest and LC Obligations owing to, each Lender. Entries in the
register shall be conclusive, absent manifest error, and Borrowers,
Administrative Agent and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary. Administrative Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.

 

-115-



--------------------------------------------------------------------------------

14.4. Replacement of Certain Lenders. If a Lender (a) within the last 120 days
was a Non-Consenting Lender, (b) is a Defaulting Lender, or (c) within the last
120 days gave a notice under Section 3.5 or requested payment or compensation
under Section 3.7 or 5.8 (and has not designated a different Lending Office
pursuant to Section 3.8), then Administrative Agent or Borrower Agent may, upon
10 days’ notice to such Lender, require it to assign its rights and obligations
under the Loan Documents to Eligible Assignee(s), pursuant to appropriate
Assignment(s), within 20 days after such notice; provided, that in the case of
any assignment pursuant to clause (c) above, such assignment will result in a
reduction in such compensation or payments thereafter. Administrative Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Administrative Agent
(with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that

(a) without the prior written consent of Administrative Agent, no modification
shall alter any provision in a Loan Document that relates to any rights, duties
or discretion of Administrative Agent;

(b) without the prior written consent of each applicable Issuing Bank, no
modification shall alter Section 2.2 or any other provision in a Loan Document
that relates to Letters of Credit or any rights, duties or discretion of such
Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Termination Date or the Stated Termination Date; or (iv) amend
this clause (c);

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) waive the conditions precedent contained in
Section 6.1; (ii) alter Section 5.5.2, 7.1 (except to add Collateral), 13.5 or
15.1.1; (iii) change any provision of this Section 15.1.1(d) or the definition
of “Required Lenders”, or any other provision hereof specifying the number or
percentages of Lenders required to amend, waive or otherwise modify any rights
hereunder or any other Loan Document or make any determination or grant any
consent hereunder; (iv) amend the definition of Borrowing Base (or any defined
term used in such definition) if the effect of such amendment is to increase
borrowing availability; (v) increase the advance rates in the Borrowing Base or
modify this Agreement in any way that would have the effect of increasing the
advance rates in the Borrowing Base, in each case, beyond such advance rates in
effect on the Closing Date; (vi) release all or substantially all Collateral or
all or substantially all of the value of the Guaranty; or (vii) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations; and

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

 

-116-



--------------------------------------------------------------------------------

15.1.2. Limitations. The agreement of Borrowers or any other Obligors shall not
be required for any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Administrative Agent and/or Issuing Bank as among
themselves but the parties to such shall provide prompt written notice thereof
to the Borrowers. Only the consent of the parties to any agreement relating to
fees or a Bank Product shall be required for modification of such agreement, and
no Secured Bank Product Provider (in such capacity) shall have any right to
consent to modification of any Loan Document other than its Bank Product
agreement. Any waiver or consent granted by Administrative Agent, any Issuing
Bank or any Lenders hereunder shall be effective only if in writing and only for
the matter specified.

15.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2. Indemnity. EACH OF PHR, ANY FUTURE INTERMEDIATION SUBSIDIARY AND EACH
OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE
REASONABLE AND DOCUMENTED FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL) THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF THE LOAN
DOCUMENTS, INCLUDING CLAIMS ASSERTED BY PHR, ANY FUTURE INTERMEDIATION
SUBSIDIARY, ANY BORROWER OR ANY OTHER OBLIGOR OR OTHER PERSON AND, IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE OR
SOLE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim to the extent that it (a) is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result directly
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
(b) arises out of or is in connection with any claim, litigation, loss or
proceeding not involving an act or omission of any Obligor or any of its
Affiliates and that is brought by an Indemnitee against another Indemnitee
(other than against the Administrative Agent, any Issuing Bank or the Arranger
in their capacities as such).

15.3. Notices and Communications.

15.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to
Administrative Agent pursuant to Sections 2.1.4, 2.2, 3.1.2 or 4.1.1 shall be
effective until actually received by the individual to whose attention at
Administrative Agent such notice is required to be sent. Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.

 

-117-



--------------------------------------------------------------------------------

15.3.2. Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Administrative Agent
and, unless otherwise agreed by the Administrative Agent, only for routine
communications, such as delivery of Borrower Materials, administrative matters,
distribution of Loan Documents and matters permitted under Section 4.1.4.
Secured Parties make no assurance as to the privacy or security of electronic
communications. E-mail and voice mail shall not be effective notices under the
Loan Documents.

15.3.3. Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Administrative Agent, including electronic delivery (if possible)
upon request by Administrative Agent to an electronic system maintained by
Administrative Agent (“Platform”). Borrowers shall notify Administrative Agent
of each posting of Borrower Materials on the Platform and the materials shall be
deemed received by Administrative Agent only upon its receipt of such notice.
Borrower Materials and other information relating to this credit facility may be
made available to Secured Parties on the Platform. The Platform is provided “as
is” and “as available.” Administrative Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No
Agent Indemnitee shall have any liability to Borrowers, other Obligors, Secured
Parties or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform, including any unintended recipient, nor for delivery of
Borrower Materials and other information via the Platform, internet, e-mail, or
any other electronic platform or messaging system.

15.3.4. Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

15.3.5. Non-Conforming Communications. Administrative Agent and Lenders may rely
upon any communications purportedly given by or on behalf of any Borrower or
other Obligor even if they were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation. Each Obligor shall indemnify and
hold harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of any Obligor.

15.4. Performance of Borrowers’ Obligations. Administrative Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, upon notice
to Borrower Agent unless an Event of Default exists and is continuing, pay any
amount or do any act required of PHR, any Future Intermediation Subsidiary or
any Obligor under any Loan Documents or otherwise lawfully requested by
Administrative Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Administrative Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All reasonable and documented payments, costs and expenses
(including Extraordinary Expenses) of Administrative Agent under this Section
shall be reimbursed to Administrative Agent by Borrowers and other Obligors, on
demand, with interest from the date incurred until paid in full, at the Default
Rate applicable to Base Rate Loans (the rate of which is based on clause (b) of
the definition of “Base Rate”). Any payment made or action taken by
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

 

-118-



--------------------------------------------------------------------------------

15.5. Credit Inquiries. Administrative Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning Parent, any Obligor or Subsidiary.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective as provided in Section 6.1. Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement. Any signature, contract
formation or record-keeping through electronic means shall have the same legal
validity and enforceability as manual or paper-based methods, to the fullest
extent permitted by Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.

15.9. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

15.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Administrative
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Administrative
Agent, any Issuing Bank, Lenders any other Secured Party or any Affiliate
thereof pursuant to the Loan Documents or otherwise shall be deemed to
constitute Administrative Agent and any Secured Party to be a partnership, joint
venture or similar arrangement, nor to constitute control of Parent or any
Obligor.

15.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Administrative Agent, any Lender, any Issuing Bank, any of their Affiliates or
any arranger are arm’s-length commercial transactions between Parent, PHR, the
Obligors and their Affiliates, on one hand, and Administrative Agent, any
Issuing Bank, any Lender, any of their Affiliates or any arranger, on the other
hand; (ii) PHR and the Obligors have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) PHR and the Obligors are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Administrative Agent, Lenders, any Issuing Bank, their
Affiliates and any arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Obligors,
their Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Administrative Agent, any Issuing Bank, Lenders, their
Affiliates and any arranger may be engaged in

 

-119-



--------------------------------------------------------------------------------

a broad range of transactions that involve interests that differ from those of
Obligors and their Affiliates, and have no obligation to disclose any of such
interests to Obligors or their Affiliates. To the fullest extent permitted by
Applicable Law, each of PHR, each Future Intermediation Subsidiary and each
Obligor hereby waives and releases any claims that it may have against
Administrative Agent, any Issuing Bank, Lenders, their Affiliates and any
arranger with respect to any breach of agency or fiduciary duty in connection
with any transaction contemplated by a Loan Document. Each of PHR, each Future
Intermediation Subsidiary and each Obligor hereby agrees that it will not claim
that Administrative Agent, any Issuing Bank, Lenders, their Affiliates or any
arranger has rendered advisory services of any nature or owes any agency or
fiduciary or similar duty to it in connection with any transaction contemplated
by a Loan Document.

15.12. Confidentiality. Each of Administrative Agent, Lenders and Issuing Banks
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Administrative Agent, any Lender, any Issuing Bank or any of their
Affiliates on a nonconfidential basis from a source other than Borrowers; (h) on
a confidential basis to a provider of a Platform; or (i) with the consent of
Borrower Agent. Notwithstanding the foregoing, Administrative Agent and Lenders
may publish or disseminate general information concerning this credit facility
for league table, tombstone and advertising purposes, and may use Borrowers’
logos, trademarks or product photographs in advertising materials. As used
herein, “Information” means information received from Parent, an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. A Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that accorded its own confidential information. Each
of Administrative Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and
(iii) it will handle the material non-public information in accordance with
Applicable Law.

15.13. GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

15.14. Consent to Forum; Bail-In of EEA Financial Institutions.

15.14.1. Forum. EACH OF PHR, EACH FUTURE INTERMEDIATION SUBSIDIARY AND EACH
OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE COURT SITTING
IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN
ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OF
PHR, EACH FUTURE INTERMEDIATION SUBSIDIARY AND

 

-120-



--------------------------------------------------------------------------------

EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1. A final
judgment in any proceeding of any such court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or any other manner
provided by Applicable Law.

15.14.2. Other Jurisdictions. Nothing herein shall limit the right of
Administrative Agent, any Issuing Bank, any Lender or any Affiliate thereof to
bring proceedings against PHR, any Future Intermediation Subsidiary or any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Administrative Agent of any judgment or order
obtained in any forum or jurisdiction.

15.14.3. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that any liability arising under a
Loan Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

15.15. Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each of PHR, each Future Intermediation Subsidiary and each Obligor waives
(a) the right to trial by jury (which Administrative Agent, each Issuing Bank
and each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Administrative Agent, any Issuing Bank or any Lender on
which PHR, a Future Intermediation Subsidiary or an Obligor may in any way be
liable, and hereby ratifies anything Administrative Agent, any Issuing Bank or
any Lender may do in this regard; (c) notice prior to taking possession or
control of any Collateral; (d) any bond or security that might be required by a
court prior to allowing Administrative Agent, any Issuing Bank or any Lender to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against any party hereto on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto (which
Administrative Agent, each Issuing Bank and each Lender hereby also waives); and
(g) notice of acceptance hereof. Each of PHR, each Future Intermediation
Subsidiary and each Obligor acknowledges that the foregoing waivers are a
material inducement to Administrative Agent, Issuing Bank and Lenders entering
into this Agreement and that they are relying upon the foregoing in their
dealings with Obligors. Each of PHR, each Future Intermediation Subsidiary and
each Obligor has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

-121-



--------------------------------------------------------------------------------

15.16. Patriot Act Notice. Administrative Agent, Issuing Banks and Lenders
hereby notify PHR, each Future Intermediation Subsidiary and the Obligors that
pursuant to the Patriot Act, Administrative Agent, Issuing Banks and Lenders are
required to obtain, verify and record information that identifies PHR, each
Future Intermediation Subsidiary and each Obligor, including its legal name,
address, tax ID number and other information that will allow Administrative
Agent, Issuing Banks and Lenders to identify it in accordance with the Patriot
Act. Administrative Agent, Issuing Banks and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding PHR, Future Intermediation Subsidiaries and Obligors’
management and owners, such as legal name, address, social security number and
date of birth. PHR, each Future Intermediation Subsidiary and the Obligors
shall, promptly upon request, provide all documentation and other information as
Administrative Agent, any Issuing Bank or any Lender may request from time to
time in order to comply with any obligations under any “know your customer,”
anti-money laundering or other requirements of Applicable Law.

15.17. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-122-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS:

 

PAR PETROLEUM, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

MID PAC PETROLEUM, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:    Chief Financial Officer

 

HERMES CONSOLIDATED, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

WYOMING PIPELINE COMPANY LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

HIE RETAIL, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

PAR HAWAII, INC.

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

for all Borrowers:

 

800 Gessner Road, Suite 875

Houston, Texas 77025

Attn: Chief Financial Officer

Telecopy: (832) 518-5203

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

PAR HAWAII REFINING, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

PAR HAWAII SHARED SERVICES, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

PAR WYOMING HOLDINGS, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

PAR WYOMING, LLC

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial Officer

 

PAR PETROLEUM FINANCE CORP.

 

/s/ William Monteleone

Name: William Monteleone

Title:   Chief Financial officer

  

Address for all Guarantors:

 

800 Gessner Road, Suite 875

Houston, Texas 77025

Attn: Chief Financial Officer

Telecopy: (832) 518-5203

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank and Lender

 

/s/ Catherine T. Ngo

Name: Catherine T. Ngo

Title:   Senior Vice President

Address:

901 Main Street, 11th Floor

Dallas, Texas 75202

Attn: Mark Porter

Telecopy: (214) 209-4766

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

KeyBank National Association,

as a Lender

 

/s/ Nadine M. Eames

Name: Nadine M. Eames

Title:   Vice President

Address:

127 Public Square, OH-01-27-0533

Cleveland, OH 44114-1306

Attn: Nadine Eames, KBBC

Telecopy: (216)689-8470

[Signature Page to Loan and Security Agreement]